ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_09_EN.txt. 582

DISSENTING OPINION OF JUDGE TORRES BERNARDEZ

[Translation]
TABLE OF CONTENTS
Page
INTRODUCTION 584
CHAPTER I. THE UNUSUAL PROCEDURE 584
CHAPTER II. THE FACTS CONSTITUTING THE SOURCE OF THE DisPUTE 590
CHAPTER IIS. THE SUBJECT OF THE Dispute 601

A. The notion of the subject of the dispute and its constituent elements 601
B. The subject of the dispute in the light of the Applicant’s “causa

petendi” and “petitum” 603
C. Title as a cause of action in the light of the jurisprudence of the
Court regarding the law of the sea 609
D. The Respondent’s position on the subject of the dispute 613
E. Does the new definition of the subject of the dispute contained in
the Judgment accord with the applicable law and with the juris-
prudence of the Court? 616
F. Conclusion to Chapter II 628
CHAPTER IV. THE JURISDICTION OF THE COURT IN THE CASE 629
A. General 629
1. Manifestation of consent to jurisdiction under the optional
clause system: declarations 629

2. Do the present incidental proceedings raise any question relat-
ing to the principle of consent to jurisdiction or to the non-

presumption of such consent? 631
3. Are there any limits to the freedom of States to insert condi-

tions and reservations in their declarations? 634
4. Good faith and mutual trust as essential principles of the

optional clause system under the Statute of the Court 638

5. Rules and methods for interpreting declarations relied on by the Par-

ties and general position adopted by the Judgment on the question 639
6. The respective functions of the parties and the Court in prelimi-

nary proceedings on jurisdiction 644

B. The question of admissibility or opposability to Spain, in the cir-
cumstances of the case, of the reservation in paragraph 2 (d) of
the Canadian declaration 646
C. The interpretation of the Canadian declaration of 10 May 1994,
including the reservation in paragraph 2 /d) of the declaration 656

1. The Canadian declaration as the subject-matter of the interpre-
tation which the Court must undertake 656

154
10.

FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ)

The question of the restrictive or extensive interpretation of the
reservation in paragraph 2 (d) of the declaration

The general scheme of Canada’s declaration

The legally material intention for the interpretation of Can-
ada’s declaration

Interpretation in good faith of the Canadian declaration, includ-
ing the reservation in subparagraph (d)

The ordinary meaning of the terms of the reservation in sub-
paragraph (d) in their context and in the light of the object and
purpose of Canada’s declaration

The role of international law in interpretation of the reserva-
tion contained in subparagraph (d) of the Canadian declara-
tion

The circumstances surrounding the deposit of the Canadian
declaration as a supplementary means of interpretation

(a) The statements made in the Senate on 12 May 1994 by
the Canadian Minister of Foreign Affairs and Interna-
tional Trade

(b) The statements by the Canadian Minister of Fisheries
and Oceans

(c) The news release of 10 May 1994

Other supplementary means of interpretation

(a) The Canadian declaration of 7 April 1970
(b) The NAFO Convention of 1978

The interpretation of the reservation in subparagraph (d) of
the Canadian declaration in the light of the rules, elements
and methods of interpretation of international law

(a) The “measures” referred to in the reservation

(b) The “vessels fishing” referred to in the reservation

(c) The “conservation and management measures” of the
reservation and the failure to define such measures in
the declaration

(d@} The words “the enforcement of such measures” in the
reservation and the silence on the use of force in respect
of the matters reserved by the declaration

(e) The expression “disputes arising out of or concerning...
measures” in the reservation and the subject of the dis-
pute submitted by Spain

CHAPTER V. OTHER ISSUES

1.
2.

3.

The Court’s power to determine its own jurisdiction

Objections which do not possess an exclusively preliminary char-
acter

The extent to which the present Judgment constitutes res judicata

GENERAL CONCLUSIONS

583
659
662
666
670

674

681
685

686

688
689

689

689
691

693

693
698

703

722

733
735
735

736
737

738

155
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 584
INTRODUCTION

The differences of view between the majority and myself are so wide
that to say that I dissociate myself from the Judgment now handed down
by the Court is something of an understatement. Hence the length of this
dissenting opinion, in which I have seen it as my duty to set out, in the
necessary detail, my views on the various issues of law and fact which, in
my opinion, arise in the present preliminary incidental proceedings on
jurisdiction. I find that either these issues are not dealt with at all in the
Judgment or the answers given are not, in my view, well founded, given
the subject of the dispute submitted by Spain, the law applicable to the
interpretation and application of the Canadian declaration of acceptance
of the compulsory jurisdiction of the Court, and other relevant circum-
stances.

CHAPTER I. THE UNUSUAL PROCEDURE

1. The Application instituting proceedings filed by Spain against
Canada on 28 March 1995 founds the jurisdiction of the Court in this
case on Article 36, paragraph 2, of the Court’s Statute, both countries
being “declarant States” for the purposes of the optional clause system,
Spain having deposited its declaration on 15 October 1990, Canada on
10 May 1994. The status of declarant State of the two Parties is not in ques-
tion in the present proceedings, as is sometimes the case. For example,
in the Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America) case, the existence or the valid-
ity of Nicaragua’s declaration was at the very heart of the discussion on
jurisdiction. Nothing of the kind arises in the present case.

2. Nevertheless, the Respondent’s initial step was to object to the
Spanish Application by contending in its letter of 21 April 1995 that the
Court manifestly lacked jurisdiction. To invoke in limine the Court’s
manifest lack of jurisdiction as between declarant States under the
optional clause system is an attitude which cannot, and should not, go
unremarked, inasmuch as it represents a challenge within that system to
the “compétence de la compétence” assigned to the Court by Article 36,
paragraph 6, of the Statute and by international law.

3. Every State may choose whether or not to be a declarant State in
accordance with Article 36, paragraph 2, of the Statute, but no declarant
State is entitled to accept the compulsory jurisdiction of the Court with
the mental reservation that, when the time comes, it may unilaterally
exclude the “compétence de la compétence” of the Court. In any case the
Canadian declaration does not do this. On the contrary, it contains a res-
ervation of national jurisdiction the meaning of which must be inter-
preted objectively rather than subjectively. It follows that allegations of
manifest lack of jurisdiction (which historically have their origin in cases

156
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 585

coming under Article 53 of the Statute) are out of place and to be con-
demned, since they are incompatible with the principles of good faith and
mutual trust which govern relations between declarant States under the
optional clause system.

4. What a respondent declarant State is supposed to do, if it objects in
limine to an application by another declarant State, is to file a formal! pre-
liminary objection, under Article 79 of the Rules of Court, setting out the
facts and the law on which that objection is based. This preliminary
objection is the “missing link” in the present proceedings and the lack of
it has had regrettable procedural consequences in both the written and
the oral phases of the proceedings.

5. Canada’s initial position on the issue of manifest lack of jurisdiction
was modified as a result of the agreement reached between the Parties at
a meeting of the President of the Court with their representatives on
27 April 1995, as is explained in the President’s Order of 2 May 1995; it
was that Order which opened the present incidental phase. Canada has
thus accepted that it is for the Court, by virtue of Article 36, paragraph 6,
of the Statute, to rule on the jurisdictional objection raised by it. The
Canadian Counter-Memorial and oral pleadings also confirmed this.

6. The Order of 2 May 1995 states that “it was agreed that the ques-
tion of the jurisdiction of the Court in this case should be separately
determined before any proceedings on the merits”, and that “at that
meeting agreement was also reached on time-limits for the filing of writ-
ten pleadings on that question”. Taking into account that agreement, the
Order accordingly fixed time-limits for the filing of a Memorial by Spain
and a Counter-Memorial by Canada on the question of the Court’s juris-
diction.

7. It is therefore clear that the Applicant, Spain, gave its agreement to
the sequence of submission for the written pleadings fixed by the Order
of 2 May 1995. However, by letter of 1 May 1995, transmitted to the
Registry under cover of a letter of 3 May 1995 from the Ambassador of
Spain to the Netherlands, the Agent of Spain, without seeking to re-open
the agreed sequence for the filing of the written pleadings, proposed that
Canada should be invited by the Court to submit in writing, no later than
a specified date, a summary statement containing indications in general
terms of the point or points on which Canada would rely in its conten-
tions that the Court is without jurisdiction in this case or that the subject-
matter of the Application is inadmissible. In support of that proposal, the
letter of the Agent of Spain indicated that, otherwise,

“maintenance of the equality of the Parties [would] be impossible
and it might prove difficult to complete an orderly exposition of the
views of the Parties in order to assist the Court in its duty to decide
its jurisdiction under Article 36, paragraph 6, of the Statute”.

157
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 586

In other words, the Agent of Spain proposed a procedure which mutatis
mutandis offered certain analogies with the procedure subsequently
adopted in the Court’s Order in the Maritime Delimitation and Territo-
rial Questions between Qatar and Bahrain case in regard to the docu-
ments alleged by Bahrain to be forgeries.

8. By letter of 15 May 1995, transmitted to the Registry under cover of
a letter of 17 May 1995 from the Ambassador of Canada to the Nether-
lands, the Agent of Canada objected to the above proposal by Spain in
the following terms: ;

“This Order [of 2 May 1995] reflects accurately the Agreement on
the sequence, filing dates and subject-matter of the written proceed-
ings reached by the two Parties and the President of the Court at
their meeting of 27 April 1995. The Spanish proposal is not accept-
able to Canada. We believe that the procedure established in the
Order should be respected.”

In that letter the Agent of Canada again reverts to the manifest lack of
jurisdiction of the Court “for reasons indicated” in the letter of 21 April
1995; he observes that the procedure agreed upon and set out in the
Order of 2 May 1995 reflects “the principle that jurisdiction in the Inter-
national Court of Justice cannot be presumed, but rather depends upon
the consent of both Parties”. He ends with a comment on questions of
admissibility, pointing out that the Order of 2 May 1995 refers exclu-
sively to the question of jurisdiction, and that accordingly

“issues that do not involve questions of jurisdiction are not to be
addressed at this time. It is understood that the Parties retain the
right to raise questions of admissibility at an appropriate stage.”

9. Having failed to get its proposal accepted, Spain prepared its Memo-
rial without knowledge of the considerations of fact and law supporting
Canada’s objection to the Court’s jurisdiction. All that it had at its dis-
posal was Canada’s letter of 21 April 1995 (one page), in which the
Respondent stated that the Court manifestly lacked jurisdiction, quoting
the terms of subparagraph (d) of paragraph 2 of the reservation to its
declaration of 10 May 1994. The Spanish Memorial therefore proceeded
on the basis of suppositions with regard to the grounds of Canada’s
objection, whereas, for it, applicant State, the Canadian declaration of
10 May 1994 did not raise an issue of jurisdiction, given its terms and the
subject-matter of the dispute submitted to the Court by the Spanish
Application. In its Memorial Spain was also obliged, in light of the con-
cluding sentence of the above-mentioned letter of 15 May 1995 from the
Agent of Canada, to deal with possible questions that might be raised
with regard to the admissibility of the Application. By contrast, Canada
was able to prepare its Counter-Memorial whist having available to it
two formal procedural instruments filed by Spain, namely the Applica-
tion and the Memorial on jurisdiction.

158
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 587

10. This removes much of the force from certain comments in Can-
ada’s Counter-Memorial, which, moreover, pretends ignorance of the
subject and nature of the dispute submitted by Spain. It is not logical that
Canada’s Counter-Memorial on jurisdiction should contain no chapter
or section on “the subject of the dispute”, given that the Respondent’s
contention that the Court has no jurisdiction to entertain the dispute is
based on a reservation contained in its declaration of 10 May 1994 which
is formulated by reference to a specific category of disputes. Instead,
Chapter I of Canada’s Counter-Memorial on jurisdiction, entitled “Fac-
tual and Historical Background”, deals with the conservation crisis in
respect of fisheries stocks in the northwest Atlantic. The proper place for
such considerations would be in a counter-claim or as a defence on the
merits inasmuch as they might serve to establish some sort of state of
necessity in the face of Spain’s allegations of unlawful international
acts committed against it by Canada but, in themselves, they are of no
relevance to the issue of the definition of the subject of the dispute sub-
mitted to the Court by Spain’s Application of 28 March 1995.

11. Furthermore, in its Counter-Memorial, Canada raised a new objec-
tion founded on admissibility (“mootness” according to the Court’s very
latest terminology), of which there was no mention either in its letter of
21 April 1995, or in the President’s Order of 2 May 1995, or in Canada’s
letter of 15 May 1995. Thus Canada devoted an entire chapter of its
Counter-Memorial, Chapter IV, to “drawing the attention” of the Court
to the contention that the dispute had been settled since the filing of the
Spanish Application on the ground that it had become devoid of purpose
as a result of the agreement concluded on 20 April 1995 between Canada
and the European Union. This is confirmation, if confirmation were
needed, that Canada has constantly sought to redefine the subject of the
dispute notwithstanding its position as Respondent in the proceedings.

12. Canada subsequently opposed Spain’s request for a second round
of written pleadings (Reply and Rejoinder). And the Court’s decision
(Order of 8 May 1996) not to order a second round of written pleadings
did nothing to make good these flaws in the operation of the adversarial
principle at the written stage.

13. It was therefore necessary to await the oral stage before the Parties’
respective positions could be properly compared, and the beneficial effects
of the adversarial principle on the conduct of the proceedings could thus
make themselves fully felt. However, Article 43 of the Court’s Statute
requires that this should occur at both the oral and the written stage of
the proceedings.

14. Thus it was only at the oral pleadings stage, which took place
in June 1998, that Spain was able to reply to the Respondent’s arguments
of fact and law concerning jurisdiction. And what then was Canada’s
reaction? To complain that the manner in which Spain had argued its
case did not accord with the requirements of international judicial pro-
ceedings. But whose fault was it that Canada had, as it claimed, been

159
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 588

taken by surprise in this way? A party which at the written stage of the
proceedings has systematically opposed itself to the operation of the
adversarial principle is not in the best of positions to make such com-
ments on reaching the oral stage.

15. In this connection, counsel for Canada also contended that the
Applicant is under a duty to confront the Respondent with clearly
defined legal arguments. But, in that case, does not a Respondent who
raises such an objection — a Respondent, moreover, who is a declarant
State under the optional clause system — have a similar procedural duty
at the written stage of the proceedings? Canada, which defends a position
in this case based on a subjective, unilateral conception of the law, also
apparently wishes to extend this approach to the judicial procedure of the
Court itself.

16. But that is not all. Canada, having, in Chapter IV of its Counter-
Memorial, “drawn the attention” of the Court to its contention that the
dispute was settled, then retreated from this position at the oral pleadings
stage. No doubt it realized that this argument enabled Spain’s counsel to
go into matters at that stage whose discussion Canada had at all costs
wished to avoid, that is to say a detailed examination of the subject-
matter of the dispute submitted to the Court by the Spanish Application.
Thus at the oral pleadings the Deputy-Agent for Canada stated the fol-
lowing:

“Accordingly, questions of admissibility, including the exhaustion
of local remedies, and of mootness — that is, whether the dispute
has been settled — and of the locus standi of Spain to bring this
case: those questions are not in issue at this stage. Canada therefore
has taken no position on those questions.” (CR 98/14, p. 8.)

17. The statement that Canada took no position on the question as to
whether the proceedings were moot, after devoting one whole chapter in
its Counter-Memorial to asserting that the dispute had been settled, does
not correspond to the facts. At the oral stage of the proceedings, Canada
quite clearly abandoned the allegation of mootness. In its submissions in
the present incidental proceedings, Spain took note of the fact that
Canada had abandoned the allegation that the dispute between itself and
Spain had become moot (see paragraph 12 of the Judgment).

18. It should also be emphasized here that Canada abandoned the
allegation of mootness after Spain had finished its first round of oral
argument, Canada being the second to speak. As a result, Spain devoted
a considerable amount of time in the first round to refuting an allegation
of mootness which subsequently disappeared from the proceedings. In
properly conducted proceedings, it is unreasonable to have to wait until
the second round of oral argument before being in a position to know the
subject and scope of a preliminary objection under the terms of Article 79
of the Rules of Court.

160
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 589

19. The statement by the Deputy-Agent of Canada quoted in para-
graph 16 above also refers to the exhaustion of local remedies and to the
locus standi of Spain to bring the case. On the latter point, it should be
emphasized that Canada has recognized in the present incidental pro-
ceedings that a dispute between itself and Spain indeed existed on the
date the Spanish Application was filed — 28 March 1995 — and that, as
I have just said, at the oral stage of the proceedings it abandoned its
claim that the dispute was moot. In paragraph 88 of the Judgment the
Court states that, in the circumstances of the case, it is not required to
determine proprio motu whether or not the present dispute is distinct
from the dispute which was the subject of the Agreement of 20 April 1995
between the European Community and Canada.

20. As for the reference to the rule of the exhaustion of local remedies
(also mentioned in Canada’s Counter-Memorial), the least that can be
said is that this seems inappropriate, since, as is apparent from the Appli-
cation instituting proceedings, the Applicant’s Memorial and the oral
arguments, Spain’s action in lodging its Application is not an exercise in
diplomatic protection arising out of injury to Spanish individuals, prop-
erty or private interests caused by Canada’s conduct.

21. The proceedings instituted by Spain on 28 March 1995 concern
acts by Canada which, in the Applicant’s view, directly violate the rights
and interests of Spain as a sovereign State, and particularly its right to
exercise exclusive jurisdiction over vessels flying its flag on the high seas
and its right to see that Canada, too, respects the freedom of the high
seas and complies with the norms governing the prohibition on the use of
force in international relations. This is therefore not a dispute over inter-
national responsibility, which is subject to the rule of the prior exhaus-
tion of local remedies.

22. It is true that the Government of Canada is currently the subject of
civil proceedings before its own courts by the owners of the Estai for
damage resulting from “trespass on the high seas”, “endangerment on the
high seas”, “piracy”, “unlawful seizure”, etc. (see text of the statement of
claim filed on 28 July 1995 in the Federal Court of Canada by the solici-
tors of the shipowners of the Estai relating to the actions by Canada
against the vessel, Memorial of Spain, Vol. II, pp. 913-945). However,
Spain’s Application of 28 March 1995 was not an exercise in diplomatic
protection arising from the damage caused to the owners of the Estai.
But this in no way prejudices Spain’s right to exercise such diplomatic
protection in due course by lodging a fresh application. In the oral argu-
ments, Spain reserved the right to do so.

23. In conclusion, I would take this opportunity to express my view on
the need for judges’ written notes, in particular in cases involving pre-
liminary proceedings concerning the Court’s jurisdiction. The experience
in this case convinces me that in situations of this kind the preparation of
written notes is the only acceptable working method. Written notes

161
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 590

afford both Parties the same objective guarantees, arguments denying the
Court’s jurisdiction being generally a great deal simpler to expound than
those which seek to uphold it.

CHAPTER Il. THE FACTS CONSTITUTING THE SOURCE OF THE DISPUTE

24. The facts constituting the source of the dispute submitted by the
Spanish Application occurred at the beginning of March 1995. Thus on
3 March 1995 the Canadian Coastal Fisheries Protection Regulations, in
their version of 25 May 1994, were amended so as, inter alia, to add to
the existing “prescribed classes of foreign fishing vessels” laid down by
the 1985 Canadian Coastal Fisheries Protection Act, as amended on
12 May 1994 (Bill C-29), a new category entitled, “foreign fishing vessels
that fly the flag [of Portugal or Spain]” which are fishing in the NAFO
Regulatory Area.

25. It should be recalled that the NAFO Regulatory Area is a region
of the high seas situated outside Canada’s 200-mile exclusive economic
zone. Article I, paragraph 2, of the Convention on Future Multilateral
Cooperation in the Northwest Atlantic Fisheries of 24 October 1978 (to
which both Canada and the European Union are parties) states:

“The area referred to in this Convention as ‘the Regulatory Area’
is that part of the Convention Area which lies beyond the areas in
which coastal States exercise fisheries jurisdiction.”

The words “beyond the areas in which coastal States exercise fisheries
jurisdiction” do not feature in the definition contained in the Canadian
Act. These are, however, words of great significance in the NAFO Con-
vention!

26. This extension, on 3 March 1995, of Canadian legislation to cover
vessels flying the Spanish flag on the high seas within the NAFO Regu-
latory Area — which, in itself, constituted a clear claim by Canada to
jurisdiction over the high seas with respect to Spanish vessels and a viola-
tion of Spanish sovereign rights within such a maritime area — was fol-
lowed a few days later by attacks by Canadian coastguard or fisheries
patrol vessels on Spanish fishing vessels which were, at that time, fishing
legally within the NAFO Regulatory Area. It was not until the beginning
of May 1995 that the Regulations of 3 March 1995 were repealed by
Canada.

27. A mere six days after the adoption of the Regulations of 3 March
1995, the Estai, a Spanish fishing vessel, was intercepted and boarded by
the Canadian fisheries patrol vessel Leonard J. Cowley and the Canadian
coastguard ship Sir Wilfred Grenfell on the high seas in the region of the

162
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 591

Grand Banks, some 245 miles from the Canadian coast. This act had
been preceded by a pursuit which likewise began on the high seas, suc-
cessive attempts at interception by high-speed patrol boats carrying per-
sonnel armed with automatic weapons, and by intimidatory manceuvres,
including the firing of warning shots from a 50-millimetre gun mounted
on board the patrol vessel Leonard J, Cowley. Having been boarded by
force, the Estai was escorted by the Canadian patrol vessels to the port of
St. John’s (Newfoundland), where her master was arrested and charged
before the Provincial Court of Newfoundland with having “resisted
authority” under the Canadian Coastal Fisheries Protection Act in its
amended version of 12 May 1994.

28. On the same day that the Estai was seized, 9 March 1995, the
Spanish Embassy in Canada addressed two Notes Verbales to the Cana-
dian Minister of Foreign Affairs and International Trade. Under the
terms of the second of these Notes the Spanish Government categorically
condemned the pursuit and harassment of the Spanish vessel by vessels of
the Canadian navy, in flagrant violation of the international law in force,
since these acts took place outside the 200-mile zone (see paragraph 20 of
the Judgment).

29. In addition, on 10 March 1995, the Spanish Minister for Foreign
Affairs addressed a Note Verbale to the Canadian Embassy in Spain in
the following terms:

“In carrying out the said boarding operation, the Canadian
authorities breached the universally accepted norm of customary
international law codified in article 92 and articles of the same effect
of the 1982 Convention on the Law of the Sea, according to which
ships on the high seas shall be subject to the exclusive jurisdiction of
the flag State. In the light of this serious incident, which has caused
substantial damage to Spanish nationals, Spain lodges the most vig-
orous protest and at the same time demands the immediate release
of the crew and the vessel and reserves the right to claim appropriate
compensation.

The Spanish Government considers that the wrongful act commit-
ted by ships of the Canadian navy can in no way be justified by pre-
sumed concern to conserve fisheries in the area, since it violates the
established provisions of the NAFO Convention to which Canada is
a party.

The boarding of the vessel constitutes a serious offence against
international law, not in keeping with the usual conduct of a respon-
sible State, carried out under cover of unilateral legislation not
opposable to other States. Consequently the Spanish Government
demands the repeal of the legislation in question.

The Spanish Government finds itself constrained, in the light of
these events, to reconsider its relations with Canada, and reserves
the right to take whatever measures it considers appropriate.”
(Memorial of Spain, Annexes, Vol. I, Ann. 8.)

163
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 592

(Paragraph 20 of the Judgment reproduces only part of the first para-
graph and the second paragraph of the above Note Verbale.)

30. As can be seen from a simple reading of this Note Verbale, Spain
did not initially raise any issues connected with the conservation or man-
agement of biological resources in the NAFO Regulatory Area (nor did it
do so subsequently). Its dispute with Canada is concerned with questions
of title, with the rights or jurisdiction of sovereign States on the high seas
and, in particular, with the rule that the flag State has exclusive jurisdic-
tion over its ships on the high seas and with the non-opposability to
Spain of the Canadian legislation. Thus in this Note Verbale of 10 March
1995 one can already see all of the principal elements which were to form
the basis of the Application instituting the present proceedings filed by
Spain on 28 March 1995. In this regard, it is also important to bear in
mind that none of the constituent elements of the dispute which Spain
has submitted to the Court concern powers which have been transferred
in whole or in part to the European Union by member States under the
Community’s common fisheries policy.

31. On 10 March 1995 the Canadian Minister of Foreign Affairs and
International Trade in his turn addressed a Note Verbale to the Spanish
Embassy in Canada, confirming “that Canada [had been] obliged to
arrest a Spanish trawler, the Estai, at about 4.50 p.m. on 9 March” and
stating that the Estai had resisted the efforts to board her made by Cana-
dian inspectors in accordance with international practice and that the
arrest of the Estai had been necessary in order to put a stop to the over-
fishing of Greenland halibut by Spanish fishermen (see paragraph 20 of
the Judgment). This Canadian Note Verbale is also of interest for the
insight that it affords us into certain other significant aspects of the facts
which gave rise to the current dispute between Spain and Canada and
into the subsequent course of events.

32. Thus in its final paragraphs (not reproduced either in the Judg-
ment) the Canadian Note Verbale states the following:

“The attached communiqué of 9 March expresses the disappoint-
ment of the Honourable André Ouellet, Minister of Foreign Affairs,
regarding the position of the European Union which has forced
Canada to take measures of coercion for this purpose.

The Department would also point out that the Prime Minister of
Canada proposed to the President of the European Commission a
60-day moratorium on fishing for Greenland halibut beyond Cana-
da’s 200-mile area, in order to facilitate the search for a negotiated
solution. As a token of good faith, the Honourable Brian Tobin,
Minister of Fisheries and Oceans, announced on 9 March that
Canada would not allow its own fishermen to fish for Greenland
halibut over a period of 60 days, both within and outside the 200-
mile area. At the present time it is the Department’s understanding

164
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 593

that no Spanish boat is fishing for Greenland halibut on the Nose
and Tail of the Grand Banks. The Department requests the coopera-
tion of the Embassy to ensure that this situation is maintained so as
to make possible the resumption of negotiations.” (Memorial of
Spain, Annexes, Vol. I, Ann. 9, pp. 46-47; emphasis added.)

33. Thus it is the position adopted by the European Union which is
stated to have forced Canada to take the measures of coercion which led
to the boarding of the Estai on 9 March 1995, rather than the fishing
activities of the Spanish vessel itself. It was a matter of taking the Estai
hostage, and possibly the entire Spanish fishing fleet in the NAFO Regu-
latory Area at that time, with a view to putting pressure on the European
Union to change its position in the dispute which then existed between
Canada and the Union within NAFO.

34. Furthermore, still on 10 March 1995, the European Community
and its member States addressed to the Canadian Minister of Foreign
Affairs the Note Verbale mentioned at the end of paragraph 20 of the
Judgment. The text of this Note Verbale read as follows:

“In relation with the violent arrest of the fishing vessel Estai, fly-
ing the flag of Spain, by Canadian Patrol and Coast Guard vessels in
international waters on 9 March 1995, the Community and its mem-
ber States wish to express their strongest condemnation of such an
illegal and totally unacceptable act.

The arrest of a vessel in international waters by a State other than
the State of which the vessel is flying the flag and under whose juris-
diction it falls, is an illegal act under both the NAFO Convention
and customary international law, and cannot be justified by any
means. With this action Canada is not only flagrantly violating
international law, but is failing to observe normal behaviour of
responsible States.

This act is particularly unacceptable since it undermines all the
efforts of the international community, notably in the framework of
the FAO and the United Nations Conference on Straddling Fish
Stocks and Highly Migratory Fish Stocks, to achieve effective co-
operation through enhanced cooperation in the management of
fisheries resources.

This serious breach of international law goes far beyond the
question of fisheries conservation. The arrest is a lawless act against
the sovereignty of a Member State of the European Community.
Furthermore the behaviour of the Canadian vessels has clearly
endangered the lives of the crew and the safety of the Spanish vessel
concerned.

165
FISHERIES JURISDICTION (DISS. OP, TORRES BERNARDEZ) 594

The European Community and its member States demand that
Canada immediately release the vessel, repair any damages caused,
cease and desist from its harassment of vessels flying the flag of
Community member States and immediately repeal the legislation
under which it claims to take such unilateral action.

The European Community and its member States are forced to
reassess their relationship with Canada in the light of this deplorable
situation and reserve their rights to take any action which they deem
appropriate.” (Memorial of Spain, Annexes, Vol. I, Ann. 11; the
first and the last paragraph of this Note are not reproduced in the
Judgment either.)

35. The Note Verbale from the European Community and its member
States correctly makes the distinction between “the question of fisheries
conservation” and that of acts “against the sovereignty of a State”,
thereby confirming that these are two quite separate issues. The Applica-
tion instituting proceedings filed by Spain in this case is concerned only
with those actions of Canada which, in the Applicant’s view, constituted
an attack in March and April 1995 on the sovereignty of Spain qua State.
I would add that a few days after 10 March 1995 the Estai was released
to Spain and negotiations between the European Community and Canada
with regard to their dispute within NAFO could be opened in Brussels.
On the other hand, the repeal of the Regulations of 3 March 1995 and
the discharge of criminal proceedings against the master of the Estai did
not occur until after the conclusion of the Agreement of 20 April 1995
between the European Community and Canada on fisheries in the con-
text of the NAFO Convention.

36. Following the exhaustion of living resources in the Canadian 200-
mile zone adjacent to the NAFO Regulatory Area in the 1980s — as a
result of the excessive expansion in Canadian coastal fishing which fol-
lowed the declaration of the Extended Fisheries Jurisdiction (EFJ) of
1977 (see, for example, the article by the Canadian author William E.
Schruauk, “Extended Fisheries Jurisdiction, Origins of the Current Crisis
in Atlantic Canada’s Fisheries”, in Marine Policy, 1995, Vol. 19, No. 4,
pp. 285-299) — and as the crisis in the exclusive zone became increasingly
serious, Canada has become more and more demanding in its claims con-
cerning fisheries in the NAFO Regulatory Area, that is to say on the high
seas. This has given rise to disagreements within NAFO between Canada
and other parties to the NAFO Convention, notably the European
Union.

37. It is also necessary to keep in mind the background to the conflict
of February/March 1995 between Canada and the European Community
within NAFO. In February 1995 Canada took steps within NAFO to
reduce substantially the total allowable catch (TAC) of Greenland hali-
but in the NAFO Regulatory Area to 27,000 tonnes per year, whilst
allocating to herself the lion’s share of 16,300 tonnes, that is to say

166
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 595

10,300 tonnes more than in 1994. Some 60 per cent of the 1995 TAC within
the NAFO Regulatory Area was thus reserved for Canada. At the same
time Canada succeeded, still within NAFO and by a majority of one vote,
in having the quota reserved for European Union fishermen fixed at some
12 per cent of the 1995 TAC, namely a mere 3,400 tonnes of Greenland
halibut. According to Canada’s own press the quota was stingy, non-
viable, far smaller than the catch which European Union fishermen were
accustomed to taking in the area and insufficient for their needs, whilst
the volume allocated to Canada exceeded her fishing capabilities (see, for
example, the editorial of 18 April 1995 in The Globe and Mail; Memorial
of Spain, Annexes, Vol. I, Ann. 23). It can already be seen that in this
1995 crisis between the European Union and Canada the issue is not just
one of “conservation” but quite clearly of “apportionment” of resources.

Faced with this situation, the European Community had recourse to
the objection procedure as it was legitimately entitled to do under the
NAFO Convention claiming that the NAFO quotas proposed by Canada
were not acceptable, and, without altering the established TAC, itself
fixed at 18,630 tonnes the quota of Greenland halibut designated for
European Community fishermen (including Spanish fishermen) fishing in
the area. Quotas fixed by NAFO are not applicable to a party which
makes an objection under the relevant provisions of the NAFO Conven-
tion.

38. Canada’s initial reaction to the position adopted by the European
Union in the February/March conflict within NAFO was the adoption,
on the pretext of overfishing, of the Regulations of 3 March 1995 extend-
ing the Canadian coastal fisheries protection legislation to Spanish and
Portuguese vessels. This claim to jurisdiction on the high seas was fol-
lowed by the proposal for a 60-day moratorium on fishing for Greenland
halibut referred to in the Canadian Note Verbale of 10 March 1995
quoted at paragraph 32 above.

39. On 6 March 1995 the European Union agreed to enter into bilat-
eral negotiations with Canada concerning its dispute within NAFO, but
it did not consent regarding the proposed moratorium and reiterated its
opposition to Canadian legislation controlling the fishing activities of
non-Canadian vessels outside the 200-mile limit (Statement by the Gen-
eral Affairs Council of the European Union of 6 March 1995; Memorial
of Spain, Annexes, Vol. I, Ann. 10). It was then that the second Cana-
dian reaction took place, and that the Estai was forcibly boarded.

40. It is to this Statement by the European Union of 6 March 1995
that the Canadian Note Verbale of 10 March 1995 (see para. 32 above)
makes reference when it speaks of the disappointment felt on 9 March
1995 by Minister Ouellet and of the position of the European Union
which, in its words, had forced Canada to take measures of coercion
against Spanish vessels fishing in the NAFO Regulatory Area; and, as we

167
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 596

have just seen, on 9 March 1995 the Estai had become the first target of
those measures.

41. The above considerations (which are confirmed by other docu-
ments submitted to the Court and by publications in the public domain)
give a sufficiently precise idea of what Canada was really seeking to
achieve in February/March 1995, namely, to alter the ground rules in the
NAFO Regulatory Area to the detriment of those rights enjoyed by the
European Union and its member States in the said Area by virtue of the
NAFO Convention and the general international law of the sea. Canada
wished to modify in its own favour at least three aspects of the existing
legal situation in the area: (1) to secure recognition by the European
Union of preferential rights of jurisdiction and control over fisheries
within the NAFO Regulatory Area; (2) to secure recognition by the
European Union, by virtue of its position as a coastal State, of preferen-
tial rights in the apportionment of TAC quotas without any regard for
the parities established in this respect by the NAFO Convention; (3) to
amend the objection procedure provided by the NAFO Convention, or
restrict its exercise to the detriment of the European Union. Bearing all
this in mind, it becomes evident that the measures taken at the beginning
of March 1995 against Spanish fishing vessels (adoption of the Regula-
tions of 3 March 1995; boarding of the Estai; harassment of other Span-
ish fishing vessels) constituted, in truth, measures directed at the Euro-
pean Union with no other aim but to secure concessions from the latter
for the purpose of achieving the objectives which I have just outlined.
Thus what was at stake here was not conservation but revision of the law
in the NAFO Regulatory Area.

42. The Note Verbale of the European Community and its member
States of 10 March 1995 is correct when it refers to “the Act under the
cover of which Canada claims to take” unilateral measures against Span-
ish fishing vessels. This fact is not without relevance to the Court’s task in
the present incidental proceedings and yet the Judgment totally ignores
it. Here is a good example of a question which merited a response that we
do not find in the Judgment.

43. During the days which followed the boarding of the Estai, other
Spanish vessels (Monte Agudo, Freiremar Uno, José Antonio Nores, Ver-
del, Arosas, Mayi Cuatro and Pescamaro Uno) were subjected to various
measures of harassment and control by a number of Canadian coast-
guard and patrol vessels. All of these acts of harassment took place
within the NAFO Regulatory Area, that is to say on the high seas, In the
face of increasing tension in the Area and in order to protect her fishing
fleet, Spain despatched a certain number of ships of her own navy, which
began to arrive in the Area from 17 March 1995. The document entitled
“Reports on the Part Played by the Spanish Navy in the Fishing Grounds
of the NAFO Area” observes in its concluding paragraph that:

168
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 597

“During practically the whole of our stay in the area [between
17 March and 4 April, approximately], the Spanish fishing vessels
were harassed by Canadian patrol boats, with greater or lesser inten-
sity. On certain occasions the patrol boats failed to respect the Inter-
national Convention on the International Regulations for Prevent-
ing Collisions at Sea.” (Memorial of Spain, Annexes, Vol. I, Ann. 5.)

44. In the case of the vessel Pescamaro Uno, the patrol boat Leonard
J. Cowley cut its trawl-warps, an act which caused the loss of its gear and
endangered the life of the crew members on board. The above-mentioned
document describes as follows the harassment of the Pescamaro Uno on
26 March 1995:

“At about 21.30 hours on that same day, five Canadian patrol
boats returned and, as they drew close to the Spanish fleet, dispersed
and harassed different fishing vessels with their projectors. The Pes-
camaro Uno informs us that a tug boat and the Leonard J. Cowley
both drew alongside it and a member of the latter vessel’s crew
addressed the Spanish trawler in Spanish, saying that ‘it was violat-
ing regulations aimed at protecting Canadian coastal fishing. He
ordered it to stop its engines at once and put down a ladder so that
it could be boarded as, under Canadian legislation, it was not
authorised to fish for Greenland halibut in that area’. We told him,
from the Vigia, that they were in breach of the NAFO regulations
and of international law; they answered that they were obeying the
laws of Canada and not those of NAFO. Given the negative response
from the Captain of the Spanish vessel, the Leonard J. Cowley gave
it a period of time in which to clear its crew from the deck, saying
that it was going to cut its trawl-warps. The Canadian tug boat
shone powerful projectors on the Pescamaro Uno to light it up and,
at the same time, sailed past it from stern to bow, just a few metres
away from its side. After having sailed past the bow of the Spanish
fishing boat, it took a 90 degree turn to pass at a right angle to its
bow, at which time it loosed a cutting device (doubtless a grapnel)
which sliced through the trawl-warps of the Spanish trawler, with
the subsequent loss of all the gear and endangering the fishermen
who were on deck at that time. After that incident the fleet and our-
selves moved off in an easterly direction, leaving the Canadian
patrol boats behind.

At no time did the patrol boats involved in the events of 26th hoist
NAFO inspection flags; they only hoisted two flags and one other
giving the number of the International Code SQ3 (meaning ‘Stop or
put your engines in neutral gear, J am about to board your vessel’),
while at the same time they kept on repeating that they were acting
in accordance with the coastal legislation of Canada.” (Ibid )

45. These acts of harassment subsequent to the boarding of the Estai,

169
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 598

committed by Canada against Spanish vessels fishing in the NAFO Regu-
latory Area, occurred both before and after the commencement of these
proceedings, as is shown by the Notes Verbales addressed to Canada
by Spain on 27 March and 7 April 1995 (Memorial of Spain, Annexes,
Vol. I, Anns. 3 and 4). Canada did not respond to those Notes. Bilateral
negotiations between Spain and Canada on matters concerning the
subject-matter of this dispute were not possible in March 1995. The
Judgment remains totally silent on the subject of all these developments
subsequent to the boarding of the Estai, and indeed to the commencement
of these proceedings.

46. Thus, on 28 March 1995, Spain, in reliance upon the fact that both
States were declarant States under the optional clause system, filed in the
Registry of the Court an Application instituting proceedings against
Canada “with respect to a dispute concerning certain aspects of the juris-
diction exercised by Canada in relation to fisheries” (second paragraph of
the Order of 2 May 1995; emphasis added) and the case received the title
of Fisheries Jurisdiction (Spain v. Canada}. The Application makes it
clear that the question submitted to the Court is not the conservation and
management of fisheries resources [but] the right to exercise jurisdiction
over the high seas and [its] opposability to Spain, and in particular the
opposability to Spain of Canada’s claim to exercise jurisdiction over ves-
sels flying the Spanish flag on the high seas and Canada’s responsibility
by reason of the forcible boarding of the Estai on the high seas.

47. By a letter dated 31 March 1995 from the Permanent Representa-
tive of Spain to the United Nations, distributed as an official document
of the General Assembly and the Security Council (doc. A/50/98, S/1995/
252), the Spanish Government informed the United Nations Secretary-
General of the dispute between Spain and Canada in the following terms:

“On instructions from my Government, I have the honour to
inform you that in recent weeks situations of tension have occurred
on the high seas in the North-West Atlantic between fishing vessels
flying the Spanish flag and Canadian patrol boats, and that these
have involved the use of force on the part of the latter.

In particular, I wish to refer to the fact that on 9 March 1995 the
fishing vessel Estai, flying the Spanish flag, was arrested in interna-
tional waters by Canadian patrol boats using armed force. Both the
fishing boat and the crew were taken to the port of St. John’s, where
they were detained until their subsequent release on bail. It should
be emphasized that when paying the bail, the owner of the detained
vessel made an explicit statement of non-recognition of the jurisdic-
tion of the Canadian courts.

Subsequent to these incidents, various acts of harassment by

170
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 599

Canadian patrol boats of Spanish fishing vessels operating on the
high seas have taken place, including a serious incident on 26 March
in which the nets of the Spanish fishing vessel Pescamar I were
deliberately cut by a Canadian patrol boat.

These actions, which constitute a flagrant violation by Canada of
international law and of the Charter of the United Nations, have
caused serious harm to Spanish citizens and in some cases have
endangered their lives and physical integrity, a situation to which the
Spanish Government has reacted by immediately making the rele-
vant protests through the diplomatic channel, while fully reserving
its rights and its claim to the corresponding compensation for the
damage and injury sustained.

As an additional means of defending its nationals, the Spanish
Government has decided to send two units of the Spanish Navy to
the area where the incidents took place to protect Spanish vessels
engaging in their activities under the protection of the principle of
freedom of the high seas and in conformity with the applicable regu-
lations established by the competent international organizations.

In addition, as part of the Spanish Government’s firm intention to
resolve international disputes by peaceful means in accordance with
the provisions of the Charter of the United Nations, on 28 March
1995 Spain filed the relevant complaint against Canada with the
International Court of Justice, seeking its ruling and the restoration
of the rights violated.

I should be grateful if you would have this letter circulated as a
document of the General Assembly, under items 39 and 98 (c) of
the preliminary list, and of the Security Council.”

48. Given that the present incidental proceedings raise certain ques-
tions of interpretation in relation to the enforcement of the said conserva-
tion and management measures by coercive means, that is by the use of
force against Spanish fishing vessels on the high seas, it is well to recall
here that there were “threats to use force” by Canadian Government ves-
sels during the period while Spanish ships continued to fish in the NAFO
Regulatory Area after the boarding of the Estai (until about the begin-
ning of April 1995). There were moments of considerable tension between
the two countries, which were moreover not unrelated to the ups and
downs in the negotiations being held simultaneously in Brussels between
the European Union and Canada with a view to the resolution of their
dispute within NAFO. Contemporary publications and reports in the
press and other public media spoke of threats, intimidation, turbot war,
“rules of engagement” of the Canadian Navy, etc.

171
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 600

49. A single example, which needs no comment, will suffice to illus-
trate the facts that I have just recounted. In an article published on
17 April 1995 in the Toronto Globe and Mail, under the headline “Naval
Threat Brought Turbot Deal. Diplomacy Prevailed as Canadian War-
ships Sailed towards Confrontation with Spain”, we read inter alia the
following:

“Ottawa set in motion a naval contingency plan that had been
drawn up some time before, and was known to all Canadian officials
to involve the risk of gunfire.

Two heavily armed navy gunboats, the frigate Gatineau and the
destroyer Nipigon, sailed for the disputed zone to back up six fish-
eries patrol and Coast Guard vessels on station in the north-west
Atlantic.

The Spanish fishing fleet of about 16 trawlers was protected by
two of Spain’s patrol boats, armed only with small-bore cannons.
The Spanish could not match the firepower of the Canadian flotilla.

Sources say the Canadian maritime command kept the Spanish
military fully informed of the whereabouts of the Canadian gun-
boats so as to avoid an accidental confrontation.

When Spain was told that the Gatineau and the Nipigon were
being brought into play there could be no doubt in Spanish minds of
the seriousness of Canada’s intentions, a diplomatic source said.

As the Canadian ships converged on the disputed zone, the senior
Canadian officials in Ottawa and Brussels warned key European
diplomats that the government’s patience was exhausted.

The ranking Ottawa-based diplomats of the EU, Spain and France
were called into the Department of Foreign Affairs late Friday night
and warned by deputy minister Gordon Smith that the clock was
ticking and that Canada would ‘shortly’ resume fisheries enforce-
ment action, such as the seizure of trawlers or cutting of nets.”
(Memorial of Spain, Annexes, Vol. I, Ann. 23.)

50. The account of the facts of the case given in the Judgment makes
no distinction between the “facts which are the source” of the dispute and
“other facts” that are also material to the present incidental proceedings,
but for other purposes, and in particular for purposes of interpretation of
the reservation contained in paragraph 2 (d) of Canada’s declaration of

172
FISHERIES JURISDICTION (DISS. OP, TORRES BERNARDEZ) 601

10 May 1994. These latter types of fact are set out in a sufficiently
detailed manner in the Judgment. The same cannot be said of the account
of the “facts which are the source” of the dispute before the Court. That
is perhaps one of the reasons for the Judgment’s surprising finding on the
issue of the “subject of the dispute” submitted by Spain to the Court. It
explains also why J have expatiated in this dissenting opinion on the
“facts which are the source” of the dispute. After all, the Judgment deals
both with the issue of the definition of the subject of the dispute and with
the interpretation of Canada’s declaration, and there are facts that are
material as much to the first question as to the second.

51. In this case, moreover, particular attention needs to be paid to this
factual distinction. Otherwise the underlying intention invoked by the
Respondent could create still further confusion. The intention with regard
to the “facts which are the source” of the dispute of March 1995 is not
necessarily the same as that which the Respondent may have had, or
claims to have had, in May 1994 when it deposited its declaration of
acceptance of the compulsory jurisdiction of the Court. I now pass on to
an examination of the issue of the subject of the dispute before the Court.

CHAPTER III. THE SUBJECT OF THE DISPUTE

A. The Notion of the Subject of the Dispute and its Constituent Elements

52. It is an accepted principle that:

“Whether there exists an international dispute is a matter for
objective determination. The mere denial of the existence of a
dispute does not prove its non-existence.” (/nterpretation of Peace
Treaties, I.C.J. Reports 1950, p. 74; emphasis added.)

In the present preliminary incidental proceedings, the “existence” of a
dispute between the Parties at the date of the filing in the Court Registry
of Spain’s Application of 28 March 1995 is not questioned. The Parties
are agreed on the matter. But they are far from being agreed on another
issue also requiring “objective determination” by the Court, namely the
“identification” of the dispute submitted by the Applicant and its “sub-
ject”. How must the subject of the dispute be determined? The Court’s
jurisprudence leaves no room for doubt in this respect: “The Court
would recall that the subject of the present dispute is indicated in the
Application and in the Principal Final Submission of the Swiss Govern-
ment ...”, Switzerland being the applicant State in the case (/nterhandel,
Judgment, I.C.J. Reports 1959, p. 21; emphasis added).

53. Furthermore, Article 40 of the Statute requires the application to
indicate the “subject of the dispute”, and this is confirmed by Article 38,
paragraph 1, of the Rules of Court. Paragraph 2 of Article 38 further
provides that the application must in particular both specify “the precise
nature of the claim”, namely the thing requested or the petitum, and con-
tain “a succinct statement of the facts and grounds on which the claim is

173
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 602

based”, that is, the reasons of fact and law underlying the claim, the
causa petendi. The “subject of the dispute” must therefore not be reduced
to the “subject of the claim” (see, for example, G. Guyomar, Commen-
taire du Règlement de la Cour internationale de Justice, 1983, p. 236).
The “subject of the claim” is but one component of the “subject of the
dispute”. |

54. As long ago as 1927, Judge Anzilotti stressed that, of the three tra-
ditional elements identifying a dispute submitted to the Court, namely
persona, petitum and causa petendi, those determining the subject of the
dispute were the latter two. As the eminent judge said, the expression
“that particular case” in Article 59 of the Statute “covers both the object
and the grounds of the claim” and:

“Tt is within these limits that the Court’s judgment is binding, and
it is within these same limits that Article 60 provides that any Party
shall have the right, in the event of a dispute, to request the Court to
construe it.” ({nterpretation of Judgments Nos. 7 and 8 (Factory at
Chorzôw), Judgment No. 11, 1927, P.C.I.T., Series A, No. 13, p. 23.)

55. For its part, as has just been pointed out, the causa petendi com-
prises the elements both of fact and of law referred to in Article 38, para-
graph 2, of the Rules of Court. In different language, the passages cited
below, taken from opinions of Judges Anzilotti and Read, also confirm
that the causa petendi of an Applicant is constituted by elements of fact
and of law:

“in such a claim [for legal redress] the specification of the subject of
the dispute can only be a statement of that which the Applicant
wishes to obtain from the Court and of the reasons of law or of fact
on the basis of which he feels entitled to obtain it (petitum et causa
petendi)” (Interpretation of the Statute of the Memel Territory,
Merits, Judgment, 1932, P.CIJ., Series AlB, No. 49, p. 350, dis-
senting opinion of Judge Anzilotti);

“the merits of a dispute consist of the issues of fact and law which
give rise to a cause of action, and which an applicant State must
establish in order to be entitled to the relief claimed” (Anglo-Jranian
Oil Co., Preliminary Objection, Judgment, I.C.J. Reports 1952,
p. 148, dissenting opinion of Judge Read).

56. It follows from the foregoing that the causa petendi of an applica-
tion always consists of a set of originating facts or circumstances, legally
characterized by the applicant by reference to certain general principles
of law that it claims to have been breached by the respondent to its detri-
ment. It is therefore very important always to bear in mind both the
elements of fact and the elements of law of the causa petendi on which
the applicant relies in its application in support of its claim, in order to be
in a position to identify and determine the subject of the dispute in ques-
tion. This is particularly true in the preliminary phase of a case, for the
petitum may be the subject of submissions which, without exceeding the

174
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 603

overall scope of the subject of the dispute as reflected in the application,
may be modified by the applicant up to the end of the oral phase on the
merits. The causa petendi, for its part, cannot be modified without a
change of case.

57. The Judgment of the Court in the case concerning Certain Phos-
phate Lands in Nauru provides confirmation of this view, if such be
needed, when it deals with the question raised by Nauru’s fresh claim
concerning the overseas assets of the British Phosphate Commissioners
(C.J. Reports 1992, pp. 264-267, paras. 62-71). As the Judgment reminds
us, any additional claim must have been implicitly contained in the
Application (C.J. Reports 1962, Judgment, p. 38) or must arise directly
out of the question which is the subject-matter of that Application (7. C.J.
Reports 1974, p. 203, para. 72). The jurisprudence of the Permanent
Court also amply confirms this (see, for example, P.C.IJ., Series A/B,
No. 52, p. 14, and No. 78, p. 173).

58. To the general requirement that account must always be taken of
both components of the subject of the dispute in order to identify it, there
must be added, in the present incidental proceedings, the actual language
of the basis of jurisdiction in question, which uses the word “disputes”
and not “claims” (see paragraph 2 of Canada’s declaration of 10 May
1994). That paragraph of the Canadian declaration in fact uses the word
“disputes” five times, including in the reservation contained in para-
graph 2 (d). It is therefore on the term “disputes” that the Court must
concentrate and not on the word “claim”, which is a legally much nar-
rower term not featuring in the Canadian declaration and which, without
transforming the overall subject of the dispute to which the Application
relates, is open to modification by the applicant up to the end of the oral
phase on the merits.

B. The Subject of the Dispute in the Light of the Applicant’s
“Causa Petendi” and “Petitum”

59. As we have seen above in our examination of the facts constituting
the source of this dispute, the factual elements of Spain’s causa petendi
are basically two in number, namely (1) the existence of Canadian coastal
fisheries protection legislation authorizing, in the internal legal order of
Canada, the exercise of certain acts of jurisdiction by that country over
non-Canadian ships in the NAFO Regulatory Area (an area of the high
seas), which legislation was made applicable (in March/April 1995) to
Spanish ships fishing in that area by the Canadian Regulations of
3 March 1995; and (2) the forcible boarding in that area of the high seas,
on 9 March 1995, of the Spanish ship Estai by Canadian coastguard
vessels or patrol boats, after they had received “the necessary authori-
zations” from the competent Canadian authorities (which boarding was
followed in March/April 1995 by the harassment of other Spanish vessels
fishing in the area of the high seas in question).

175
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 604

60. The Canadian Coastal Fisheries Protection Act ceased to be applied
to Spanish fishing vessels at the beginning of May 1995, when Canada
repealed the Regulations of 3 March 1995, but the Act is still in force and
therefore could again be extended by Canada to Spanish vessels as it was
in March/April 1995. Furthermore, the Applicant considers that the mere
existence of the Canadian legislation in question is illegal under interna-
tional law, regardless of any specific measure of enforcement. This accords
with the jurisprudence of the Court in the Advisory Opinion concerning
Applicability of the Obligation to Arbitrate under Section 21 of the
United Nations Headquarters Agreement of 26 June 1947 (I C.J. Reports
1988, p. 12). In that Opinion, which concerned the United States Anti-
Terrorism Act, signed into law on 22 December 1987, the Court rejected
the contention of the United States that the alleged dispute did not exist
since the Anti-Terrorism Act in question had not yet been applied (ibid.,
pp. 29-30, paras. 39-44)'. It goes without saying that the opposability of
a national statute or other legislation may be challenged before the
Court, as happened in fisheries jurisdiction cases in 1973 and 1974.

61. With regard to the legal elements of the causa petendi, Spain’s
Application (point 2 of the Application, pp. 7-9) relies on certain well-
known principles of general international law, some of which have been
codified. Basically, the principles involved are those relating to the régime
of the high seas (legal status of the high seas as res communis; exclusive
jurisdiction of the flag State over its vessels on the high seas; exercise by
States of the freedoms of the high seas; co-operation in conservation and
management of the resources of the high seas; safety at sea, etc.), together
with principles of the United Nations Charter and of general interna-
tional law concerning prohibition of the threat or use of force in inter-
national relations, good faith in the discharge by States of their interna-
tional obligations, and the primacy of international law over internal law
in international relations. The Application does not adduce as legal
grounds in support of the claim the provisions of the 1978 NAFO Con-
vention.

62. These legal grounds of Spain’s Application are amply sufficient, in
view of the factual elements cited, to establish the Applicant’s causa
petendi. It is on these legal grounds, and not on others which might also
have been open to it, that the Applicant has chosen to base the claim
contained in the Application. Of these grounds, the foremost are unques-
tionably those relating to the exclusive jurisdiction of the flag State over

1 We observe here a modification in the jurisprudence of the Court. This is but one
example; there are others in the present Judgment that concern matters of general rele-
vance to international judicial decisions. The Judgment in fact abounds in jurisprudential
innovations, reaching a number unprecedented in a single decision. Canada has been a
remarkably fortunate litigant, for every one of these modifications and innovations has
gone in its favour — a rare occurrence indeed.

176
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 605

its vessels on the high seas and the prohibition of the threat or use of
force against foreign vessels exercising on the high seas the peaceful
freedoms or activities accorded in respect of that part of the sea to all
States by international law and international agreements.

63. In this respect, the Applicant asserts: (1) that these legal principles
exist in international law; (2) that in this case they confer certain rights
on Spain; and (3) that in this case these rights have been violated by
Canada.

64. As to the petitum, Spain’s Application (point 5) requests:

(A) that the Court declare that the legislation of Canada, in so far as it
claims to exercise a jurisdiction over ships flying a foreign flag on the
high seas, outside the exclusive economic zone of Canada, is not
opposable to Spain;

(B) that the Court adjudge and declare that Canada is bound to refrain
from any repetition of the acts complained of, and to offer to Spain
the reparation that is due, in the form of an indemnity the amount of
which must cover all the damages and injuries occasioned; and

(C) that, consequently, the Court declare also that the boarding on the
high seas, on 9 March 1995, of the ship Estai flying the flag of Spain
and the measures of coercion and the exercise of jurisdiction over
that ship and over its captain constitute a concrete violation of the
principles and norms of international law mentioned in the Applica-
tion (see legal elements of the causa petendi).

65. For the purposes of the present jurisdictional phase, the relevance
of these claims by the Applicant lies in the fact that, like the causa
petendi, they confirm the nature of the dispute on which the Applicant is
requesting the Court to give judgment in the present case. It can readily
be seen that the dispute is not one concerning fishing or measures of con-
servation and/or management of living resources of the high seas. As
expressly stated in the Application (point 4), the dispute submitted to the
Court by the Applicant:

“does not refer exactly to the disputes concerning those measures,
but rather to their origin, to the Canadian legislation which consti-
tutes their frame of reference. The Application of Spain directly
attacks the title asserted to justify the Canadian measures and their
actions to enforce them, a piece of legislation which, going a great
deal further than the mere management and conservation of fishery
resources, is in itself an internationally wrongful act of Canada, as it
is contrary to the fundamental principles and norms of international
law; a piece of legislation which for that reason does not fall exclu-
sively within the jurisdiction of Canada either, according to its own
Declaration (para. 2 (c) thereof). Moreover, only as from 3 March
1995 has an attempt been made to extend that legislation, in a dis-
criminatory manner, to ships flying the flags of Spain and Portugal,

177
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 606

which has led to the serious offences against international law set
forth above. The question is not the conservation and management of
fishery resources, but rather the entitlement to exercise a jurisdiction
over areas of the high seas and the opposability of such measures to
Spain.” (Emphasis added.)

This is quite clearly a claim in international responsibility on account
of acts alleged by the Applicant to constitute breaches of international
law imputable to the Respondent State, and committed to the detriment
of the respect due to Spanish sovereignty and to Spain’s exclusive juris-
diction over ships flying its flag on the high seas.

66. The first main claim (point A) of the petitum requests the Court to
declare that the legislation of Canada is not opposable to Spain in so far
as it has been invoked, and may still be invoked, to justify the exercise of
Canada’s jurisdiction over ships flying the Spanish flag on the high seas.
However, the Court is not asked to declare that legislation invalid. All
that is claimed is its non-opposability to Spain. The claim thus does not
go as far on this point as those of the United Kingdom and the Federal
Republic of Germany in the Fisheries Jurisdiction cases of 1973-1974. It
should also be noted that the claim speaks of “ships”, not of “fishing
vessels” and that it refers to “the high seas” as a whole, with no restriction
to any particular area thereof.

67. Having thus defined the Applicant’s causa petendi and petitum, we
are now in a position to determine the subject of the dispute, that is to
say, the real issue before the Court, the true question submitted to it by
the Applicant. This question is of the utmost relevance to the present
incidental proceedings since, as the Court stated in 1960, in its Judgment
in the case concerning Right of Passage over Indian Territory: “In order
to form a judgment as to the Court’s jurisdiction it is necessary to con-
sider what is the subject of the dispute” (LC. J. Reports 1960, p. 33).
Why, then, does the Application state that there is a dispute between
Spain and Canada,

“which, going beyond the framework of fishing, seriously affects the
very integrity of the mare liberum of the high seas and the freedoms
thereof, a basic concept and category of the international order for
centuries, and implies, moreover, a very serious infringement of
the sovereign rights of Spain, a disquieting precedent of recourse
to force in inter-State relations . . .” (point 3 of the Application)?

68. Because, according to the Applicant, the Canadian legislation
relied upon by the Respondent to justify the exercise by Canada of its
jurisdiction on the high seas over foreign ships and applied by it in 1995
to Spanish fishing vessels, with, moreover, recourse to force, cannot con-
stitute a title in international law in relations between the two States, irre-

178
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 607

spective of the position under Canadian domestic law with regard to the
characterization and scope of the measures adopted by Canada and the
enforcement, within that legal framework, of such measures by its authori-
ties and agents.

69. To this view of the Applicant with regard to the legal position,
Canada opposes its own view; hence the emergence of a disagreement in
this respect between the two States over the issue of Canada’s title or lack
of title to act on the high seas against Spanish ships. The Applicant has
made it clear that it uses the word “title” in the sense of the decision in
the Frontier Dispute case, where the Court stated that the concept of
title:

“may also, and more generally, comprehend both any evidence
which may establish the existence of a right, and the actual source of
that right” (Frontier Dispute ( Burkina Faso! Republic of Mali), 1 C.J.
Reports 1986, p. 564, para. 18).

That it was Canada’s title or lack thereof that was the subject of the
dispute brought before the Court by the Applicant was confirmed in
Spain’s Memorial on jurisdiction and, in the absence of a Reply, amply
addressed by the Agent and Counsel of Spain in oral argument.

70. Spain argues that Canada lacks international title, and that from
this there flows a whole series of significant consequences for the task
incumbent upon the Court in the present incidental proceedings, and
inter alia contends that:

(a) the measures adopted by Canada in regard to Spanish vessels on the
high seas, and the enforcement of such measures by the authorities
and agents of Canada through the use of force, constitute interna-
tionally wrongful acts engaging Canada’s international responsibil-
ity vis-à-vis Spain and cannot be regarded, in international law, as
measures of management and conservation of resources or the
enforcement of such measures by a State, whether or not it be a
coastal State bordering on the area of the high seas in question;

(b) the dispute brought before the Court by Spain as the flag State con-
cerns neither fishing nor the management or conservation of living
resources in the NAFO Regulatory Area, but is in reality a conflict
over sovereign jurisdiction on the high seas between Canada and
Spain as a result of Canadian legislation, which 1s still in force and
which has created a situation or continuing international wrongful
act that underlies the serious violation by Canada in 1995 of the
sovereignty of Spain on the high seas;

(c) by reason of its subject, the dispute laid before the Court by Spain
does not fall within the scope of paragraph 2 (d) of Canada’s dec-
laration, for it concerns a logical and legal prerequisite, a fundamen-
tal premise, having in international law an existence so independent

179
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 608

of and separate from measures for the conservation and manage-
ment of resources that it cannot be regarded as implicitly included in
a reservation of this type, given the general structure of the declara-
tion; and

(d) the subject of the dispute laid before the Court does not concern
fisheries management and conservation, but the issue of the exercise
of jurisdiction and control by the flag State over its ships on the high
seas; this is furthermore not a matter covered by the powers trans-
ferred to the European Community by its member States, from
which it follows that the Agreement concluded in 1995 between the
Community and Canada in the framework of NAFO could not have
rendered the present dispute moot, as Canada asserts in Chapter IV
of its Counter-Memorial.

71. According to Spain, neither the exercise of fishing by vessels of
Spain, Canada or a third country nor the conservation and management
of living resources of the high seas in the NAFO Regulatory Area or else-
where form part of the subject of the dispute it has laid before the Court.
As just stated, it is Spain’s contention that the dispute concerns Canada’s
international title or lack thereof to seek to exercise its jurisdiction on the
high seas over Spanish ships and/or use force against such ships in that
area of the sea without Spain’s consent. For the Applicant, Canada pos-
sesses no such title; nor can the use of force against the Estai in reliance
on Canadian legislation be in accordance either with general interna-
tional law or with the Charter of the United Nations.

72. In this context the Agent of Spain recalled that, according to the
Court’s jurisprudence, natural adjacency did not create any international
title over the high seas, as the Chamber of the Court made clear in the
case concerning the Gulf of Maine:

“it is therefore correct to say that international law confers on the
coastal State a legal title to an adjacent continental shelf or to a
maritime zone adjacent to its coasts; it would not be correct to say
that international law recognizes the title conferred on the State by
the adjacency of that shelf or that zone, as if the mere natural fact of
adjacency produced legal consequences” (Delimitation of the Mari-
time Boundary in the Gulf of Maine Area, Judgment, . C.J. Reports
1984, p. 296, para. 103; original emphasis).

73. It should also be pointed out that the Canadian legislation in ques-
tion (including the Regulations) does not indicate, whether by express
reference or otherwise, any international title of Canada — or even a
claim to such a title — as a basis for the measures envisaged (or for their
enforcement) in regard to non-Canadian vessels on the high seas. The
Canadian legislation is silent on Canada’s international title to act uni-
laterally in the NAFO Regulatory Area of the high seas. The reservation

180
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 609

contained in paragraph 2 (d) of Canada’s declaration is also silent on
this. Thus any international title of Canada forms part neither of its
coastal fisheries protection legislation nor of the declaration of 10 May
1994.

74. It should also be recalled that the rule of exclusive jurisdiction of
the flag State over its ships on the high seas is a long-standing customary
rule of international law, which the Permanent Court, in its Judgment in
the “Lotus” case, stated in the following terms:

“A corollary of the principle of the freedom of the seas is that a
ship on the high seas is assimilated to the territory of the State the
flag of which it flies, for, just as in its own territory, that State exer-
cises its authority upon it, and no other State may do so. All that
can be said is that by virtue of the principle of the freedom of the
seas, a ship is placed in the same position as national territory...”
(“Lotus”, Judgment No. 9, 1927, P.C.I.J., Series A, No. 10, p. 25.)

C. Title as a Cause of Action in the Light of the Jurisprudence
of the Court regarding the Law of the Sea

75. In order to be able to exercise jurisdiction over an area of the sea,
States must be in possession of a title. The jurisprudence of the Court
regarding the law of the sea abounds in passages devoted to this emi-
nently legal question of title, one which is, moreover, a matter of inter-
national law and, as such, falls within the general jurisdiction of the
Court and is also covered by the notion of “legal disputes” contained in
Article 36, paragraph 2, of the Statute.

76. Furthermore, the title of States to exercise jurisdiction over an area
of the sea is a question readily separable from other matters also pertain-
ing to principles of the international law of the sea. It has the requisite
existence and autonomy to be able to stand on its own as the subject of
a claim for legal redress before the International Court of Justice. The
jurisprudence of the Court amply bears this out.

77. In this connection, given that the present case involves the high
seas and only the high seas, that is to say, a maritime area with the status
of res communis in international law, it is appropriate to begin considera-
tion of that jurisprudence by recalling what the Court said in its 1993
Judgment in the case concerning Maritime Delimitation in the Area
between Greenland and Jan Mayen:

“The coast of Jan Mayen, no less than that of eastern Greenland,
generates potential title to the maritime areas recognized by custom-
ary law, 1.e., in principle up to a limit of 200 miles from its base-
lines.” (Z C.J. Reports 1993, p. 69, para. 70; emphasis added.)

It is therefore correct to assume, for the purposes of the present inci-
dental proceedings, that the coasts of Canada geographically adjacent to

181
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 610

the “NAFO Regulatory Area” generate potential title to the maritime
areas recognized by customary law up to a limit of 200 miles from their
baselines. The Estai was boarded on 9 March 1995 — it should be
recalled — some 245 miles from the Canadian coast. The Respondent has
not denied this fact in the present incidental phase of the case.

It is likewise correct, given that we are dealing here with the high seas,
to assume as our starting point that this maritime area is open to all
States, that it is reserved for peaceful purposes and that no State may
validly purport to subject any part of it to its sovereignty (Articles 87, 88
and 89 of the 1982 Convention on the Law of the Sea).

78. A few examples will amply serve to illustrate the contention that
title as a legal category of the law of the sea can on its own provide a
sufficient cause of action to support proceedings before the Court. In the
1985 Judgment in the Continental Shelf (Libyan Arab Jamahiriyal Malta)
case, it is stated that:

“There has . . . been much debate between the Parties in the
present case as to the significance, for the delimitation of — and
indeed entitlement to — the continental shelf, of State practice in the
matter, and this will be examined further at a later stage in the
present judgment. Nevertheless, it cannot be denied that the 1982
Convention is of major importance, having been adopted by an
overwhelming majority of States; hence it is clearly the duty of the
Court, even independently of the references made to the Convention
by the Parties, to consider in what degree any of its relevant provi-
sions are binding upon the Parties as a rule of customary interna-
tional law. In this context particularly, the Parties have laid some
emphasis on a distinction between the law applicable to the basis of
entitlement to areas of continental shelf — the rules governing the
existence, “ipso jure and ab initio”, and the exercise of sovereign
rights of the coastal State over areas of continental shelf situate off
its coasts — and the law applicable to the delimitation of such areas
of shelf between neighbouring States.” (LC.J. Reports 1985, p. 30,
para. 27; emphasis added.)

It is evident that this passage of the Judgment draws a clear distinction
between “the law applicable to the basis of entitlement” and “the law
applicable to the delimitation” of the continental shelf. It regards them as
two different legal categories.

Clearly, therefore, the question of the basis of Canada’s title to exercise
its national jurisdiction on the high seas over ships flying the Spanish flag
— the subject of the dispute laid before the Court by Spain — is not a
question that we are permitted, in law, to confuse with that of the rules of
international law governing the conservation and management of the
living resources of the high seas or with those of the measures adopted
and/or enforced for such purposes by States. It has its own separate exist-
ence.

182
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 611

79. Title is, moreover, a legal prerequisite for action taken in respect of
the sea; it is the title or right to the exercise of jurisdiction in a given
maritime area that is decisive for the settlement of any questions arising
in relation to other legal issues pertaining to that area, and not vice versa.
And why? Because the international law of the sea constitutes a coherent
legal order. Thus, in its Judgment in the Continental Shelf (Libyan Arab
Jamahiriyal Malta) case referred to above, the Court states:

“The Court has little doubt which criterion and method it must
employ at the outset in order to achieve a provisional position in the
present dispute. The criterion is linked with the law relating to a
State’s legal title to the continental shelf. As the Court has found
above, the law applicable to the present dispute, that is, to claims
relating to continental shelves located less than 200 miles from the
coasts of the States in question, is based not on geological or geo-
morphological criteria, but on a criterion of distance from the coast
or, to use the traditional term, on the principle of adjacency as meas-
ured by distance. It therefore seems logical to the Court that the
choice of the criterion and the method which it is to employ in the
first place to arrive at a provisional result should be made in a man-
ner consistent with the concepts underlying the attribution of legal
title.” (LC. J. Reports 1985, pp. 46-47, para. 61; emphasis added.)

80. The Judgments of 1974 in the Fisheries Jurisdiction (Merits) cases
between the United Kingdom and Iceland and between the Federal
Republic of Germany and Iceland also draw a clear distinction between
the question of legal title (the disagreements over “Iceland’s unilateral
extension of its fisheries jurisdiction [up to 50 nautical miles]”) and the
question of the allocation of fisheries resources and measures to conserve
those resources (the disagreements “as to the extent and scope of [the]
respective rights [of the Parties] in the fishery resources and the adequacy
of measures to conserve them”) (C.J. Reports 1974, p. 21, para. 47).

81. The possibility of basing proceedings before the Court on the issue
of title to act on the high seas is also accepted in the 1973 Judgments
concerning Fisheries Jurisdiction (Jurisdiction of the Court), where the
Court states:

“The exceptional dependence of Iceland on its fisheries and the
principle of conservation of fish stocks having been recognized, the
question remains as to whether Iceland is or is not competent unilat-
erally to assert an exclusive fisheries jurisdiction extending beyond
the 12-mile limit. The issue before the Court in the present phase of
the proceedings concerns solely its jurisdiction to determine the latter
point.” (LC.J. Reports 1973, p. 20, para. 42; emphasis added.)

183
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 612

It is precisely Canada’s “competence” to “assert a jurisdiction” in the
NAFO Regulatory Area of the high seas over Spanish vessels that con-
stitutes the subject of the dispute laid before the Court by Spain, and it is
on the jurisdiction of the Court to settle this issue that a decision must be
reached in the present incidental proceedings, having regard to the reser-
vation contained in paragraph 2 (d) of Canada’s declaration.

In his separate opinion appended to those Judgments of 1973, Judge
Fitzmaurice draws the necessary distinction, in the case of the high seas,
between the issue of title on the one hand and, on the other, measures to
conserve fisheries, thus:

“agreed measures of conservation on the high seas for the preserva-
tion of common fisheries in which all have a right to participate, is of
course a completely different matter from a unilateral claim by a
coastal State to prevent fishing by foreign vessels entirely, or to
allow it only at the will and under the control of that State. The
question of conservation has therefore no relevance to the jurisdic-
tional issue now before the Court, which involves its competence to
adjudicate upon a dispute occasioned by Iceland’s claim unilaterally
to assert exclusive jurisdiction for fishery purposes up to a distance
of 50 nautical miles from and around her coasts.” (LC. J. Reports
1973, pp. 26-27; emphasis added.)

82. Thus, even assuming for the sake of argument that Canada’s con-
tentions in the present incidental proceedings regarding interpretation of
the reservation in paragraph 2 (d) of its declaration were correct, the
Court would still have to determine whether the measures in question
and their enforcement could by their very nature give rise, in interna-
tional law, to a dispute whose subject concerns only the issue of the title
to take or enforce such measures and whether, should the terms of the
reservation make no mention of the matter, the reservation can none-
theless be interpreted as comprising within the category of disputes which
it excludes those arising out of conduct by Canada prima facie lacking
in title or contrary to a title held by Spain under international law.

83. What is, however, certain in the light of the above jurisprudence of
the Court is that Spain, as Applicant, has a procedural right entitling it to
bring before the Court a dispute whose subject is, in the final analysis,
simply the title or lack of title of Canada to act as it did in regard to
Spain on the high seas. Spain is entitled to institute proceedings against
Canada concerning only this question of title as a distinct and autono-
mous legal category of the law of the sea. The legal interest of Spain, as
a sovereign State, in securing a decision by the Court on a dispute having
this alone as its subject is self-evident. It is indisputable and needs no
comment. The Judgment, however, ignores this legal interest of the

184
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 613

applicant State. This is a serious thing — a very serious thing — for an
international judicial body like the Court to do.

D. The Respondent’s Position on the Subject of the Dispute

84. Canada has had difficulties with the subject of the dispute in
Spain’s Application. In the written phase of the present incidental pro-
ceedings it was evasive on the matter, while at the same time seeking to
replace it with a different subject, namely fisheries conservation and man-
agement. However, Canada refrained from filing a counter-claim or a
principal application against Spain on this other possible subject. As
I have already pointed out in Chapter I of this dissenting opinion (“The
Unusual Procedure”), the Canadian Counter-Memorial deals not with
the exercise of State jurisdiction on the high seas but with the crisis in the
conservation of fishery resources in the North-West Atlantic as the “fac-
tual and historical context” of the present dispute. Canada claims that
the subject of the dispute with Spain is the conservation and management
of fisheries in the area, a question, moreover, which according to the
Counter-Memorial had already been settled (the mootness argument).
These arguments of the Respondent well illustrate its refusal to recognize
the true subject of the dispute laid before the Court by Spain.

85. Why has the Respondent sought to redefine or evade in its
Counter-Memorial the true subject of the dispute before the Court? Quite
simply out of lack of confidence in the scope of the reservation contained
in paragraph 2 (d) of the declaration on which it relies. Canada has sought
to replace the true subject of the dispute before the Court with a different
subject, falling as such within the scope of that reservation. To do this,
Canada was obliged to argue that the subject of the dispute submitted by
Spain was the same as that of disputes covered by the reservation con-
tained in paragraph 2 (d) of Canada’s declaration.

86. Thus, as regards the written phase, it may be concluded that, for
Canada, the dispute submitted by Spain was a dispute over the conserva-
tion and management of resources. However, that was asking rather too
much of the Application and the reservation. Accordingly, during the
oral phase, in the face of the Spanish arguments, Canada somewhat
changed its ground with regard to the identity of the subject of the dispute
with that of the reservation, while of course keeping in mind its aim of
bringing the dispute laid before the Court within the scope of those
excluded by paragraph 2 (d) of its declaration of acceptance of the com-
pulsory jurisdiction of the Court.

87. Thus at the hearings Canada proceeded to formulate an argument
on the subject of the dispute different from that in its Counter-Memorial.
It was in this new context that counsel for Canada finally addressed the
real subject of the dispute as laid before the Court by Spain. Evidently,
for them, the subject of the dispute contained in the Application was a
mere argument of the Applicant, “the Spanish thesis”. It was but a step

185
FISHERIES JURISDICTION (DISS. OP, TORRES BERNARDEZ) 614

from there for counsel to arrogate to themselves the right to put forward
a different thesis, having a similar procedural function to that of the
Applicant, and that step was duly taken. Thus at the oral proceedings the
issue of the subject of the dispute became intertwined with that of the
respective roles of applicant and respondent in defining the subject of a
dispute. Nonetheless, at the hearings the Canadian counsel did finally
address the subject of the dispute as set out in Spain’s Application and
acknowledge that: “The criterion of the reservation — the dividing line
between what does and what does not pertain to the jurisdiction of the
Court — is the subject of the dispute.” (CR 98/14, p. 25.)

In effect, during the oral phase Canada relied on an argument that
I call the “also” argument. It contended that the subject of the dispute
submitted by Spain was concerned not exclusively with fisheries or the
management or protection of living resources but also with these ques-
tions. From this, counsel for Canada concluded that the said dispute was
excluded by the terms of the reservation contained in paragraph 2 (d) of
the Canadian declaration. To get to this point, counsel simply ignored
both the concept of dispute and that of the subject of the dispute.

88.: Canada began by replacing the concept of dispute, the term used in
the reservation contained in paragraph 2 (d) of the declaration, by “fac-
tual category”:

“The first point to note about the Canadian reservation . . . is that
it refers to a factual category. It excludes from the Court’s jurisdic-
tion everything falling within a defined class of fact situations,
namely: anything directly or indirectly related to fisheries conserva-
tion and management measures taken by Canada against vessels
fishing in the NAFO Regulatory Area . . . any dispute involving this
legislation [Bill C-29] or actions taken under it falls within the fac-
tual ambit of Canada’s reservation and therefore outside the juris-
diction of the Court.” (CR 98/11, p. 46; emphasis added.)

This initial operation thus consisted in reducing the notion of “dis-
pute” to the factual elements of the causa petendi. It simply ignores the
entire legal aspects of the causa petendi and the petitum of the Applicant.
“Dispute” thus becomes equivalent to the “factual elements” of the causa
petendi. Yet the case-law of the Court shows us that “the facts and situa-
tions which have led to a dispute must not be confused with the dispute
itself” (/nterhandel, Judgment, I C.J. Reports 1959, p. 22). Moreover, the
case-law of the Court does not tell us that particular facts or situations
can give rise to only one and the same dispute between two States, or that
the Court can be seised of only one dispute by those States, or that the
Court can have jurisdiction for one such dispute while not having it for
another.

And why is it that the case-law does not and cannot say that? Because,

186
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 615

in international judicial proceedings, the factual elements relied upon to
establish the right of action which is the legal embodiment of the claim or
petitum must always be accompanied by references to law or to a legiti-
mate interest, or by the indication of a relevant legal text or principle, in
other words the legal grounds on which the petitum or claim rests.

89. The operation then continued with a reformulation of the notion
of “subject of the dispute” in international proceedings. The causa petendi
and the petitum of the Application were said to be insufficient to identify
the subject of the dispute. Thus a third element was added, namely the
law applicable to the merits by the Court. But how was this done? By
contending that “a dispute is constituted by an indivisible whole compris-
ing facts together with rules of law” and adding that “the Court cannot
have jurisdiction with regard to one of these elements and not have juris-
diction with regard to the other” (CR 98/12, p. 40). Now these “rules of
law”, which on the Canadian argument would become one of the two
constituent elements in determining the subject of an international dis-
pute, are claimed to cover both the legal elements of the causa petendi
and the law applicable to the merits by the Court! In this way Canada
introduces a new additional general criterion for establishing the jurisdic-
tion of the Court, one required neither by the relevant texts nor by the
Court’s jurisprudence, and which may have its place at the jurisdiction
stage only when expressly provided for in the documents conferring juris-
diction in the case.

90. The legal elements of the causa petendi are not, whatever Canada
may contend, the law applicable to the merits by the Court to settle the
dispute between the Parties, but the principles of international law, the
legal yardsticks relied on by the applicant in its suit to characterize in law
the totality of the facts in order to found the claim (petitum) which it
lays before the Court in its application. Granted, international law as a
legal order, and indeed the term “international dispute” as it is properly
understood (persona, causa petendi and petitum), entails the notion of
unity, but the concept of the Court’s “jurisdiction”, which is based on the
will of those subject to that jurisdiction, does not form part of that “indi-
visible whole” in the sense referred to by Canada. On the contrary, the
Court’s jurisdiction is fragmented and this is how international law
wishes it to be. Canada’s thesis is thus founded on a confusion between
the legal elements of the causa petendi — which are elements in the defini-
tion of the dispute and of its subject-matter and which are accordingly
relevant for the purpose of determining whether the Court has “jurisdic-
tion” in a particular case — and the law applied to the merits by that
same Court in order to settle the dispute in question.

91. The titles conferring jurisdiction may of course exclude or modify
the law applicable to the merits by the Court, although this is not the case
in the present incidental proceedings, but the law applicable to the merits
can in no circumstances be an element in the definition or identification

187
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 616

of a dispute as such, or of its subject, in international proceedings. The
purpose of the Canadian argument was of course not a purely theoretical
one. It resulted from Canada’s wish to extend as widely as possible the
scope of the reservation in paragraph 2 (d) of its declaration of accept-
ance of the compulsory jurisdiction of the Court, although it was formu-
lated in the declaration as “an exception” to compulsory jurisdiction
otherwise accepted. I cannot accept an argument making of a reservation
formulated in terms of the conservation and management of living
resources of the sea a sort of “black hole” — to use the terminology of
Spain’s counsel — that would swallow up any dispute over the rules
governing the high seas and the rights thereover enjoyed by States under
the international law of the sea and —- why not? — the entire corpus of
international law and of the obligations set out in the United Nations
Charter.

92. Spain opposed — rightly in my opinion — those attempts by
Canada to intervene in the determination of the subject of the dispute to
which the Application of 28 March 1995 related. I can only agree with
the principle that the respondent cannot redefine or change the subject of
the dispute laid by an applicant State before the Court in its application.

This is clearly a procedural right of the applicant. The procedural
means open to the respondent are the preliminary objection, the counter-
claim and the possibility of filing its own principal application in opposi-
tion to that of the original applicant. Canada did not avail itself of any of
these three possibilities. Instead, it sought to disregard the subject of the
dispute as defined in Spain’s Application or to replace it with the subject
of a dispute of the kind referred to in the reservation to its declaration.
However, the respondent enjoys no such procedural right, subject of
course to its right to put to the Court its view regarding the subject of the
dispute as defined by the applicant in its application.

E. Does the New Definition of the Subject of the Dispute Contained in
the Judgment Accord with the Applicable Law and with
the Jurisprudence of the Court?

93. In paragraph 35 of the Judgment, the subject of the dispute before
the Court is defined as follows:

“The specific acts .. . which gave rise to the present dispute are the
Canadian activities on the high seas in relation to the pursuit of the
Estai, the means used to accomplish its arrest and the fact of its
arrest, and the detention of the vessel and arrest of its master, arising
from Canada’s amended Coastal Fisheries Protection Act and imple-
menting regulations. The essence of the dispute between the Parties
is whether these acts violated Spain’s rights under international law
and require reparation. The Court must now decide whether the
Parties have conferred upon it jurisdiction in respect of that dispute.”

188
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 617

However, this definition, apparently accepted by the majority, corre-
sponds neither to that resulting from a natural and reasonable reading of
the text of Spain’s Application of 28 March 1995, having regard to the
intention of the Applicant at the time when it filed that Application in the
Court Registry, nor to its Memorial and oral arguments, nor indeed to
the submissions lodged by Spain at the end of the present phase of inci-
dental proceedings, in which its Agent confirmed that:

“the subject-matter of the dispute is Canada’s lack of title to act
on the high seas against vessels flying the Spanish flag, the fact that
Canadian fisheries legislation cannot be invoked against Spain, and
reparation for the wrongful acts perpetrated against Spanish vessels”
[including the forcible boarding of the Estai and the harassment of
other Spanish vessels] (see paragraph 12 of the Judgment).

94. There is thus nothing new in those Spanish submissions confirming
the subject of the dispute as defined by the petitum and the causa petendi
of the Application of 28 March 1995. On the other hand, the definition
set out in paragraph 35 of the Judgment is one presenting very serious
problems, on account both of its new content (in relation to the subject
of the dispute as set out in the Application) and of the fact that the Court
thereby substituted itself for the Applicant.

*

95. The Judgment arrives at its definition of the subject of the dispute
in paragraph 35 on the basis of the following finding in paragraph 34:

“The filing of the Application was occasioned by the specific acts
of Canada which Spain contends violated its rights under interna-
tional law. These acts were carried out on the basis of certain enact-
ments and regulations adopted by Canada, which Spain regards as
contrary to international law and not opposable to it. It is in that
context that the legislative enactments and regulations of Canada
should be considered.”

96. Such a finding first raises the question of what the Judgment
means in using this form of wording. It would seem that the intention
was to avoid ruling on principles of international law in abstracto. If so,
] fail to see the connection with Spain’s Application of 28 March 1995.
The Application speaks only of Canada’s acts. That is to say, specific
conduct or actions by Canada, of an actual concrete nature and admitted
by the Respondent. It is this course of conduct by Canada that consti-
tutes the source of the present dispute and, above all, the adoption of the
Regulations of 3 March 1995 (extending to Spanish vessels fishing in the
NAFO Regulatory Area the application of another act of Canada,
namely the Coastal Fisheries Protection Act as amended on 12 May
1994) and the boarding of the Estai. It is this ensemble of Canadian con-

189
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 618

duct or acts — and not Canada’s legislative, regulatory or other texts as
such — that is at issue. We are concerned here not with the legislation as
such, but in truth with the specific conduct by Canada of which Spain
was the victim. For Spain, that conduct violated its rights on the high
seas in March and April 1995 and could do so again in the future, since
the Act as amended in 1994 is still in force in Canada. Those are the
specific actions that Spain’s Application requests the Court to make good
by means of a Judgment. There is nothing abstract about them.

97. Moreover, inasmuch as the Application presented the issue in
terms of the non-opposability to Spain of the relevant Canadian legisla-
. tion, there can be absolutely no doubt that, as far as the Application is
concerned, the subject of the dispute laid before the Court is Canada’s
internationaltitle to act vis-a-vis Spanish vessels on the high seas as it did
in March and April 1995. The boarding of the £stai is but one specific
aspect, a by-product of the principal subject of the Application. In defin-
ing the subject of the dispute, the Judgment reverses the natural order of
things.

98. The two categories of Canada’s acts covered by the subject of the
Application and by the Applicant’s submissions are thus:

(i) the adoption of the Regulations of 3 March 1995 applying to Span-
ish vessels fishing in the NAFO Regulatory Area (of the high seas)
the Canadian Coastal Fisheries Protection Act as amended in 1994;
and

(2) the pursuit and forcible boarding of the Estai on 9 March 1995 and
the subsequent harassment of other Spanish ships also lawfully fish-
ing in the NAFO Regulatory Area, that is to say on the high seas.

Spain’s Application denies that Canada possesses any international
title to act as it did in either case.

99. The present dispute is thus a dispute between Spain and Canada
over the exercise of certain State powers against Spanish ships assumed
proprio motu by Canada in respect of the high seas without the consent
of Spain (conflict of jurisdiction) and not a dispute concerning differ-
ences between the European Union and Canada or between Spain and
Canada over the management and conservation of living resources in the
NAFO Regulatory Area (management and conservation conflict within
NAFO). The Application is quite precise in this respect. One has only to
read it or, rather, wish to read it.

190
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 619

100. The complaint in the Spanish Application is based on the two
series of acts with which Canada is reproached and which, in the absence
of any international title on the latter’s part, the Applicant asserts to be
internationally wrongful acts incurring Canada’s international responsi-
bility towards Spain. According to the Applicant, these acts violate rights
that Spain, as a sovereign State, derives from general international law
and, in particular, its right to respect for freedom of navigation and of
fishing on the high seas for its ships and its right to exclusive exercise of
jurisdiction over those ships on the high seas.

*

101. If we compare what I have just said on the subject of the dispute
submitted by Spain’s Application with the definition of the dispute
according to paragraphs 34 and 35 of the Judgment, it can be seen that
the differences are striking and surprising. It is clear that the Judgment
presents the subject of the dispute in a manner radically different from
the Application instituting proceedings, the Memorial and the oral argu-
ments and submissions of the Applicant. The Court is thereby substitut-
ing itself for Spain in defining the subject of the dispute submitted by the
latter on 28 March 1995!

102. Thus the first principal request set out in point 5 of the Applica-
tion — request A — which governs the remainder of Spain’s petitum or
complaint, namely the non-opposability to the Applicant of the Cana-
dian legislation in question, has quite simply disappeared from the sub-
ject of the dispute as reformulated by the Court. Hence there remains, in
relation to the original subject of the dispute, only request C of the peri-
tum or complaint set out in Spain’s Application. But that is not all.
Request C has also undergone a radical change by comparison with the
Application. It now becomes a request solely concerning the “measures”
taken by Canada in regard to the Estai without reference to the fun-
damental issue of “sovereignty” raised by the Application in terms of
Canada’s international title so to act. In effect paragraph 35 of the Judg-
ment takes good care to avoid any reference to the rule of the exclusive
jurisdiction of the flag State over its ships on the high seas and to the
matter of Canada’s international title to take the measures referred to in
request C. Thus the aim of this redefinition by the Judgment of the
subject of the dispute cannot be clearer. The majority ignores the prin-
cipal causa petendi and petitum of the Application by suppressing any
reference, direct or indirect, to Canada’s international title, or lack
thereof, to take the actions complained of by Spain, both as regards the
opposability of the Canadian legislation to Spain and in relation to the
boarding of the Estai.

103. This judicial transformation of the subject of the dispute is justi-
fied in the Judgment by the following argument, which in effect consists
of two limbs:

191
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 620

“It is for the Court ifself, while giving particular attention to the
formulation of the dispute chosen by the Applicant, to determine on
an objective basis the dispute dividing the parties by examining the
position of both Parties.” (Judgment, para. 30; emphasis added.)

This is a justification accepted without question by the Judges making
up the majority, but it is one which, in my view, lacks any basis in fact or
in law. I reject it absolutely and without compunction, for in my view it
is compatible neither with the relevant principles and rules of law nor
with the case-law of the Court, or with the circumstances of the case. Let
me make it clear at once that I cannot accept such a reformulation of the
subject of a dispute brought under the optional clause system. In my view
of the law it is unsustainable, in light of: the principles of the system; the
general principles of law and logic which govern international judicial
proceedings; the Statute and the Rules of Court; the sovereign status of
the Applicant; and the Court’s own case-law in the matter.

104. Defining the subject of disputes laid before the Court by applica-
tion by sovereign States is not a function of the Court. To assert the con-
trary is to assume an extremely heavy responsibility in terms of the sound
administration of international justice, for it is an elementary rule that
one cannot be at the same time both judge and litigant. Moreover, should
this Judgment one day come to constitute a precedent, declarant States
under the optional clause system must be aware that they may henceforth
find themselves going into the Peace Palace with a given dispute, only to
emerge later bound by the res judicata of a judgment relating to a dispute
having a different subject. What will they then have to say of the sov-
ereign right that they possessed when they took the decision to bring a
particular dispute before the Court? And what, more generally, will they
have to say of their consent to the Court’s jurisdiction? The future will
bring us a reply to these troubling questions. It is the privilege of the
applicant to “define” the dispute which it lays before the Court, while the
latter is free to evaluate, clarify or interpret the subject of the dispute sub-
mitted to it. That is the limit of the Court’s powers in the matter, for
“defining” means having power to “change”. The power of the Court to
determine its own jurisdiction, under Article 36, paragraph 6, of the Stat-
ute, does not comprise any such power of change. I should be the last to
deny the duty of the Court to isolate the real issue in the case and, hence,
its power to evaluate, clarify or interpret the subject of an application.
But to change the subject or to replace it with an entirely new one is quite
another matter. That is to forsake the judicial settlement of international
disputes and set off instead in some unknown direction.

105. My position of principle on this question of the “definition” by
the Court of the subject of the dispute submitted in the Application (first
limb of the argument in the Judgment) is developed, with all requisite
precision, in the joint dissenting opinion of Judges Onyeama, Dillard,

192
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 621

Jiménez de Aréchaga and Sir Humphrey Waldock appended to the 1974
Judgments in the Nuclear Tests cases. I endorse it for the purposes of the
present opinion. The relevant paragraphs read as follows:

“11. In a case brought to the Court by means of an application
the formal submissions of the parties define the subject of the
dispute, as is recognized in paragraph 24 of the Judgment. Those
submissions must therefore be considered as indicating the objec-
tives which are pursued by an applicant through the judicial proceed-
ings.

While the Court is entitled to interpret the submissions of the
parties, it is not authorized to introduce into them radical altera-
tions. The Permanent Court said in this respect: ‘. . . though it can
construe the submissions of the Parties, it cannot substitute itself for
them and formulate new submissions simply on the basis of argu-
ments and facts advanced’ (P.C.I.J., Series A, No. 7, p. 35, case con-
cerning Certain German Interests in Polish Upper Silesia). The Judg-
ment (para. 29) refers to this as a limitation on the power of the
Court to interpret the submissions ‘when the claim is not properly
formulated because the submissions of the parties are inadequate’.
If, however, the Court lacks the power to reformulate inadequate
submissions, a fortiori it cannot reformulate submissions as clear
and specific as those in this case.

12. In any event, the cases cited in paragraph 29 of the Judgment
to justify the setting aside in the present instance of the Applicant’s
first submission do not, in our view, provide any warrant for such a
summary disposal of the ‘main prayer in the Application’. In those
cases the submissions held by the Court not to be true submissions
were specific propositions advanced merely to furnish reasons in sup-
port of the decision requested of the Court in the ‘true’ final submis-
sion. Thus, in the Fisheries case the Applicant had summarized in the
form of submissions a whole series of legal propositions, some not
even contested, merely as steps logically leading to its true final sub-
missions (.C.J. Reports 1951, at pp. 121-123 and 126). In the Min-
quiers and Ecrehos case the ‘true’ final submission was stated first and
two legal propositions were then adduced by way of furnishing alter-
native grounds on which the Court might uphold it (ZC. J. Reports
1953, at p. 52); and in the Nottebohm case a submission regarding the
naturalization of Nottebohm in Liechtenstein was considered by the
Court to be merely ‘a reason advanced for a decision by the Court in
favour of Liechtenstein’ on the ‘real issue’ of the admissibility of the
claim (C.J. Reports 1955, at p. 16). In the present case, as we have
indicated, the situation is quite otherwise. The legality or illegality of
the carrying out by France of atmospheric nuclear tests in the South
Pacific Ocean is the basic issue submitted to the Court’s decision, and
it seems to us wholly unjustifiable to treat the Applicant’s request for

193
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 622

a declaration of illegality merely as reasoning advanced in support of
its request for an Order prohibiting further tests.

13. In accordance with these basic principles, the true nature of the
Australian claim, and of the objectives sought by the Applicant ought
to have been determined on the basis of the clear and natural meaning
of the text of its formal submission. The interpretation of that submis-
sion made by the Court constitutes in our view not an interpretation
but a revision of the text, which ends in eliminating what the Appli-
cant stated is ‘the main prayer in the Application’, namely the request
for a declaration of illegality of nuclear atmospheric tests in the South
Pacific Ocean. A radical alteration or mutilation of an applicant’s
submission under the guise of interpretation has serious consequences
because it constitutes a frustration of a party’s legitimate expectations
that the case which it has put before the Court will be examined and
decided.

14. The Judgment revises, we think, the Applicant’s submission
by bringing in other materials such as diplomatic communications
and statements made in the course of the hearings. These materials
do not justify, however, the interpretation arrived at in the Judg-
ment. They refer to requests made repeatedly by the Applicant for
an assurance from France as to the cessation of tests. But these
requests for an assurance cannot have the effect attributed to them
by the Judgment. While litigation is in progress an applicant may
address requests to a respondent to give an assurance that it will not
pursue the contested activity, but such requests cannot by them-
selves support the inference that an unqualified assurance, if received,
would satisfy all the objectives the applicant is seeking through the
judicial proceedings; still Jess can they restrict or amend the claims
formally submitted to the Court. According to the Rules of Court,
this can only result from a clear indication by the applicant to that
effect, through a withdrawal of the case, a modification of its sub-
missions or an equivalent action. It is not for nothing that the sub-
missions are required to be presented in writing and bear the signa-
ture of the agent. It is a non sequitur, therefore, to interpret such
requests for an assurance as constituting an implied renunciation, a
modification or a withdrawal of the claim which is still maintained
before the Court, asking for a judicial declaration of illegality of
atmospheric tests. At the very least, since the Judgment attributes
intentions and implied waivers to the Applicant, that Party should
have been given an opportunity to explain its real intentions and
objectives, instead of proceeding to such a determination inaudita
parte.” (LC.J. Reports 1974, pp. 316-317.)

106. The present Judgment does indeed cite in support of its definition
of the subject of the dispute the 1974 Judgments of the Court in the

194
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 623

Nuclear Tests cases. Those Judgments feature prominently in the present
Judgment (see paragraphs 30, 31 and 32). Let us see then what they say
on the question, without making any cuts in the relevant passage:

“Thus it is the Court’s duty to isolate the real issue in the case and
to identify the object of the claim. It has never been contested that
the Court is entitled to interpret the submissions of the parties, and
in fact is bound to do so; this is one of the attributes of its judicial
functions. It is true that, when the claim is not properly formulated
because the submissions of the parties are inadequate, the Court has
no power to ‘substitute itself for them and formulate new submis-
sions simply on the basis of arguments and facts advanced’ (P.C.LJ.,
Series A, No. 7, p. 35), but that is not the case here, nor is it a case
of the reformulation of submissions by the Court. The Court has on
the other hand repeatedly exercised the power to exclude, when
necessary, certain contentions or arguments which were advanced by
a party as part of the submissions, but which were regarded by the
Court, not as indications of what the party was asking the Court to
decide, but as reasons advanced why the Court should decide in the
sense contended for by that party. Thus in the Fisheries case, the
Court said of nine of the thirteen points in the Applicant’s submis-
sions: “These are elements which might furnish reasons in support of
the Judgment, but cannot constitute the decision’ (C.J. Reports
1951, p. 126).” (LC.J. Reports 1974, pp. 262-263, para. 29; pp. 466-
467, para. 30.)

On reading this passage one can see that there is no question of “defi-
nition” by the Court of the subject of the dispute. On the contrary, the
1974 Judgments distinguish very clearly between, on the one hand, “[the
Court’s duty] to isolate the real issue in the case and to identify the object
of the claim” and, on the other, “the reformulation of submissions by the
Court”. It is even emphasized that the Court has no power to substitute
itself for the parties and formulate new submissions when the submissions
of the parties themselves are inadequate. The only power which the
Court allows itself in this passage is that of distinguishing between “con-
tentions or arguments” and “claims” in the “submissions” of the parties
and, in regard to its Judgment, between elements pertaining to the
“reasons” therefor and the “decision” itself.

107. It must also be recalled that, in the Judgments in the 1974
Nuclear Tests cases, the question then considered arose in the context of
a possible “mootness superveniens” and not in connection with the deter-
mination of the Court’s “jurisdiction” as in the present case. Further-
more, the Respondent had failed to appear before the Court. The pro-
cedure applied was therefore that of Article 53 of the Statute, which lays
upon the Court special duties of vigilance. This is not the case either in
the present proceedings. Even so, some of the dissenting judges in 1974
strongly criticized the manner in which the Court at the time exercised its

195
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 624

duty to evaluate, clarify or interpret the submissions of the parties, not-
withstanding the very special circumstances of the case. Which only goes
to show that even the exercise of a duty of this kind is not proof against
subjective appreciations by majorities within the Court. The present
Judgment is a classic example. In consequence the distinction drawn in
the Judgment between, on the one hand, “the formulation of the dispute
chosen by the Applicant” and, on the other, the definition by the Court
itself “on an objective basis” of the subject of the dispute falls far short of
securing my support in the present incidental proceedings.

*

108. Nor can I subscribe to the conclusions of the Judgment with
regard to the consideration to be given to the respective positions of
applicant and respondent in a process the aim of which is the determina-
tion or clarification, as the case may be, by the Court of the subject of the
dispute (second limb of the argument in paragraph 30 of the Judgment).
The Judgment for all practical purposes places the positions of the
Parties in this regard on an identical footing. Yet this is not what the
Court’s jurisprudence tells us. For example, in the case concerning Cer-
tain Phosphate Lands in Nauru (Nauru v. Australia) we find the follow-
ing:

“69. Article 40, paragraph 1, of the Statute of the Court provides
that the ‘subject of the dispute’ must be indicated in the Application;
and Article 38, paragraph 2, of the Rules of Court requires “the pre-
cise nature of the claim’ to be specified in the Application. These
provisions are so essential from the point of view of legal security
and the good administration of justice that they were already, in
substance, part of the text of the Statute of the Permanent Court of
International Justice, adopted in 1920 (Art. 40, first paragraph), and
of the text of the first Rules of that Court, adopted in 1922 (Art. 35,
second paragraph), respectively. On several occasions the Permanent
Court had to indicate the precise significance of these texts. Thus, in
its Order of 4 February 1933 in the case concerning the Prince von
Pless Administration (Preliminary Objection), it stated that:

‘under Article 40 of the Statute, it is the Application which sets
out the subject of the dispute, and the Case, though it may eluci-
date the terms of the Application, must not go beyond the limits
of the claim as set out therein...’ (P.C.LJ., Series A/B, No. 52,

p. 14).

In the case concerning the Société commerciale de Belgique, the
Permanent Court stated:

‘It is to be observed that the liberty accorded to the parties to

196
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 625

amend their submissions up to the end of the oral proceedings
must be construed reasonably and without infringing the terms of
Article 40 of the Statute and Article 32, paragraph 2, of the Rules,
which provide that the Application must indicate the subject of
the dispute . . . it is clear that the Court cannot, in principle, allow
a dispute brought before it by application to be transformed by
amendments in the submissions into another dispute which is dif-
ferent in character. A practice of this kind would be calculated to
prejudice the interests of third States to which, under Article 40,
paragraph 2, all applications must be communicated in order that
they may be in a position to avail themselves of the right of inter-
vention provided for in Articles 62 and 63 of the Statute.’ (P.C.LJ.,
Series AIB, No. 78, p. 173; cf. Military and Paramilitary Activi-
ties in and against Nicaragua (Nicaragua v. United States of
America), Jurisdiction and Admissibility, IL.C.J. Reports 1984,
p. 427, para. 80.)” (LC.J. Reports 1992, pp. 266-267.)

109. This jurisprudence confirms beyond any possible doubt that it is
for the applicant to define the subject of the dispute, subject only to the
proviso that the submissions cannot go beyond the limits of the claim as
set out in the application. Why not? Because the dispute brought before
the Court by application could then, by subsequent amendments of the
submissions, be transformed into another dispute having a different char-
acter and subject-matter. This could then affect the right of intervention
of third States. But also, and above all, because a change in the subject of
the dispute submitted may have repercussions on the jurisdiction of the
Court. This is just what has happened in the present case, as a result of
the Court’s redefinition in the Judgment of the subject of the dispute. In
any event, if the Court ventures to produce “redefinitions”or “clarifica-
tions” which change the subject of the dispute as set out by an applicant
in its application, is it not required, at the very least, to be guided by the
criteria that it has itself applied in the past to applicant States, as in the
case concerning Certain Phosphate Lands in Nauru? That is a question I
am entitled to ask myself.

110. The respondent clearly has the procedural right to adopt a posi-
tion on the subject of the dispute as formulated in the application, and
the Court is clearly entitled to take account of the respondent’s observa-
tions when evaluating, clarifying or interpreting the subject of the dispute
submitted to it by the applicant; however, the respondent does not par-
ticipate in the definition of the subject of the dispute by the applicant and
cannot do so where, as in the present Judgment, the Court, substituting
itself for the applicant, itself assumes the task of and responsibility for
“redefining” the subject of the dispute or formulating a “new definition”
thereof. In effect, the present case reduces the fundamental role of the
applicant in defining the subject of the dispute to that of a mere partici-
pant in a tripartite process, while pacifying it with the statement that the

197
FISHERIES JURISDICTION (DISS. OP, TORRES BERNARDEZ) 626

Court will consider its position with “particular attention” when under
taking its definition of the subject of the dispute! (See paragraph 30 of
the Judgment.)

111. In support of this extraordinary notion of a sort of round-table
participation by applicant and respondent in a redefinition of the subject
of the dispute by the Court, the Judgment cites a passage from the 1960
Judgment on the merits in the case concerning the Right of Passage over
Indian Territory (paragraph 30 of the Judgment), and once more the
1974 Nuclear Tests Judgments. This latter jurisprudence is ill-chosen
indeed for the purposes of the demonstration, since France, having failed
to appear before the Court, had taken no part in the Court’s self-
appointed task of clarifying the subject of the dispute. The following
passage could not be clearer:

“the Court must ascertain the true object and purpose of the claim
and in doing so it cannot confine itself to the ordinary meaning of
the words used; it must take into account the Application as a
whole, the arguments of the Applicant before the Court, the diplo-
matic exchanges brought to the Court’s attention, and public state-
ments made on behalf of the applicant Government” (Nuclear Tests
(Australia v. France), Judgment, I.C.J. Reports 1974, p. 263,
para. 30; emphasis added).

112. Nor does the quotation from the Right of Passage case support
what the present Judgment would have it prove. In that case, what was
being interpreted was a condition ratione temporis of India’s declaration
which had been joined to the merits in the preliminary phase in 1959,
because it raised issues which were not of an exclusively preliminary
nature, given the subject of the dispute set out in Portugal’s Application.
The words “the Submissions of the Parties and statements made in the
course of the hearings” (Z C.J. Reports 1960, p. 33) concern the merits
phase of the case and they are cited in order to “confirm” the subject of
the dispute in Portugal’s Application. In the present preliminary proceed-
ings, Canada has made no submission on the merits and Spain, because
of the unusual nature of the procedure followed, did not submit a Memo-
rial on the merits either.

113. It is true that when, in a given case, an applicant State accompa-
nies its submissions with “contentions” or “arguments”, not as indica-
tions of its petitum or claim (or as their ground or basis), but rather as
considerations or reasons advanced in order to induce the Court to rule
in its favour, the latter may disregard them as elements of the claim or
the basis of the claim. In practice, however, the distinction is not easy to
apply. The present Judgment is the clearest evidence of this. Moreover,

198
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 627

the 1974 Nuclear Tests Judgments cited in paragraph 32 of the Judgment
are precisely those that have given rise to most controversy in this regard.
And what do those 1974 Judgments say when examined closely? That the
Court took account of certain public statements made by ministers of the
Applicant Parties, though not of the Respondent, in ruling that one of
the claims of the Applicants “would be only a means to an end [the other
claim], and not an end in itself”. In those Judgments the Court moreover
added that it was “of course aware of the role of declaratory judgments,
but [that] the present case [was] not one in which such a judgment [was]
requested” (Z C.J. Reports 1974, p. 263, para. 30).

114. In the present case, following the filing of the Application of
28 March 1995, the Spanish authorities did not make any statements that
could be regarded as amending the subject of the dispute laid by Spain
before the Court. Nor did the Canadian authorities notify Spain that
they undertook in future to cease applying their national coastal fisheries
protection legislation to Spanish ships on the high seas, or make any uni-
lateral declaration to that effect similar to the one issued by France in
1974. Canada did not make a declaration that it would never again
invoke its coastal fisheries protection legislation against Spanish ships on
the high seas. The issue of the opposability to Spain of that legislation
therefore remains an open one. Furthermore, in the Agreement con-
cluded in Brussels on 20 April 1995 between the European Community
and Canada, it is stated that the two Parties:

“maintain their respective positions on the conformity of the amend-
ment of 25 May 1994 to Canada’s Coastal Fisheries Protection Act,
and subsequent regulations, with customary international law and
the NAFO Convention” (point D, 1, of the Agreed Minute which
forms part of the Brussels Agreement).

*

115. Requests A and C of the petitum of Spain’s Application accord-
ingly retain their raison d’étre and it is simply for the Court to decide
whether it does or does not have jurisdiction to adjudicate upon them.
The Judgment fails to do this. That, in my view, is not an acceptable way
of replying to the Applicant.

116. The jurisprudence of the Court in the Advisory Opinion concern-
ing the case of the Applicability of the Obligation to Arbitrate under Sec-
tion 21 of the United Nations Headquarters Agreement of 26 June 1947 is
particularly relevant to an understanding of the meaning and scope of
request A of Spain’s Application, and to establishing that, both subjec-
tively and objectively, that request forms part of the subject of the dis-

199
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 628

pute*. Nor did that request become moot when the present Judgment
was rendered. What, then, is the justification for the Judgment’s removal
of it from the definition of the subject of the dispute? Can it be seriously
believed that the adoption, application and maintenance in force of the
Canadian legislation are abstract questions of international law in the
present case? Or again that there is any similarity — any at all —
between the circumstances of the Northern Cameroons case and those of
the present case?

117. In arbitral proceedings, questions regarding the subject of the dis-
pute such as those to which I have just referred may be invoked as
grounds for the annulment of an award. The fact remains that, so far as
the Court is concerned, Article 56 of the Statute settles the matter: “The
judgment shall state the reasons on which it is based.” I would add that,
in international judicial proceedings, domestic legislation constitutes an
“act” and the question whether, in a given case, the legislation adopted
by a State amounts to a violation of an international obligation of that
State vis-à-vis another State is undoubtedly one capable of giving rise to
an international dispute and of being settled by the Court on the basis of
its Statute. Finally, as regards special agreements and other titles of juris-
diction of a conventional kind (paragraphs 29 and 31 of the Judgment), it
should be observed that the reference is again misplaced. In such situa-
tions the subject of the dispute is not determined on the basis of the peti-
tum and the causa petendi in the applicant’s application, or of the sub-
missions, but by the special or other agreement of the parties in question.
The Court then indeed has to interpret the common will of the parties as
expressed in the special or other agreement, should there be differences of
opinion between them in this regard.

F. Conclusion to Chapter HT

118. Having regard to the considerations set out in the present chapter
as a whole, I come to the conclusion that the subject of the dispute is
indeed that formulated in Spain’s Application of 28 March 1995 and con-
firmed in its Memorial and in its oral arguments and submissions during
the present preliminary incidental proceedings. I accordingly reject the
definition of the subject of the dispute given in paragraph 35 of the Judg-

2 As the Advisory Opinion states:

“While the existence of a dispute does presuppose a claim arising out of the behav-
iour of or a decision by one of the parties, it in no way requires that any contested
decision must already have been carried into effect. What is more, a dispute may
arise even if the party in question gives an assurance that no measure of execution
will be taken until ordered by decision of the domestic courts.” (C.J. Reports 1988,
p. 30, para. 42.)

200
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 629

ment, along with all the considerations and conclusions relating thereto
(paragraphs 29 to 34 of the Judgment).

119. It is my firm belief that the power of the Court to determine its
own jurisdiction (Article 36, paragraph 6, of the Statute) does not allow
it to “redefine” the subject of disputes that applicant States lay before it
by application in the exercise of their sovereignty. True, in preliminary
proceedings the Court may evaluate, clarify or interpret the subject of the
dispute in an application, but it cannot change it or replace it with
another subject. It is not for the Court to “redefine” the subject of the
dispute. The same applies when, for example, a claim forming part of the
subject of a dispute in the application is inadequately drafted. Here too,
the Court is not entitled to substitute itself for the applicant in order to
make the necessary correction. It invites the applicant to do so and, if the
latter fails to do so, the Court will not adjudicate upon the claim in ques-
tion (P.C.I.J., Series A, No. 7, pp. 34-35). This is a far cry from the juris-
prudence established by the present Judgment, which does not even cor-
rect the subject of the dispute submitted by Spain; instead it replaces it
with a new subject. The subject of the Application is thus denatured.

120. In the next chapter of this opinion, Chapter IV, I shall give my
views on the Court’s jurisdiction in the present case in light of the reser-
vation contained in paragraph 2 (d) of Canada’s declaration, bearing in
mind the subject of the dispute that I consider to be the true subject of
the dispute laid before the Court in the Application that Spain filed in the
Registry on 28 March 1995.

CHAPTER IV. THE JURISDICTION OF THE COURT IN THE CASE
A. General

1. Manifestation of consent to jurisdiction under the optional clause
system: declarations

121. The Court and its predecessor, the Permanent Court, have on
many occasions confirmed the fundamental] principle of consent to juris-
diction laid down in the Statute. For example, in this passage from the
Judgment of 1928 in the case concerning Rights of Minorities in Upper
Silesia (Minority Schools) :

“The Court’s jurisdiction depends on the will of the Parties. The
Court is always competent once the latter have accepted its jurisdic-
tion, since there is no dispute which States entitled to appear before
the Court cannot refer to it.” (Judgment No. 12, 1928, P.C.LJ.,,
Series A, No. 15, p. 22.)

The “compulsory jurisdiction” of the optional clause system is no
exception to the principle of consent to jurisdiction. The types of jurisdic-
tion accepted by the Statute are distinguished from one another only by
the forms in which consent may be manifested and the time at which such

201
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 630

manifestation of consent takes place, but the consent of both parties is
always needed in order for the Court to have jurisdiction in a given case,
even under the optional clause system.

122. Under that system the consent of the parties must be manifested
through the filing of unilateral declarations made in accordance with
Article 36, paragraph 2, of the Statute. States are free to make or not to
make such declarations and to draft, amend, withdraw, replace or termi-
nate them, but during their existence the declarations in question have
the legal effect of signifying acceptance by the declarant State of the com-
pulsory jurisdiction of the Court in the terms expressed in the decla-
ration, by virtue specifically of the conventional rule laid down in
Article 36, paragraph 2, of the Statute of the Court.

One of the most characteristic features of the optional clause system is
that the consent of the declarant State is manifested before the dispute
comes into being. Between declarant States proceedings may be instituted
by unilateral application. In proceedings under this system, there are
accordingly an applicant and a respondent, which positions are occupied
respectively by Spain and Canada in the present case.

123. Declarations under Article 36, paragraph 2, of the Statute must
be deposited with the Secretary-General of the United Nations. They are
also registered at the United Nations Secretariat, like treaties, and sub-
sequently published in the United Nations Treaty Series and in the Year-
book of the Court. Declarations are unilateral acts involving on the part
of the declarant State an international legal obligation towards other
declarant States, an obligation contemplated by the Statute of the Court,
which is an integral part of the United Nations Charter and of interna-
tional law. In other words, they are international obligations incorpo-
rated in unilateral international instruments called “declarations”, whose
effects are governed by the Statute of the Court and by international law.
Once it has been made and deposited, the declaration constitutes for the
declarant State a formal, written, international legal undertaking to accept
the compulsory jurisdiction of the Court. All such declarations have the
object and purpose of producing specific legally binding effects in inter-
national relations regarding acceptance of the compulsory jurisdiction of
the Court for the purposes of settlement of disputes between sovereign
States, in accordance with international law.

124. However, the obligation assumed by the declarant State is not an
obligation erga omnes. Its character is both mutual and reciprocal. It has
an effect only in relations with other declarant States not excluded by the
declaration itself (mutuality) and only, moreover, in cases where the dis-
pute in question falls within the scope both of the consent expressed by
the declaration of the applicant State and within that of the consent
expressed by the declaration of the respondent State (reciprocity). As
stated in Article 36, paragraph 2, of the Statute, applicant and respon-
dent must have accepted “the same obligation”, an expression covering

202
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 631

both mutuality and reciprocity. In the present case there are no issues of
mutuality, Spain having deposited its declaration on 15 October 1990
and Canada on 10 May 1994.

125. Spain’s Application of 28 March 1995 having relied solely on
those two declarations to found the jurisdiction of the Court, the present
case is one which, as regards consent to the jurisdiction of the Court, per-
tains exclusively to the optional clause system of the Statute.

2. Do the present incidental proceedings raise any question relating to
the principle of consent to jurisdiction or to the non-presumption of
such consent?

126. The fact that Canada’s Counter-Memorial has confused the prin-
ciple of consent to jurisdiction with the quite different matter of the inter-
pretation of its declaration of 10 May 1994 cannot create a problem
where it would not otherwise exist. Unfortunately, it is clear from the
Judgment that this strategy has succeeded in the present case. A majority
of the Court has posed the question of jurisdiction, the subject of these
preliminary proceedings, in terms of the principle of consent to jurisdic-
tion rather than by reference to the interpretation of Canada’s consent as
expressed in its declaration of 10 May 1994. It is there that the real ratio
decidendi of this Judgment is to be found regarding the interpretation of
that declaration by the majority.

127. The argument used by Canada to convince the majority of its
thesis consists in mixing together two elements that in themselves are
quite distinct. From the outset it opposed the notion of “genuine consent”
to that of “presumed consent”. However, in these proceedings Spain has
not relied on the “presumed consent” of Canada; nor has the objective
question of mutuality between the Parties been at issue. Both Canada
and Spain gave their “genuine consent” when they made their respective
declarations of acceptance of the compulsory jurisdiction of the Court
and deposited them with the Secretary-General of the United Nations.

The reality of a consent by Canada and of a consent by Spain is
beyond doubt in the present case. The only issue facing the Court was
that of the scope of the consent expressed by Canada in its declaration
(given that it disputed jurisdiction) and the only way of resolving that
issue was to interpret that declaration in accordance with international
law. However, Canada’s consent as such, as expressed in its declaration,
has nothing presumed about it. It is so genuine that it was able to be
deposited, registered and published.

128. Why then was Canada seeking to oppose to its “genuine consent”
a purported “presumed consent”? All becomes perfectly clear when one

203
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 632

examines Canada’s Counter-Memorial, particularly the section headed
“Optional Clause Declarations Must Be Interpreted in a ‘Natural and
Reasonable Way’, Giving Full Effect to the Intention of the Declaring
State” (emphasis added). What Canada sought by that reference to the
intention of the declarant State was that the Court should, through inter-
pretation, assume the task of constructing a posteriori, to suit Canada’s
needs in the present incidental proceedings, a “presumed consent” of
Canada taking the place of the “genuine consent” which it manifested in
its declaration of 10 May 1994, and on which Spain relied when filing its
Application!

129. This was nonetheless such an extraordinary claim on Canada’s
part that one might have supposed that it could not be countenanced by
the Court, particularly bearing in mind that the above heading does not
match the passage from the Judgment in the Anglo-Iranian Oil Co. case
upon which it draws. That passage talks of “a natural and reasonable
way of reading the text, having due regard to the intention of the Gov-
ernment of Iran at the time when it accepted the compulsory jurisdiction
of the Court” (Preliminary Objection, 1 C.J. Reports 1952, p. 104). That
is to say, a natural and reasonable way of reading the text of the declara-
tion, having due regard to the intention at the time of its deposit, and not
a natural and reasonable way of reading a purported intention of the
declarant State, one described, moreover, in the Counter-Memorial as an
“underlying intention”. Canada in fact itself recognized this in other para-
graphs of its Counter-Memorial and, above all, in its argument at the
oral phase. Furthermore, the Anglo-Iranian Oil Co. decision was also
systematically cited by Spain in support of its interpretation of Canada’s
declaration, but always in its entirety, that is, without playing hide-and-
seek with the words “the text”.

130. The ambivalence that Canada maintained throughout the pro-
ceedings with regard to the natural and reasonable construction, whether
of its purported underlying intention or of the text of its declaration,
accompanied by the psychological argument of “genuine consent” as
opposed to “presumed consent”, certainly paid off within the Court. A
majority accepted Canada’s view by a sort of act of faith. In so doing, it
introduced into the process of interpretation of Canada’s declaration, as
reflected in the Judgment, the contentions and arguments put forward by
Canada that I have just cited. This to me is unacceptable, for those con-
tentions and arguments are not elements applicable, under positive inter-
national law as it currently stands, in the interpretation of international
instruments, whether multilateral or bilateral or, as with declarations, of
unilateral origin. In accepting Canada’s thinly-veiled invitation, the
majority devoted its efforts in the reasoning of the Judgment to constru-
ing the consent expressed in the Canadian declaration in the sense sought
by the Respondent in the present incidental proceedings, without greatly
concerning itself with that country’s intention in May 1994, when it filed

204
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 633

its declaration. However, consent to the jurisdiction of the Court is one
thing, while the legal interpretation of a declaration is quite another. The
purpose of interpreting a declaration is to ascertain the intention expressed
in the declaration itself, and the act of interpretation must take place
without any form of preconception. The interpretative process is con-
ducted on the basis of the text of the declaration and is an inductive one.
In no circumstances can it be a deductive process founded on legal,
political or psychological preconceptions.

The principle of consent to jurisdiction and of the non-presumption of
consent is not a rule of interpretation of declarations made pursuant to
Article 36, paragraph 2, of the Statute. It is not regarded as having any
part to play in the legal process of interpreting declarations properly so-
called, a process governed by norms of international law, by logical con-
siderations and by the systems of values recognized and protected by
international law as a whole. I fear that the interpretation placed by the
present Judgment upon Canada’s declaration of 1994 is not only based
on a deductive approach, starting from a premise external to the text, but
is also a free interpretation, which takes scant account of the current
rules of international law governing the interpretation of international
instruments. In other words, the Judgment approaches the matter of
interpretation as if we were still at a pre-normative stage in international
law as far as interpretation is concerned.

131. Once a State has acquired the status of declarant State under the
optional clause system, it makes no sense to invoke the principle of con-
sent to jurisdiction and of the non-presumption of consent as a sort of
prior condition governing the Court’s interpretation of the declaration.
Of what relevance is it, for purposes of the interpretation of a declara-
tion, to declare that the Court derives its authority from the will of
States, or that jurisdiction is never presumed, or again that States are
absolutely free to participate, or not to participate, in the optional clause
system? Neither the Applicant nor anyone else can dispute this, since the
principle in question is an objective rule embodied in the Statute of the
Court.

132. Under the optional clause system, when we speak of the consent
of a declarant State to the compulsory jurisdiction of the Court, we are
always, by definition, referring to the consent of that State embodied in
its declaration given prior to the dispute and to the date of institution of
the proceedings, that is to say, to a prior consent given in solemn written
form. In the present case, the prior consent of Canada was manifested on
10 May 1994 when it deposited its declaration. It is now simply a matter
of interpreting that declaration in accordance with the rules of interna-
tional law relating to the interpretation of international instruments,
rather than seeking to oppose to the prior consent contained in Canada’s
declaration a purported “underlying” consent by Canada, whether politi-
cal or psychological — one claimed, moreover, to take precedence over
that manifested in the declaration in question.

205
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 634

3. Are there any limits to the freedom of States to insert conditions and
reservations in their declarations?

133. The freedom of States to insert conditions and reservations in
their declarations under the optional clause system has been recognized
since the 1920s, the era of the League of Nations, and was expressly con-
firmed at the San Francisco Conference as an established practice.

134. The Parties in the present case are clearly agreed on the general
principle of the freedom of declarant States to insert conditions and reser-
vations in their declarations under Article 36, paragraph 2, of the Stat-
ute of the Court. They have, moreover, exercised that freedom when
formulating their current declarations. However, whereas Canada argues
that the right to make reservations is the cornerstone of the optional
clause system and that reservations to declarations are manifestations of
the absolute freedom of States to accept or to restrict compulsory juris-
diction, Spain has spoken, with reference to the reservation contained in
paragraph 2 (d) of Canada’s 1994 declaration, of automatic, subjective,
anti-statutory and anti-law interpretations and even of interpretations
that are contrary to the Charter of the United Nations.

Thus the debate between the Parties on this issue relates rather to the
manner of interpreting the reservations made by States than to their free-
dom to make such reservations in their declarations. The question of
principle has nonetheless been raised. My position in this respect is that
State sovereignty has little meaning except within the framework of that
legal order which we call “international law” and that consequently there
are no “absolute freedoms” of States, even in regard to the question
under consideration here, but freedoms that must be exercised within the
framework of that order. With regard to reservations in declarations
under the optional clause system, that freedom is very broad but it is not
boundless. ;

135. The first limitation derives from the Statute of the Court itself,
the classic example being “subjective” reservations of national jurisdic-
tion. However, it is possible to imagine others, such as reservations con-
cerning incidental or derived powers of the Court arising exclusively from
the Statute, or reservations relating to the binding force or the res judi-
cata of judgments, or reservations concerning fundamental principles of
judicial proceedings such as the equality of the parties, and so on.

On becoming parties to the Statute, States accept the general jurisdic-
tion of the Court and the established principles and rules of the judicial
process. No State is obliged to become a party to the United Nations
Charter and the Statute of the Court. Thus, when they do so, they exer-
cise their sovereign freedom. This entails both rights and obligations for
them. It is therefore contrary to the most elementary legal principles,
including that of good faith, subsequently to invoke those rights while
ignoring the obligations assumed. It should be recalled in this connection

206
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 635

that the deposit of declarations under the optional clause system also
flows from a free, sovereign choice and that such declarations are made
pursuant to Article 36, paragraph 2, of the Statute and in accordance
with that conventional provision.

136. I therefore consider that, when faced with a reservation contrary
to the Statute, the Court is entitled to disregard it, for no State has the
right either to distort the nature of the judicial process by inserting anti-
statutory reservations in a declaration under the optional clause system,
or to abuse the good faith and expectations of the other declarant States.
There remains the less well-studied question of a possible restriction on
the freedom to make reservations which breach fundamental principles
or norms of the United Nations Charter or of general international
law. I believe that, in this area too, there exist restrictions, but here my
conclusions require qualification, given the principle of consent to the
jurisdiction of the Court, which also forms part of the United Nations
Charter and of the Statute of the Court.

137. It might be that in some instances a reservation of this kind ought
to be disregarded but not in others. For example, would it be lawful to
exclude by reservation a structural provision such as Article 103 of the
United Nations Charter? Or the powers and attributions of the Security
Council under the Charter? Or the principle of the sovereign equality of
States? As to general international law, there might also be reservations
which, by reason of their object or purpose, could be void. I am thinking,
for example, of reservations made with the intention of promoting a war
of aggression, genocide, the slave trade, or acts of piracy on the high seas,
and so forth. There further remains the particular question that might
arise on account of the existence of rules of jus cogens, for, in the final
analysis, declarations amount to agreements on jurisdiction with each of
the other declarant States.

138. Any State harbouring such an intention must refrain from
making a declaration or do so only in respect of one or more specific
categories of dispute to the exclusion of all others, as it is perfectly en-
titled to do. What it is not entitled to do in regard to the other declarant
States is to undermine the optional clause system, that is to say, to com-
mit an abuse of rights by depositing a declaration that is misleading in its
scope and wording, while reserving the right, when the time comes, to
invoke interpretations that are at variance with the Statute, with the
United Nations Charter or with general international law. States are
entitled to accept or not to accept the optional clause system and to
insert conditions and reservations in declarations, but not to overstep
the bounds of the principles of good faith and mutual trust underlying
the system. In exercising its power to determine its own jurisdiction, the
Court should have no hesitation in exercising such supervision. The
present Judgment declines to do so. For me this is just as serious as its
own redefinition of the subject of the dispute submitted to it by Spain
on 28 March 1995.

139. The Judgment refers to the question of reservations being invalid

207
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 636

or inoperative by reason of their possible incompatibility with the
Statute, with the United Nations Charter and with international law. As
drafted, paragraph 2 (d) of Canada’s declaration does not present me
with any problem of incompatibility. Nor, moreover, does the reserva-
tion in paragraph 2 (c) contain any subjective or automatic reservation
of national jurisdiction that would prevent the Court from exercising its
power to determine its own jurisdiction pursuant to Article 36, para-
graph 2, of the Statute of the Court. In my view, the reservation in para-
graph 2 (d) of Canada’s declaration does not fall as such within the
category of those reservations which could be regarded prima facie as
being excluded from the freedom to make reservations enjoyed by declar-
ant States. The question raised by Spain concerned a different issue,
namely the interpretation of a reservation in a manner contrary to the
Statute, the United Nations Charter or to international law. Spain’s
argument, with which I agree, was that in the event of doubt as between
two possible interpretations of a declaration, one must, as a general prin-
ciple, interpret the declaration, including its reservations, in accordance
with the Statute of the Court, with the United Nations Charter and with
international law. The question of the incompatibility of the Canadian
reservation as such, or even of its possible invalidity, was not raised by
the Applicant and the Judgment does not deal with it. However, the
Judgment falls into the trap of a self-judging approach to the interpreta-
tion of reservations, for it has effectively allowed Canada’s purported
intended effect to govern its interpretation of the reservation, inasmuch
as, according to the Judgment, that intended effect is the one which the
Respondent claims in the present incidental proceedings to have had in
mind when it made its declaration in 1994.

140. I should add that the possibility of applying the notion of sepa-
rability to the various parts of a declaration of acceptance of the com-
pulsory jurisdiction of the Court is in principle beyond question. The
principle as such is accepted. Moreover, the commentary of the Interna-
tional Law Commission on Article 41 of its final draft articles on the Law
of Treaties expressly acknowledges this in the following passage:

“The question of the separability of treaty provisions for the pur-
poses of interpretation raises quite different issues from the applica-
tion of the principle of separability to the invalidity or termination
of treaties. However, if the jurisprudence of the two Courts does not
throw much light on these latter questions, it is quite certain that
judges in separate opinions in the Norwegian Loans [I.C.J. Reports
1957, pp. 55-59] and Interhandel [I. C.J. Reports 1959, pp. 57, 77, 78,
116 and 117] cases accepted the applicability of the principle of
separating treaty provisions in the case of the alleged nullity of a

208
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 637

unilateral declaration under the Optional Clause, by reason of a
reservation the validity of which was contested.” (United Nations,
Official Records of the United Nations Conference on the Law of
Treaties, Documents of the Conference, p. 57.)

141. The Court did not rule on the effect of the established invalidity
of a reservation on the declaration itself. However, in the Norwegian
Loans and Interhandel cases certain judges (Lauterpacht and Spender)
held that the declaration as a whole was invalid, while others (Klaestad
and Read) were of the contrary opinion. Thus, in his dissenting opinion
to the Judgment in the /nterhandel (Preliminary Objections) case Presi-
dent Klaestad came to the following conclusion:

“These considerations have led me to the conclusion that the
Court, both by its Statute and by the Charter, is prevented from
acting upon that part of the Reservation which is in conflict with
Article 36, paragraph 6, of the Statute, but that this circumstance does
not necessarily imply that it is impossible for the court to give effect
to the other parts of the Declaration of Acceptance which are in con-
formity with the Statute. Part (a) of the Fourth Preliminary Objec-
tion should therefore in my view be rejected.” (C.J. Reports 1959,
p. 78.)

As far as treaties are concerned, Article 44 of the 1969 Vienna Conven-
tion allows (with certain exceptions) for the separability of treaty provi-
sions in the event of the invalidation, termination or withdrawal of one of
the Parties or the suspension of the operation of the treaty, provided that
the clause is separable from the remainder of the treaty and was not an
essential basis of the consent of the parties to be bound by the treaty as
a whole. To determine whether such a condition exists thus becomes a
question dependent on the circumstances of the case, which must be
resolved by interpretation. I believe that this solution is applicable muta-
tis mutandis to declarations. There can be no question of the declaration
being automatically invalid. The intention of the declarant State has to
be interpreted in the light of the circumstances of the case.

142. With respect to certain categories of reservations to declarations,
for example those termed “subjective” or “self-judging”, some modern
writers avoid applying the sanction of nullity to the entire declaration
and propose non-opposability or inadmissibility as alternative solutions.
Finally, it should be noted that the European Court of Human Rights
has held that certain declarations (reservations) relating to particular
provisions of the Convention for the Protection of Human Rights and
Fundamental Freedoms were invalid while at the same time upholding as
valid declarations accepting the jurisdiction of the Court in respect of dis-
putes concerning the Convention (Judgment of 23 March 1995 in the case
Loizidou v. Turkey, Preliminary Objections).

209
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 638

4. Good faith and mutual trust as essential principles of the optional
clause system under the Statute of the Court

143. The Court’s jurisprudence contains many decisions on good faith
and mutual trust as essential principles of the optional clause system. For
example, in the Judgment of 1984 on jurisdiction and admissibility in the
case concerning Military and Paramilitary Activities in and against Nica-
ragua (Nicaragua v. United States of America), which likewise con-
cerned declarations under Article 36, paragraph 2, of the Statute, it is
stated:

“In fact, the declarations, even though they are unilateral acts,
establish a series of bilateral engagements with other States accept-
ing the same obligation . . . in which the conditions, reservations and
time-limit clauses are taken into consideration. In the establishment
of this network of engagements, which constitutes the Optional
Clause system, the principle of good faith plays an important role;
the Court has emphasized the need in international relations for
respect for good faith and confidence in particularly unambiguous
terms...” (LC.J. Reports 1984, p. 418, para. 60; emphasis added.)

144. Article 36, paragraph 2, of the Statute establishes a veritable “sys-
tem of jurisdiction”, termed “compulsory jurisdiction”, which is of an
optional nature in that States parties to the Statute are completely free to
participate in it or to refrain from doing so. Naturally, when the Court
examines cases submitted to it, it is with States’ declarations of accept-
ance of its compulsory jurisdiction that the Court concerns itself. But
declarations are only the means by which States which so desire partici-
pate in the system, to a greater or lesser extent and for longer or shorter
periods of time. Declarations, which are unilateral acts by States, are but
a means of implementing a system founded on agreement, namely the
Statute of the Court, which forms an integral part of the Charter of the
United Nations. As Article 2, paragraph 2, of the Charter makes clear,
all Members, in order to ensure to all of them the rights and benefits
resulting from membership, “shall fulfil in good faith the obligations
assumed by them in accordance with the present Charter”.

145. Consequently, if, through the deposit of a declaration, a State,
acting freely and of its own deliberate choice, assumes solemn legal obli-
gations vis-a-vis other declarant States in accordance with Article 36, para-
graph 2, of the Statute, it follows that those are obligations which, by
reason of their nature, their source and the fact that they are treaty-
based, must be fulfilled by the declarant State in good faith. For example,
it would not be consistent with the good faith of the system for a declar-
ant State to engage in conduct which deceived other declarant States, or
which served as a cloak of respectability enabling it to commit interna-
tionally unlawful acts. Any such objectives on the part of a declarant

210
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 639

State are incompatible with the optional clause system. Any State har-
bouring such intentions must abstain from participating in the optional
clause system, for it is not entitled to betray the trust of the other declar-
ant States, or to frustrate their expectations founded on the declaration
which it has deposited. The principles of good faith and mutual trust are
in no sense extraneous to the optional clause system. On the contrary,
they are an integral part of that system, within which they act as controls
upon the actions or conduct of declarant States and, as such, they have
normative effects open to judicial appraisal.

146. As long as a declarant State participates in and remains within
the optional clause system, it must comply — and must be presumed to
be complying — with the principles of good faith and mutual trust which
are the guiding principles of that system. The Judgment in this case fails
to take into consideration the normative aspect of these principles in the
context of the optional clause system. This is a serious omission, for,
according to certain admissions, which have been confirmed by informa-
tion in the public domain, the circumstances of the case raise worrying
questions about the use which Canada sought to make of the clause
system when it drafted its declaration and then deposited it on 10 May
1994 with the Secretary-General of the United Nations.

147. In other words, as we shall see further on in this opinion, in the
present case good faith is a factor which not only has a part to play in the
interpretation of the Canadian declaration; it also has a further role,
related to the separate question of the admissibility or opposability to
Spain, in the circumstances of the case, of the reservation contained in
paragraph 2 (d) of Canada’s said declaration.

5. Rules and methods for interpreting declarations relied on by the Parties
and general position adopted by the Judgment on the question

148. As I said, these preliminary proceedings do not raise any real
problem as regards the principle of the existence of Canada’s consent to
the Court’s jurisdiction. Quite apart from the issue of the admissibility or
opposability to Spain of the reservation to Canada’s declaration, which is
a separate matter, the real question here is to determine, by interpreta-
tion, the meaning and scope of Canada’s said consent as expressed in its
declaration. Thus, the Court must interpret this declaration in order to be
in a position to decide whether it has jurisdiction in the dispute submitted
by Spain, given that Canada contests the Court’s jurisdiction on the basis
of the reservation contained in paragraph 2 (d) of its declaration.

This difference between the Parties with regard to interpretation lies
at the very heart of these preliminary proceedings. But “interpretation”
necessarily implies rules, elements and methods of interpretation. It is
therefore in the nature of things that the Parties should have debated
these rules, elements and methods.

211
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 640

149. Generally speaking, it may be said that Spain was in favour of a
text-based interpretation of Canada’s declaration, through the applica-
tion of objective rules, elements and methods of interpretation analogous
mutatis mutandis to those of the system of interpretation embodied in the
1969 Vienna Convention on the Law of Treaties. In Spain’s view, this
approach would accord with the jurisprudence of the Court and of the
Permanent Court regarding the interpretation of declarations made under
the optional clause system. We would stress that Spain defends the objec-
tive approach to interpretation in accordance with the Vienna rules and
with the jurisprudence of the Court, with all its interpretative elements,
and does not support a purely grammatical or literal interpretation. Nor
does it rule out recourse to supplementary means, provided that their role
in the interpretative process is accepted by international law.

150. In contrast, in its Counter-Memorial Canada emphasized what it
called the declarant State’s “underlying intention”. All the elements of
the subjectivist schools of interpretation are to be found in the rules, ele-
ments and methods of interpretation proposed by Canada in its Counter-
Memorial. I have no hesitation in calling Canada’s interpretative system
a “system of subjective interpretation”. On closer inspection, it proves
indeed to be a system of extreme subjectivity:

(a) it is subjective with regard to the subject-matter of the interpretative
process, which is said to be not the declaration as deposited, but some-
thing which the Counter-Memorial calls Canada’s “underlying inten-
tion” at the time when it deposited its declaration; that is to say, we
are dealing here with a “psychological” intention or with reasons of a
“political” nature (there is even a reference to a “free political choice”),
as formulated by Canada in the present proceedings (rather than in
its declaration at the time of deposit) and which are apparently to
be sought by looking beyond the declaration and the fact of its
deposit;

(b) it is subjective with regard to the purpose of the interpretative pro-
cess in which the Court must engage, which it claims is not to give
full effect to the consent expressed by Canada in its declaration, but
to give full effect to an intention not manifested by Canada, namely
the so-called “underlying intention” referred to above;

(c) it is subjective with regard to the general method to be followed in
order to interpret the consent given by Canada, which is said to con-
sist in seeking an interpretation according not with the “natural and
reasonable way of reading the text’, but with a “natural and
reasonable” way of interpreting the “underlying intention” relied on
by Canada in these proceedings;

(d) it is subjective with regard to the definition of the instrument which
the Court must interpret, which is alleged not to be Canada’s dec-
laration in its entirety, but rather the reservation in paragraph 2 (d)
taken in isolation, with the result that the declaration can be inter-
preted in a restrictive manner — though we are not told why —

212
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 641

whereas the reservation can be interpreted more widely or more
liberally; and, lastly,

fe) it is subjective with regard to the interpretative elements which it is
claimed should be used in the interpretative process, in that it gives
at least equal interpretative value to the declaration and to “the sur-
rounding circumstances” (various ministerial statements made dur-
ing parliamentary debates on Bill C-29), that is to say without draw-
ing the requisite distinction between the interpretative elements
embodied in the general rules of interpretation (good faith, context,
object and purpose, international law, etc.) and supplementary
means (travaux préparatoires; circumstances).

151. In my opinion, this is all totally inconsistent with the Court’s pre-
vious jurisprudence on the interpretation of declarations under the optional
clause system, and with the rules of international law regarding the interpre-
tation of written instruments embodying international obligations, which
distinguish between, on the one hand, the text and other interpretative ele-
ments under the general rules of interpretation and, on the other, supple-
mentary means. This is particularly true where unilateral declarations, such
as those under Article 36, paragraph 2, of the Statute, are made in the con-
text of a convention or treaty — or in application of provisions thereof —
and deposited, registered and subsequently published in official interna-
tional yearbooks and reports. I fail to see how the three case, referred to
by Canada as “leading cases” (Phosphates in Morocco, 1938, P.C.LJ.,
Series A/B, No. 74, p. 10; Anglo-Iranian Oil Co., Preliminary Objection,
LC J. Reports 1952, p. 93; Aegean Sea Continental Shelf, I C.J. Reports
1978, p. 3) can support a subjective approach to interpretation of the
kind advocated in Canada’s Counter-Memorial.

152. During the oral phase, Canada did not give up its attempts to
persuade the Court to interpret the reservation in paragraph 2 (d) of the
declaration by introducing into the interpretative process elements, cri-
teria and methods of interpretation proper to subjective interpretation;
it constantly referred to an underlying intention, of which there was no
express mention in the declaration or in Canadian documents or instru-
ments relating thereto prior to or at the time of deposit. Nor was there
any such mention after deposit, notwithstanding the provisions of para-
graph 3 of the 1994 declaration concerning amendments to the current
declaration. However, during the oral phase, Canada presented general
submissions on the matter which would appear to accept that the start-
ing-point for the interpretative process is the declaration as deposited. It
may therefore be concluded that, by the end of the oral arguments, the
approach to interpretation advocated by Canada was an ambivalent one.
It swung back and forth between the purported underlying intention and
the declaration and text thereof, but its preference was always for the
underlying intention.

213
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 642

153. However, the Respondent’s reliance on its underlying intention,
whether in the form taken in the Counter-Memorial or in the watered
down version put forward in oral argument, had certain adverse conse-
quences for it, on which the Judgment ought not to have remained silent.
I refer to the indirect, but nonetheless clear, admission that this implies,
namely that the declaration of 10 May 1994, as formulated and depos-
ited, might not suffice after all to support Canada’s submission of lack of
jurisdiction. Otherwise, Canada would certainly have urged the Court to
interpret its declaration on the basis of the premises, rules, elements and
methods of objective interpretation. It cannot reasonably be supposed
that Canada, its counsel and lawyers would not be aware of these rules,
elements and methods of interpretation. Canada was therefore far from
certain about the manifest lack of jurisdiction which it asserted to the
Court and to Spain in its first letter of 21 April 1995. This is an important
fact to note. Yet the majority of the Court did not draw any conclusions
from it when it came to interpret the Canadian reservation. On the con-
trary, the Judgment itself goes even further in the direction mapped out
by the Respondent with regard to the application to the Canadian dec-
laration of a subjective system of interpretation.

154. In fact, the Judgment succeeds in performing the amazing feat of
adopting a system for the interpretation of the Canadian declaration
which is even more subjective than that advocated by the Respondent in
the written phase! However, this was not easy to do. Thus, paragraph 46
of the Judgment tells us that the Court “observes that the provisions of
that Convention may only apply analogously to the extent compatible
with the sui generis character of the unilateral acceptance of the Court's
jurisdiction”. Here we are back to the extreme subjectivist and minority
schools of interpretation which were to be found prior to the codification
of treaty law in 1969. This is what the Judgment asserts, after the Court’s
jurisprudence since 1991 has stated on several occasions that the relevant
provisions of the Vienna Convention are declaratory of general interna-
tional law.

155. When the Judgment invokes the sui generis character of declara-
tions (a unilateral instrument drawn up by its author with a view to par-
ticipating in a system with an agreed statutory basis), it does so not with
reference to particular aspects of the application of one or more interpre-
tative elements accepted by international law. What is sui generis for the
Judgment is the “unilateral acceptance of the jurisdiction of the Court”!
It is effectively the entire optional clause system that is deemed sui generis
by the Judgment. I have no difficulty in affirming that this Judgment is in
truth hostile to this form of acceptance by States of the Court’s jurisdic-
tion,

156. All now becomes clear, including the fundamental question of
what the Judgment considers to be the subject-matter of the interpreta-
tion. In essence, for the Judgment, this is no longer the declaration drawn
up by Canada and deposited with the Secretary-General of the United

214
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 643

Nations, as one might have thought, but Canada’s “unilateral acceptance
of the jurisdiction of the Court”, that is to say the considerations,
motives or reasons — political or other — which led Canada to deposit
its declaration of 10 May 1994. The declaration as such is ignored or
plays only a minor supporting role in the Judgment as far as the inter-
pretation of Canada’s legally pertinent consent to jurisdiction is con-
cerned.

157. For the Judgment, right from the very outset of the interpretative
process, it is the political or internal psychological reasons which led
Canada to deposit the 1994 declaration that comprise the true subject-
matter of the interpretation. It is no longer a matter of interpreting the
declaration qua unilateral international instrument, or Canada’s consent
as embodied in the deposited declaration and ascertained by interpreta-
tion, but in truth of interpreting the aims of the Canadian Government at
the time when it made its declaration. This is the point we have reached
in the interpretation of declarations under the optional clause some
eighty years after the adoption of the first Statute. It would be hard to
strike a more devastating blow at legal security, and at the operation of
the optional clause system.

158. The Judgment thus accepts that what the Court must interpret is
the “underlying intention” of which Canada spoke, but which the Court
defines even more vaguely and subjectively than did Canada in its
Counter-Memorial and oral argument. Once the Judgment takes this as
the subject-matter of its interpretation, and given that the Court evidently
has the requisite jurisdiction to interpret the Canadian declaration, then
anything is possible, for the interpretative process is no longer subject to
the constraints imposed by international law on the interpretation of
international instruments. Thus what we are faced with here is a free
interpretation of Canada’s purported “underlying intention”.

159. I cannot accept such an approach to the interpretation of decla-
rations under the optional clause system. Even if the Court is the inter-
preter, the interpretation of declarations must be carried out on the basis
of their text, the declarant State’s intention being ascertained by the
application of the normative rules of interpretation, which reflect the cur-
rent state of international law and have, moreover, been formulated by
States after taking due account of the Court’s jurisprudence on the sub-
ject. If the approach to the interpretation of declarations adopted in this
Judgment were to become confirmed in the future, then, in order to know
what where they stood, declarant States would in every case have to
enquire into the political or other aims or reasons which had led each of
them to accept the Court’s jurisdiction through the deposit of a declara-
tion.

160. The technique used by the Judgment in support of the method of
interpretation which it applies consists in bringing the principle of con-
sent to jurisdiction into the interpretative process, as if it were a principle
which was also an element in the interpretation of declarations. In other

215
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 644

words, by creating a vicious circle: that which has to be proved by inter-
pretation (the meaning and scope of the declarant State’s consent)
becomes an integral part of the demonstration, that is to say of the inter-
pretative process to be carried out by the interpreter. This is in effect to
confuse two elements which are, however, quite distinct, namely, on the
one hand, the principle of consent to jurisdiction and, on the other, the
interpretation of the instrument in which that consent is manifested. This
trend was already perceptible in some opinions of judges (especially from
about 1994 onwards) on the interpretation of the compromissory clauses
in certain treaties. The majority in the present case now extend this solu-
tion to the interpretation of Canada’s declaration of 10 May 1994, even
though the declarations here, both of the Respondent and of the Appli-
cant, are declarations of acceptance of the compulsory jurisdiction of the
Court, which may be characterized, notwithstanding the reservations
they contain, as wide or general.

161. It is in the approach to interpretation applied by the Judgment to
Canada’s declaration and in its redefinition of the subject of the dispute
submitted by Spain that the fundamental reasons for this dissenting
opinion are to be found.

6. The respective functions of the parties and the Court in preliminary
proceedings on jurisdiction

162. I agree with the general criteria adduced by the Judgment in this
regard in its paragraphs 36 to 38, although their application in this case
leaves something to be desired. On the other hand, even if the role of the
parties is to “persuade” the Court to adopt their respective points of view
and the Court’s role is to decide whether it has jurisdiction (Art. 36,
para. 6, of the Statute), the distinction between “persuasion” and “proof”
remains, in truth, a highly theoretical one.

163. More importantly, it should be recalled that Canada’s initial con-
tention of manifest lack of jurisdiction and certain passages of its Coun-
ter-Memorial raised some doubts as to the Respondent’s position with
regard to the self-judging nature of the reservation contained in para-
graph 2 (d) of its declaration. However, in my view, these doubts of the
Respondent were dispelled in the oral phase. Moreover, Spain confirmed
in its submissions the position it has consistently held on the reservation
throughout these proceedings, namely:

“Canada cannot claim to subordinate the application of its reser-
vation to the sole criterion of its national legislation and its own
appraisal without disregarding your competence, under Article 36,
paragraph 6, of the Statute, to determine your own jurisdiction” (see
paragraph 12 of the Judgment).

164. Thus, by the end of the hearings, both Parties recognized gener-
ally that it was for the Court to determine the issue of jurisdiction. But
what role do the parties play in the determination by the Court of its

216
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 645

jurisdiction when that jurisdiction is disputed, as it is in the present case
by Canada? The “persuasion” exercised by each party must be placed on
an equal footing, that is to say, irrespective of whether a given party is
the author of the declaration, or of its status as respondent or applicant
in the case. The principle of the equality of the parties requires this. A
party’s own view of a reservation inserted by it in its declaration should
not, as such, possess a persuasive force any stronger or weaker than that
attributed to the reservation by the other party. In other words, the cri-
terion of a high standard of proof, to which Canada referred, applies
equally to both respondent and applicant.

165. I am sorry to say that, in my opinion, this is not exactly what
appears to have occurred in these preliminary proceedings. From the out-
set, the Respondent’s contentions were accorded — consciously or un-
consciously — additional, superior, “persuasive” force by comparison
with that attributed to those of the Applicant. However, the optional
clause system does not and must not involve any presumption whatso-
ever for or against jurisdiction, any more than it involves a prior com-
mitment to an extensive or restrictive interpretation of the declarant
State’s intention to enter into a binding obligation. The practical result is
that, in reality, a self-judging approach to the interpretation of reserva-
tions is indirectly endorsed by the Judgment, even though the Respon-
dent disowned it in the oral phase.

166. I am not convinced that the Judgment strictly respects the prin-
ciples of the sound administration of international justice. Jurisdiction is
assuredly a “point of law” which it is for the Court to decide. However,
the Court’s jurisdiction in this regard is clearly not a discretionary one. It
must determine whether it has jurisdiction in an objective manner, “in the
light of the relevant facts” (1 C.J. Reports 1988, p. 76, para. 16) or, as the
Judgment puts it in paragraph 38, “from all the facts and taking into
account all the arguments advanced by the Parties”. In the light of the
facts which were the source of the dispute and of other relevant facts,
such as the subject of the dispute submitted in the Application, I am a
long way — a very long way — from being able to find that all the rele-
vant facts and arguments were truly weighed against one another and
given equal consideration before the conclusion of lack of jurisdiction
was reached. Quite the contrary. That is why my finding as to jurisdiction
is diametrically opposed to that arrived at by the majority of the Court.

167. One final comment on the fact that, in these proceedings, the
Court was called upon to exercise its “compétence de la compétence”
(Art. 36, para. 6, of the Statute) in the context of preliminary proceedings
(Art. 79 of the Rules of Court) and even before the Applicant had filed its
Memorial on the merits. According to well-established jurisprudence, it is
of the essence of preliminary proceedings to determine jurisdiction or
admissibility that a judgment by the Court on the objection raised,
adopted in a context like that of the present case, cannot decide or pre-
judge any issue between the parties going to the merits. Here again, I am

217
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 646

by no means convinced that the reasoning in this Judgment does not on
occasion encroach further upon issues of the merits than is accepted as
reasonable at the preliminary stage, or might not be interpreted as doing
so. Be this as it may, such readings or interpretations of the reasoning in
the Judgment would undoubtedly be ultra vires. The Judgment cannot,
by definition, have such an effect. It was necessary to point this out in
this opinion in order to avoid doubt, inasmuch as the entire merits of the
dispute between the Parties remain undecided by the present Judgment.

B. The Question of Admissibility or Opposability to Spain, in the Cir-
cumstances of the Case, of the Reservation in Paragraph 2 (d) of the
Canadian Declaration

168. Reading the text of the Canadian declaration, including the res-
ervation in paragraph 2 (d), one might find its wording surprising. It is
clear that the text, irrespective of issues of “effectiveness”, does not reflect
the underlying intention relied upon by the Respondent in order to
escape the Court’s jurisdiction in the dispute submitted by Spain. The
very fact that Canada invokes an underlying intention is the best possible
evidence that its text is inadequate. In fact, as it stands, this text leaves
the door wide open to the Court’s jurisdiction, given the subject of the
Application. The first question which then quite naturally springs to
mind is to ask oneself why Canada was not more careful in the drafting
of the 1994 text, bearing in mind the underlying intention invoked by it in
these preliminary proceedings.

On the basis of the case-file and of information in the public domain,
I have drawn certain general conclusions which I would like to expound
in this opinion, for they have a direct bearing on the question we are con-
sidering at present.

169. According to the transcripts of the parliamentary debate on Bill
C-29 amending the Canadian Coastal Fisheries Protection Act, which
became law on 12 May 1994, certain members of the Canadian Govern-
ment who took part in the debate acknowledged that no one had asked
any lawyer for a brief or opinion on issues of international law. This is
not the first time that politicians have acted in this way. They pay scant
heed to legal niceties when they are determined to take rapid political
action. The consequence, alas, is that their country may one day find
itself brought before an international court.

170. It is also possible that many members of parliament, swept along
by the majority tide of political opinion which emerged in favour of this
policy during the debate in question, believed that, having embodied in a
domestic statute a new policy of expansion aimed at a geographical area
of the high seas adjacent to its exclusive economic zone, Canada was pro-
tecting itself sufficiently in terms of international relations and of inter-

218
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 647

national law by a reservation to the compulsory jurisdiction of the Court
of the kind contained in paragraph 2 (d) of the 1994 declaration.

171. It is true that, at that time, the primary concern was with stateless
and flag-of-convenience vessels and that Canadian diplomats would be
explaining the situation to the members of NAFO (an international
organization where, as a result of the European Union’s common fisher-
ies policy, the numerous votes previously held by the member States of
the Union had been replaced by a single vote, that of the Union). In addi-
tion, there were friendly or allied nations which might be able to lend
assistance or demonstrate their understanding in the event of a crisis.

172. But this assurance wore somewhat thin when Canada decided in
1995 to go a step further and attack Portuguese and Spanish fishing ves-
sels on the high seas, without having amended, replaced or withdrawn
the 1994 Declaration, while knowing full well that Portugal and Spain
were declarant States under the optional clause system. Canada could
have taken certain steps in respect of the wording of that declaration,
even after it had used force against the Estai on 9 March 1995, for the
Spanish Application instituting proceedings was not filed with the
Registry of the Court until 28 March 1995. The Court is not therefore
faced with a “lightning” Application like that brought by Portugal against
India in the case concerning the Right of Passage over Indian Territory.

173. In this connection, it should be recalled that, notwithstanding
that under the Canadian legal system the scope of an Act can be varied
by regulation where this is provided for in the Act, the point at issue here
is Canada’s consent to the compulsory jurisdiction of the Court, that is to
say the Canadian declaration of 10 May 1994. Changes in Canadian
municipal law can have no automatic effect on the consent to jurisdiction
manifested in the declaration of 10 May 1994. In order to adapt or
change that consent, the declaration itself must be amended. Canada has
not done so.

174. The opposite view would be tantamount to recognizing, as Span-
ish counsel put it, that the consent expressed by the deposit of the decla-
ration is presumed to be one based on “variable geometry”. The optional
clause system makes no provision for this whatsoever. The system rests
on good faith and the principles of mutuality and reciprocity. The legiti-
mate expectations raised with other declarant States by the deposit of a
declaration must be respected; hence the need for a declarant State to
amend its declaration if, in the context of its international relations, it
wishes to vary the consent thereby manifested.

175. But Canada did nothing at all about the consent it had given in
1994 to the compulsory jurisdiction of the Court, either before or after
the events of March 1995. Possibly it believed that it was in a position of
strength, or it might have been relying on action by its diplomats to
resolve the crisis created in its relations with the European Union within
NAFO, and subsequently with Spain. Did the Canadian Government
believe that, as a coastal State, it was entitled to act as it did with regard

219
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 648

to Spain, and to Spanish and Portuguese vessels, when it decided, in the
first months of 1995, to replace what the letter of 15 February 1995 from
Mr. Ron MacDonald, Chair of the House of Commons Standing Com-
mittee on Fisheries and Oceans, calls “legal niceties” (Memorial of Spain,
Annexes, Vol. I, Ann. 20) by “gunboat diplomacy”, to quote the words
used by the Canadian press (ibid, Ann. 23)? Or did the Government
think that Canada was adequately protected by the reservation in para-
graph 2 (d) of the 1994 declaration, even in the new situation created by
it in 1995?

176. All the indications are that this was not the case. What happened
at the beginning of 1995, as in May 1994 when the declaration was
deposited, was that the Canadian authorities were faced with a dilemma.
Confronted with this dilemma, Canada’s “underlying intention” made a
choice. This choice entailed risks, but it also offered a chance of winning
on all counts, for jurisdiction over fisheries and the management and con-
servation of fish stocks in the NAFO Regulatory Area had been trans-
ferred by member States to the European Union. In these circumstances,
since Canada was a long-standing friend and ally, it might have been
expected that, if there was a showdown with Spain or Portugal, the diplo-
macy of the other member States of the European Union would dissuade
Spain or Portugal from submitting a dispute with Canada to the Court.
At all events, the European Union itself was not entitled to bring the
matter before the Court.

177. For the other horn of the dilemma involved far more serious risks
for Canada’s true policy aims within the NAFO Regulatory Area, which
were to change the rules of the game on a permanent basis. Why?
Because a fireproof reservation in the declaration would have been an
implicit admission of the lack of any title under international law as a
basis for the measures taken with regard to foreign vessels fishing in the
free waters of the said area. This image could have had a very negative
impact on the Government’s overriding political aim at that time in a
country which, having exhausted the biological resources in its exclusive
economic zone, sought to proclaim itself “world leader in oceans and
maritime resource management” (Memorial of Spain, Annexes, Vol. I,
Ann. 26, p. 442).

178. In 1995, the Canadian Government’s true target, its underlying
political intention, was not the conservation of Greenland halibut, or the
Estai, or the other Spanish or Portuguese vessels, but the creation of a
situation of uncertainty as to the existing law, whereby straddling stocks
were intended to serve as a spearhead in an attempt to negotiate a change
in that law in favour of coastal States, and in particular Canada, to the
detriment of the balances established in the 1982 Convention (which
Canada has not yet ratified). In other words, Canada was and is seeking
international title to extend its State jurisdiction into the NAFO Area of

220
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 649

the “high seas“ adjacent to Canadian waters, an expression which is
beginning to be replaced in Canadian legislation by another, without pre-
cise legal meaning in international law, namely the word “oceans”. If one
is attempting to negotiate rights with other States, it is never wise to
begin by acknowledging to all and sundry, even implicitly, that the title
one is seeking to secure is nowhere to be found in current international
law. Canada did not wish to speak of international title, not even in its
Counter-Memorial in this case. Hence the position it adopted of feigning
ignorance with regard to the subject of the dispute submitted to the
Court by Spain.

179. When a title or, at the very least, general tolerance from other
States is being sought, what diplomacy does is to fudge the issue. This
explains why the reservation in paragraph 2 (d) of the 1994 declaration
(and Canadian legislation) remains silent on the matter of the interna-
tional title underpinning the measures adopted, or to be adopted, by
Canada with regard to foreign flag vessels fishing in the NAFO Regula-
tory Area (other than stateless or flag-of-convenience vessels), despite the
example set by the reservation in subparagraph (d) of the 1970 Canadian
declaration (see paragraph 290 below).

180. The statement made by Mr. Tobin, Canadian Minister of Fisher-
ies and Oceans, on 4 August 1996 to the Final Session of the United
Nations Conference on Straddling Fish Stocks and Highly Migratory
Fish Stocks (Memorial of Spain, Annexes, Vol. I, Ann. 25) clearly reflects
what I have just said. We find, inter alia, the following:

“To the people of Canada, especially in the Atlantic provinces and
most especially in my own Newfoundland, let me express my confi-
dence that this new convention can end foreign overfishing perma-
nently. And, until the new convention is fully and properly imple-
mented, the Government of Canada will retain Bill C-29[, and if
necessary invoke it again in support of measures]".”? (Emphasis
added.)

*

181. The fact that the search for an international title enabling the
Canadian Government to take action in the fisheries of the NAFO Regu-
latory Area was — and is — central to its concerns in the area is also

* Note by the Registry: these words do not appear in the English text reproduced in
Annex 25.]

3 In the English text of Mr Tobin’s statement, reproduced in the Annexes to the Memo-
rial, the word “foreign” before “overfishing” appears to have been crossed out, but it
is perfectly legible. These are the sort of problems an interpreter faces when the sub-
conscious — the purported “underlying intentions” — is invoked. D]
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 650

demonstrated by Canada’s right, subject to its acceptance of the relevant
conditions as laid down in the 1982 Convention on the Law of the Sea, to
extend its continental shelf beyond the 200-mile limit, given the location
of the outer edge of the shelf’s continental margin (Articles 76 et seg. of
the Convention). In an article published on 22 December 1995 in the
Toronto Globe and Mail (p. Al), entitled “Canada Could Gain Area the
Size of the Prairies. Scientists Preparing Conclusive Claim to Vast Tract”,
we find, for example, after a reference to Article 76 of the 1982 Conven-
tion, the following:

“This provision could significantly increase the international
recognition of claims to potential assets in offshore oil and gas, sea-
bed minerals and some fisheries, says the 34 pages report, obtained
by The Canadian Press.” (Emphasis added.)

The article refers to the dispute with Spain and is also accompanied by
the sketch map reproduced on the following page.

182. Once again we find that Canada’s interests in the NAFO Regu-
latory Area do not merely concern the conservation of straddling stocks.
Canada has other important objectives in the area. What will happen
if the Canadian continental shelf is extended to the superjacent water
column containing the fishing banks of the Nose and Tail of the
Grand Banks and those of the Flemish Cap, where at present, as far as
I know, there are not even any straddling stocks? In the circumstances,
the temptation to create effectivités in that water column cannot be
ignored.

183. The present Judgment displays no interest at all in the interna-
tional title which Canada seeks to forge for itself in the NAFO Regula-
tory Area. This is probably the reason why the Judgment preferred to
redefine the subject of the dispute submitted in Spain’s Application. But
Canada’s conduct also poses a problem of good faith (abuse of rights)
which the Judgment should have considered, given its assertion that the
establishment of jurisdiction is a question of law which the Court must
determine in the light of all the facts. Are there any facts more pertinent
than those which possibly mask some abuse of a right by a declarant
State?

184. In this respect, we must first look at all the ambiguities in the
amending Act of 1994 and the relationship between it and the reservation
in paragraph 2 (d) of the Canadian declaration of 10 May 1994. What is
the scope of that amending Act, bearing in mind Canada’s assertion that
it wished to protect the integrity of this legislation by means of the res-

222
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 651

      
    
   
   

Quebec

 
  

2
@
% <— PROPOSED LIMIT
3.
pon
Atlantic
Ocean
ORPHAN

KNOLL

 

LEMISH CA

NOSE OF
THE BANK

 

 

 

Sketch-map drawn from the map published by Geological Survey of Canada
and appearing in The Globe and Mail on 22 December 1995

223
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 652

ervation in question? The Canadian argument about “the integrity of the
legislation” has been invoked ad nauseam during the present incidental
proceedings, yet neither Canada nor the Judgment took the trouble to
examine the issue. Let us try and do that now, for convenience’s sake
with the help of Professor Douglas Day of Dalhousie University, Hali-
fax. Speaking of the amendments of May 1994 to the Coastal Fisheries
Protection Act, he first points out:

“To justify its actions internationally, these amendments declare
that one of the world’s major renewable food resources is threatened
with extinction by continued exploitation, and that Canada was
assuming the power to prohibit certain classes of foreign vessels
from exploiting prescribed straddling stocks in NAFO’s Regulatory
Area in order to ensure that the agreed conservation and manage-
ment measures of Canada and NAFO are not undermined. In defin-
ing NAFO as the institutional framework for its action, the Act
focused on illegal fishing by non-members of NAFO and showed that
Canada is prepared to extend its support to that organisation in
terms not just of surveillance and monitoring, but also effective
enforcement. Canadian patrols by Aurora aircraft, fisheries and
naval vessels, form the backbone of NAFO’s surveillance and moni-
toring efforts, but the organisation still lacked an effective interna-
tional enforcement effort to support its stock management efforts.
Canada could now advocate that it was showing NAFO how it
could cure its Achilles’ heel by enlisting the support of the coastal
state’s full enforcement capabilities. Canada’s most vocal opponent
was, not unexpectedly, the EU and at NAFO’s September 1994
meeting it pleaded that Canada should have waited for a consensus
of NAFO members before taking action.

Canada also sought to minimise the amount of opposition to its
move through both its timing and the initial definition of targeted
vessels . . .” (“Tending the Achilles’ Heel of NAFO. Canada Acts to
Protect the Nose and Tail of the Grand Banks”, Marine Policy,
1995, Vol. 19, No. 4, p. 264; emphasis added.)

Professor Day continues:

“The regulations can be amended by Governor in Council at any
time, so that the Act provides flexibility in the face of new threats to
different stocks in the same areas and threats by vessels with other
registrations than those specified in May 1994. Although ostensibly

224
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 653

designed to target non-member fishing in the Regulatory Area, the
latent potential of the Canada’s amended Act could be invoked to
eliminate more of Canada’s concerns about NAFO. The Act embod-
ied the power to make other members conform with majority think-
ing within NAFO. NAFO’s history has been marked by conflict
between Canada and the EEC/EU on management measures for
straddling stocks. The EEC/EU (and before 1986, Spain and Portu-
gal also) has often occupied a minority position on TAC and quota
decisions and invoked the objection procedure to set its own quotas,
thus ‘legally’ allowing it to overfish the straddling (and high seas)
stocks. Although the Act's initial target was control of illegal fishing
by non-members (especially expatriate Spanish and Portuguese ves-
sels), Canada could quickly amend the Regulations to allow the
arrest of any EU-registered vessel contravening approved conserva-
tion and management measures on the Nose and Tail and, in the case
of turbot, in Division 3M. The latent potential of the amended
Coastal Fisheries Protection Act included the ability to nullify use of
the objection procedure in regard to NAFO decisions on straddling
stocks...” (D. Day, p. 265; emphasis added.)

185. We therefore see clearly what the “manifest initial target” was of
Bill C-29, which became law in May 1994, that is to say, at the time when
Canada invokes it as “circumstances surrounding the deposit of the
declaration” of 10 May 1994. The text of the reservation in subpara-
graph (d), as formulated in the declaration, can indeed protect the inte-
grity of the 1994 Canadian legislation, since in principle there is no glar-
ing contradiction between that legislation and the powers which Canada
is entitled, by international law, to exercise in an area of the high seas
in regard to the classes of vessels which the legislation then contemplated.
The matter appears in a different light, however, when the reservation
is invoked in order to protect, not the integrity of the legislation as
amended on 12 May 1994, but the extension, by the Regulations of
3 March 1995, of its application to vessels having a proper nationality
and flag — in this case, Spanish and Portuguese. As far as these fresh
targets are concerned, the very text of the reservation, given the terms in
which it is formulated, becomes self-contradictory in international law.

186. If that were all, the only problem would be one of interpretation.

225
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 654

What has to be borne in mind, however, is that in the present preliminary
incidental proceedings Canada invokes the self-contradiction embodied
in the wording of its declaration of 10 May 1994 in an attempt to con-
vince the Court that the integrity of the legislation which the declaration
was intended to protect applies also to the extension of that legislation’s
scope effected by the Regulations of 3 March 1995. If that was Canada’s
intention in May 1994, it should have been expressed far more clearly in
the declaration itself — which is an instrument of international law — or
at the very least expressed in plain terms in the statement which the Min-
ister of Foreign Affairs, Mr. Ouellet, made in the Senate on 12 May 1994
when Bill C-29 was being discussed. But Canada did nothing of the sort.
So what then becomes of its duty of good faith under the optional clause
system vis-a-vis other declarant States, including Spain?

187. This question indeed arises because neither in the text of the dec-
laration, nor in the statement by Minister Ouellet, nor indeed through
diplomatic channels, did Canada give Spain due notice of the intention
which it now ascribes to its declaration of 10 May 1994 in regard to
Spanish vessels fishing in March/April 1995 in the NAFO Regulatory
Area. Equivocation or false pretences have no part to play in the optional
clause system, which is based on the good faith of the declarant in the
performance of the obligations which it undertakes. Hence an issue of
abuse of rights arises, and the Judgment ignores it. The new targets which
Professor Day spoke of, if they existed, remained carefully concealed or
kept well in the background in May 1994.

188. In the debate on Bill C-29, Canada’s Ministers failed to make
clear, to the extent required by the “principles” of good faith inherent in
international law and the optional clause system, that the Canadian dec-
laration accepting the compulsory jurisdiction of the Court also covered
the possibility of the amended Act being applied to vessels of NAFO
member States in general, and to Spanish or Portuguese vessels in par-
ticular. They even went so far as to reassure the members of the Cana-
dian Parliament by telling them that Spain and Portugal were co-
operating fully with NAFO. Ambiguities about the possibility of the
amended Act being applied to vessels other than stateless or flag-of-con-
venience vessels in no way detract from what I have just said. In depos-
iting its declaration Canada did not specify that the amended Act might
apply to Spanish vessels, nor that the integrity of the amended legislation
covered by its declaration of 10 May 1994 also embraced measures which
might be taken and enforced against Spanish vessels. All else is simply
a posteriori comment, of no legal relevance under international law in
regard to the question I am now examining.

189. Nevertheless, in March 1995 Canada took action by attacking
Spanish fishing vessels in the NAFO Regulatory Area. It is of course a
well-established principle of international law, and one acknowledged in
the Court’s case-law, that bad faith is not to be presumed. Accordingly,
until this time a declarant State such as Spain was bound by that prin-

226
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 655

ciple in its relations as declarant State with Canada. In this context, it was
not for Spain to presume violations by Canada of rights over the high
seas, still less an abuse of rights, under cover of a reservation in the Cana-
dian declaration whose wording was far from clear in this regard. The
presumption against bad faith or abuse of rights is fully recognized in
international jurisprudence, for example by the Permanent Court in its
Judgment in 1932 in the Free Zones case in the following terms:

“A reservation must be made as regards the case of abuses of a
right, since it is certain that France must not evade the obligation to
maintain the zones by erecting a customs barrier under the guise of
a control cordon. But an abuse cannot be presumed by the Court.”
(Free Zones of Upper Savoy and the District of Gex, 1932, P.C.LJ.,
Series A/B, No. 46, p. 167; emphasis added.)

190. Before March 1995 it did not lie with Spain, as a declarant State,
to presume that there had been violations of international law or an
abuse of rights by Canada in regard to its declaration of 10 May 1994.
This must have legal consequences for the admissibility or the opposabil-
ity to Spain of the Canadian reservation in question in the present inci-
dental proceedings, irrespective of its scope.

Moreover, Spain was all the less in a position to attribute such inten-
tions to Canada, in that: (1) the Canadian declaration of 1994 contained
an objective reservation of national jurisdiction (the reservation in para-
graph 2 (c) which, as such, refers to international law for purposes of
defining questions which fall exclusively within the jurisdiction of
Canada); and (2) the rule of the exclusive jurisdiction of the flag State
afforded protection to its vessels on the high seas — a customary rule and
binding accordingly on both Canada and Spain.

191. It is true that, in the oral phase of the present incidental proceed-
ings, counsel for Canada sought rather to persuade the Court that the
measures taken by Canada against Spanish vessels did not constitute
delictual conduct in international law (hence the efforts to lay emphasis
on State practice in the matter). In its Counter-Memorial, however, when
faced with the Applicant’s arguments that the measures in question and
their enforcement were internationally wrongful acts of Canada and not
conservation and management measures, or the enforcement of such
measures, Canada replied that the scope of its reservation covered every-
thing, that is to say measures both legal and illegal under international
law. That assertion does not, in my opinion, sit well with the principles of
good faith and mutual trust on which the optional clause system is based,
because the text of the reservation does not indicate that the measures in
question might be illegal. While the text remains silent on that point, it is
not for Spain to presume either bad faith or an abuse of rights on the part
of Canada.

192. In the light of the foregoing, I believe that the reservation in para-

227
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 656

graph 2 (d) of the Canadian declaration, regardless of any issue of valid-
ity, is neither admissible nor opposable to Spain in the present preliminary
incidental proceedings. If need be, the Court should reconsider it at the
merits stage in the light of all the factual and legal elements which the
case involves. The Judgment omits to pose a question which, by its very
nature and importance, the Court should have examined proprio motu.

The Judgment declines to consider whether there has been an abuse of
rights within the framework of the optional clause system. Here also,
I cannot agree with its approach. The issue here is not one of derogation
from the principle of consent to jurisdiction, or of a restriction on the
freedom to insert reservations in declarations; it is about the conduct of
declarant States in the exercise of those freedoms. In short, about good
faith and mutual trust in relations between declarant States within the
framework of the optional clause system.

193. It may be recalled in this connection that in 1945, in a letter
reproduced in an article by Shabtai Rosenne entitled “Judge John E.
Read and the International Court of Justice”, Judge Read, the future
Canadian Member of the Court, who took part in the drafting of the
present Statute, made the following observation in regard to the power of
States to include reservations in their declarations: “The experience of
the past has shown that there is no likelihood of a general power of res-
ervation being abused” (The Canadian Yearbook of International Law,
Vol. XVII, 1979, p. 19). Regrettably, the present preliminary incidental
proceedings show this to be possible; and what is far more alarming,
looking to the future, is that, at least in the present Judgment, the Court
considers this conduct acceptable on the part of a declarant State and its
effects opposable to other declarant States.

C. The Interpretation of the Canadian Declaration of 10 May 1994,
Including the Reservation in Paragraph 2 (d) of the Declaration

1. The Canadian declaration as the subject-matter of the interpretation
which the Court must undertake

194. Canada invokes the reservation in paragraph 2 (d) of its declara-
tion of 10 May 1994 in order to challenge the Court’s jurisdiction in the
present case. The Canadian declaration is, moreover, the only one which
gives rise to a difference of interpretation between the Parties as to the
Court’s jurisdiction in this case, and it is this disagreement which has to
be resolved in the present preliminary incidental proceedings.

195. Accordingly, the first question which arises in this respect is, what
is the subject-matter of the interpretative process which the Court must
undertake? My initial and principal answer to this question was given
earlier, when I expressed my conviction that the subject of the interpreta-
tion is the Canadian declaration itself and not, as the Judgment main-

228
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 657

tains, the political or other reasons which led Canada to accept the com-
pulsory jurisdiction of the Court unilaterally on 10 May 1994 (that is to
say, Canada’s subjective intention to become a declarant State). This
conclusion must now be supplemented by a further conclusion, namely
that the subject-matter of the interpretation to be undertaken by the
Court is the Canadian declaration as a whole, for, as the Judgment points
out in paragraph 44:

“All elements in a declaration under Article 36, paragraph 2, of
the Statute which, read together, comprise the acceptance by the
declarant State of the Court’s jurisdiction, are to be interpreted as a
unity, applying the same legal principles of interpretation through-
out.” (Emphasis added.)

196. The two Parties had, moreover, themselves acknowledged the
unity of the Canadian declaration, that is to say the fact that reservations
also constitute the declaration or form an integral part of it, but they did
not infer the same practical consequences from this for purposes of the
interpretation of the reservation in subparagraph (d). The Judgment, for
its part, having noted the unity of the Canadian declaration, immediately
distances itself from that conclusion. In effect, in so far as the Judgment
states that the Canadian declaration constitutes a whole (a unity), this is
only in order the better to emphasize that there is no reason to interpret
restrictively reservations contained in a declaration of acceptance of the
compulsory jurisdiction of the Court.

197. The Judgment thenceforth confines its attention to the reserva-
tion in subparagraph (d), isolating it from the rest of the declaration. All
we are left with, ultimately, is the reservation, or rather the subjective
intention or political motives which Canada now claims to have had
when it included the reservation in its declaration of 10 May 1994. In the
interpretative reasoning of the Judgment, the whole (the declaration) is
replaced by one of its parts (the reservation in subparagraph (d)) or,
going even further, the intention which the Judgment attributes to Canada
when it made the declaration of 10 May 1994. I cannot accept either this
reductionist approach of the Judgment or the contradictions which it
involves. For example, when the Judgment talks of the “context” of the
reservation, far from invoking the context as an element of interpretation
recognized in international law, it refers instead to circumstances, that is
to say, to supplementary means of interpretation.

A declaration made under the optional clause system effectively forms
a whole. It constitutes a unity. The subject-matter of the interpretation is
precisely that unity. It is from that unity that we have to ascertain the
consent to jurisdiction given by a declarant State vis-a-vis other declarant
States. Reservations to a declaration under the optional clause system are
part and parcel of the declaration. It is the declaration as a whole which
expresses the consent of the declarant State to the compulsory jurisdic-
tion of the Court and it is the declaration as a whole which is at issue

229
FISHERIES JURISDICTION (DISS. OP, TORRES BERNARDEZ) 658

when jurisdiction is challenged, even if part of a declaration or a single
condition or reservation, as in the present case, is invoked to justify that
State’s objection to the Court’s jurisdiction.

The jurisdictional title is the declaration as a whole. Reservations or
conditions cannot stand on their own as titles excluding jurisdiction.
That is why the principle of integrality plays an important role in the
interpretation of declarations made under the optional clause system,
which are unilateral instruments, but formal and solemn ones. Spain’s
Application refers to the Canadian declaration as a whole. Quite cor-
rectly.

198. I have already pointed out that the consent expressed in declara-
tions is a consent given in writing prior to the dispute. Accordingly,
under the optional clause system, it makes little sense to bring negative or
positive presumptions of consent into the debate. The consent of the
declarant State, within the limits it has set, is manifest. It is expressed in
the declaration. All, therefore, that needs to be done is to ascertain its
precise meaning and scope by interpreting the declaration in accordance
with the rules of international law applicable to the interpretation of
international instruments, rules to which the Court’s jurisprudence has
made a notable contribution over the years.

199. Canada’s declaration was deposited in accordance with Ar-
ticle 36, paragraph 2, of the Statute. What does this mean? That Canada
took this step for a very precise purpose, namely to accept the compul-
sory jurisdiction of the Court as expressed in the declaration. That being
so, the point of departure of the legal reasoning cannot be that Canada
has given its consent to nothing at all, unless there is evidence to the con-
trary! It must have given its consent to something. It is therefore per-
fectly legitimate for any interpreter acting in good faith to take as the
point of departure of the interpretative process the fact that, by deposit-
ing its declaration, Canada gave a consent to the compulsory jurisdiction
of the Court of the kind I have mentioned. This means that, under the
optional clause system, the requirement of “strict proof of consent”, so
frequently emphasized by Canada, is less than absolute. Consequently,
assertions such as “[yjou cannot start from a presumption of jurisdiction
based on the fact that a declaration has been made” carry no weight with
me. Certainly, for the purposes of interpretation, “you can start from the
fact that a declaration has been made”.

200. What is more, in the present case the Canadian declaration itself
states that Canada “accepts as compulsory ipso facto and without special
convention . . . the jurisdiction of the International Court of Justice . . .
over all disputes . . . other than” those enumerated in paragraphs 2 (a) to
(d). Is an interpreter, in his interpretative reasoning, not to take into
consideration that part of the text of the declaration which immediately
precedes the subparagraphs containing the reservations? Of course he
may. He is indeed obliged to begin his interpretation there. To say that
this is tantamount to making a “general rule” of a presumption in favour
of the jurisdiction of the Court is absurd.

230
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 659

201. On the other hand, I agree with the statement in the Judgment
that reservations contained in declarations do not derogate from an
earlier provision or text, as is the case with reservations to treaties. All
the same, as far as interpretation is concerned, we should not exaggerate
the effects of the distinction between these two kinds of reservations at
the risk of leading ourselves into contradictions. Yet Canada has based
some of its arguments precisely on the Court’s Judgment concerning the
interpretation of the reservation by Greece to the General Act of 1928
(Aegean Sea Continental Shelf, Judgment, .C.J. Reports 1978, p. 3).

202. However, irrespective of any distinction between kinds of reser-
vations, one thing is certain: in neither case does the subject-matter of the
interpretation involve a subjective or political intention underlying the
reservation. We interpret the instrument as a whole with its reservations,
in accordance with the rules of interpretation of international law. The
latter has no special rules for the interpretation of reservations. There can
be no question of an objective interpretation of the declaration and a
subjective interpretation of its reservations. Thus reservations must be
interpreted according to the same rules and by the same methods as the
rest of the declaration, bearing in mind the principle of integrality which
I have already mentioned. The Judgment, however, seems to proceed on
the basis of a purported “reservations régime” when interpreting the
Canadian reservation, a régime, moreover, which it would appear to dis-
tinguish from the “declarations régime”, despite assertions of principle to
the contrary.

2. The question of the restrictive or extensive interpretation of the reser-
vation in paragraph 2 (d) of the declaration

203. According to Canada, the Spanish interpretations of para-
graph 2 (d) of the declaration deprive the reservation of any practical
effect, in short of its effectiveness (effet utile). It contends that Spain
seeks to interpret the reservation in the most limited or restrictive man-
ner possible, disregarding the fact that all the component elements of a
declaration have precisely the same value; that there is a close and
necessary link between a jurisdictional clause and its reservations; that
the acceptance of jurisdiction relates to the entire declaration by the
State, including the reservations; and that there is no rule of general
acceptance of jurisdiction to which reservations are the exception,
making acceptance of jurisdiction the rule and the reservation the
exception. Yet in its Counter-Memorial (p. 32, paras. 70-71) and its
oral pleadings, Canada itself acknowledged that “[t]he effectiveness
doctrine does not provide a licence to read anything into the text”.

204. Spain argues that the Respondent wishes to have the declaration
interpreted restrictively but the reservation permissively, despite rhetori-
cal statements as to their unity, thereby ignoring the fact that the point of
departure is the effet utile of the declaration and confusing the effet utile
of the reservation with its acceptance, by virtue purely of its having been

231
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 660

invoked by the Respondent. Spain denies having argued that reservations
must a priori be interpreted restrictively. Spain’s approach is that a
restrictive or extensive interpretation can only result from the application
to the declaration, including its reservations, of those rules of interpreta-
tion applicable under international law to international instruments; in the
present case, the application of those rules to the Canadian declaration.
However, the declaration, including its reservation in subparagraph (d),
was drafted by Canada and not by Spain. Thus Spain gave examples of
the possible effets utiles of that declaration and emphasized in this
connection the role of good faith and the contra proferentem rule.

205. On this point too the Judgment espouses the arguments put for-
ward by Canada. In effect, for the Judgment the aim attributed by
Canada to the reservation takes precedence over all else for purposes of
the interpretation of its declaration. The effet utile of the declaration thus
becomes the purpose of the reservation in subparagraph (d), including,
moreover, the political reasons which Canada purportedly had at the
time when it deposited its declaration of 10 May 1994. At this point it
should be recalled that Canada referred in this context to the political
theory of “vital interests”. The Judgment makes no mention of this.
However, on a close reading, the Judgment does indeed appear to have
taken it into account. We would point out, in passing, that “effet utile”
and “vital interests” are not the same thing in the context of the inter-
pretation of an international instrument. Be that as it may, it is clear that
the Judgment applies an extensive interpretation to the reservation in
subparagraph (d) to the detriment of the effet utile of Canada’s declara-
tion (including the reservation), in that it starts from a certain a priori
assumption which, while not totally apparent in the reasoning, is none-
theless there. For the Judgment, the scope to be given to the reservation
is that which Canada claims in these incidental proceedings to have
intended to give to it at the time when it made the declaration. Thus, in
effect, the Judgment endorses the application, through the intermediary
of the Court, of the doctrine known as the self-judging interpretation of
reservations in declarations.

206. I cannot accept the Judgment on this point either. As I have
already pointed out in this opinion, the interpretation of declarations
under the optional clause system must not be undertaken with mental
reservations or subject to a priori restrictive or extensive assumptions.
And this applies, of course, to the entirety of the declaration concerned.
There can be no question of excluding restrictive interpretations only for
reservations while accepting, implicitly or explicitly, a restrictive interpre-
tation of other elements of the declaration, for example, in the present
case, the initial clause of paragraph 2 of Canada’s declaration and the
reservation contained in subparagraph (c) of that paragraph. This would
be contrary to the principle, recognized moreover by the Judgment, that
one must always apply the same principles of interpretation to all of the
component elements of a declaration. Moreover, the exclusion of a priori

232
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 661

assumptions of a restrictive or extensive nature at the outset of the inter-
pretative process in no sense means that the result of a given interpreta-
tion cannot be afterwards characterized as restrictive or extensive in
terms of specific parameters. There can be no question of the interpreter
seeking at any price to give an extensive scope (or vice versa) to the result
of his interpretation of a part of a declaration, if the result of the applica-
tion to the particular case in question of the principles of interpretation
of international law do not justify this. It is not the duty of an interpreter
to alter the intention embodied in the declaration under interpretation.

207. Thus the question of the interpretation of the reservation con-
tained in paragraph 2 (d) of the Canadian declaration must not be
approached in abstract or theoretical terms as the Judgment does, but,
on the contrary, in a quite concrete way, that is to say by examining
closely the result of the application of the relevant interpretative elements
in this case. In this connection I note that it is the actual wording of
paragraph 2 of the declaration which makes the reservation in subpara-
graph (d) an exception to the compulsory jurisdiction otherwise accepted
by Canada by the deposit of its declaration. Thus, in paragraph 2 Canada
accepts the compulsory jurisdiction of the Court “over all disputes other
than” those set out thereinafter, including those mentioned in reserva-
tion (d).

208. It is, then, the wording of paragraph 2 of Canada’s declaration
which makes the disputes in reservation (d) an exception to the compul-
sory jurisdiction otherwise accepted by Canada. Since the text of the dec-
laration itself creates an exception, it follows that the result of the inter-
pretation of the reservation is bound to be restrictive when that reserva-
tion is read in the context of the declaration. In any event, the result of
the interpretation of the reservation in subparagraph (d) cannot encroach
upon the scope of the compulsory jurisdiction accepted by Canada pur-
suant to paragraph 2 of its declaration as a whole without betraying the
declarant’s intention. Moreover, it is also necessary to give an effet utile
to the compulsory jurisdiction accepted by Canada by virtue of its dec-
laration, that is the declaration in its entirety. The restriction embodied in
the reservation in subparagraph (d) cannot and must not allow us to for-
get or disregard the consent given by Canada to compulsory jurisdiction
under paragraph 2 of the declaration which results from the natural and
ordinary way of reading the text of the paragraph in the context of the
declaration as a whole. However, this finding is not the consequence of
any a priori assumption; it follows quite simply from the language of the
Canadian declaration.

209, It is appropriate at this stage to point out, in the context of the
reservation in subparagraph (d) and of its effet utile, that a finding that
the Court has jurisdiction in the dispute submitted by Spain’s Applica-
tion would in no way deprive the reservation either of its purpose or of its
true effect. The contrary argument is a false one, contradicted moreover
by Canada’s own conduct in 1994. The so-called conservation and man-
agement measures adopted by Canada in the NAFO Regulatory Area in

233
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 662

respect of Spanish (and Portuguese) fishing vessels were in force only
from 3 March 1995 until the beginning of May. Well then! Does that
mean that, before 3 March 1995 and after the beginning of May 1995, the
reservation had no purpose or was incapable of producing any effect? It
suffices to pose the question in simple terms in order to see that the argu-
ment developed by the Judgment on the basis of the effectiveness of the
reservation does not stand up.

210. In order to justify its treatment of the question of the interpreta-
tion of the reservation in subparagraph (d), the Judgment once again
invokes the different question of the principle of consent to jurisdiction,
and also ventures into the doctrinal arena, adopting a stance in favour of
a certain school of thought on the nature of reservations in declarations
of acceptance of compulsory jurisdiction of the Court. Here too I cannot
share, as a whole, the conclusions reached by the Judgment in this
respect. It all depends, in my view, on the wording chosen, in the exercise
of its sovereignty, by the declarant State when it drafted and deposited
the instrument containing its declaration.

211. In the present case, I simply note that Canada’s declaration is not
an instrument whereby the declarant accepts the compulsory jurisdiction
of the Court solely for a specific category of disputes. On the contrary, it
accepts that jurisdiction for all disputes subsequent to the declaration
other than those excluded by the reservations. The presumption of non-
consent as such cannot therefore have any role to play in the interpreta-
tive process, since the text of the declaration begins by announcing such a
consent.

212. Finally, I note also that paragraph 3 of the declaration refers to
subparagraphs (a) to (d) of its paragraph 2 as “reservations” and that
the Respondent relied in these preliminary proceedings on the decision of
the Court in the case concerning the Aegean Sea Continental Shelf, that
is to say the interpretation of a reservation in an instrument of accession
to an international agreement (the General Act of 1928). This attitude on
the part of the Respondent shows clearly that the distinction between
“reservations” to treaties and “reservations” in declarations appears not
to be as clear as the Judgment would have us believe.

3. The general scheme of Canada’s declaration

213. The text of Canada’s declaration poses no problem of authenti-
city. It was published in the United Nations Treaty Series and in the
Court Yearbook. Canada does not dispute that the text so published is
indeed the text of the declaration forwarded to the Secretary-General of
the United Nations in the name of the Canadian Government, done at
New York on 10 May 1994 and signed by the Permanent Representative
of Canada to the United Nations. Nor does Canada dispute that its dec-
laration of 10 May 1994 was in force at the time when Spain filed its
Application with the Registry of the Court on 28 March 1995, or that the
circumstances or facts referred to in the Application are subsequent to

234
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 663

the deposit of its declaration. There is thus no problem ratione temporis
as regards the application of the declaration to the dispute submitted to
the Court by Spain.

214. Canada’s declaration of 10 May 1994 begins with a paragraph 1
abrogating its declaration of 1985, which had itself abrogated the decla-
ration of 1970. It ends with a paragraph 3 which reserves Canada’s right
to add to, amend or withdraw any of the reservations which it contains,
by means of a notification addressed to the Secretary-General of the
United Nations (see paragraph 14 of the Judgment).

Between these two paragraphs is paragraph 2, which deals specifically
with the legal obligation assumed by Canada vis-a-vis other declarant
States regarding the acceptance of the compulsory jurisdiction of the
Court, together with the limitations on that obligation, for the provision
in question contains four reservations. Paragraph 2 reads as follows:

“(2) I declare that the Government of Canada accepts as compul-
sory ipso facto and without special convention, on condition of reci-
procity, the jurisdiction of the International Court of Justice, in con-
formity with paragraph 2 of Article 36 of the Statute of the Court,
until such time as notice may be given to terminate the acceptance,
over all disputes arising after the present declaration with regard to
situations or facts subsequent to this declaration, other than:

(a) disputes in regard to which the parties have agreed or shail
agree to have recourse to some other method of peaceful settle-
ment;

(b) disputes with the Government of any other country which is a
member of the Commonwealth, all of which disputes shall be
settled in such manner as the parties have agreed or shall agree;

(c) disputes with regard to questions which by international law fall
exclusively within the jurisdiction of Canada; and

(d) disputes arising out of or concerning conservation and manage-
ment measures taken by Canada with respect to vessels fishing
in the NAFO Regulatory Area, as defined in the Convention on
Future Multilateral Co-operation in the Northwest Atlantic
Fisheries, 1978, and the enforcement of such measures.”
(Emphasis added.)

Jt is clear from this text that the Canadian Government gave its
consent to the compulsory jurisdiction of the Court in a very broad and
general manner (as did Spain in its declaration), namely for all disputes
arising after the declaration with regard to situations or facts subse-
quent to that declaration, other than the disputes excluded by subpara-
graphs (a), {b}, (c) and (d) of paragraph 2.

235
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 664

215. The Applicant quite naturally emphasizes the broad terms of the
acceptance of the Court’s compulsory jurisdiction with which para-
graph 2 begins, whilst the Respondent virtually speaks only of its reserva-
tion in subparagraph (d). It should also be noted that paragraph 2 does
not define any of the words or expressions used therein. Nor does it
expressly refer the interpreter to any text of domestic law for that or any
other purpose.

216. This is in reality a declaration which has nothing in common with
that of Iran in the Anglo-Iranian Oil Co. case (Preliminary Objection,
Judgment, I. C.J. Reports 1952, p. 93). Iran’s declaration was not a dec-
laration accepting the compulsory jurisdiction of the Court for “all dis-
putes”, with the exception of those covered by four reservations like
those in Canada’s declaration of 1994, On the contrary, it was a declara-
tion which accepted compulsory jurisdiction for a single category of dis-
putes, namely disputes “with regard to situations or facts relating directly
or indirectly to the application of treaties or conventions accepted by
Persia and subsequent to the ratification of this declaration”. And that
category of disputes was further accompanied in the declaration by
three reservations!

217. In terms of the rules and methods of interpretation of declara-
tions under the optional clause system, it is abundantly clear that it
would not be in the interest either of Canada or of the Judgment to
attempt to analyse in detail the 1952 Judgment in the Anglo-Iranian Oil
Co. case. It is not merely that that Judgment rejects purely grammatical
or exegetical interpretations of the text — which nobody seeks to defend
in this case — as is shown by its statement that the Court “must seek the
interpretation which is in harmony with a natural and reasonable way of
reading the text, having due regard to the intention of the Government of
Iran at the time when it accepted the compulsory jurisdiction of the
Court” (LC. J. Reports 1952, p. 104). This is absolutely true and correct.
However, what must give pause for thought is the fact that the Appli-
cant, Spain, also cites this Judgment, including the passage just quoted,
in support of its submission that the Court has jurisdiction in the present
proceedings, for here the issue is not in effect that of the natural and
reasonable way of reading “the intention of the Government of Canada”
at the time when it deposited its declaration, but in reality that of the
natural and reasonable way of reading “the text of the declaration”,
having due regard to the intention of the Government of Canada at
the time when it accepted the compulsory jurisdiction of the Court.

218. Thus, in that Judgment of 1952, the Court first gives the interpre-
tation that it considers to be in harmony with the natural and reasonable
way of reading the text. The Judgment then goes on to examine the inten-
tion of the Government of Iran at the time in order to rebut the different,
literal/grammatical interpretation relied on by the Applicant (United
Kingdom). The Court concluded that the declarant’s intention had found
“an adequate expression in the text of the Declaration as interpreted

236
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 665

above by the Court”; the Court found decisive confirmation of the inten-
tion of the declarant Government at the time when it made its declara-
tion in a clause of the Iranian law approving that declaration (during the
League of Nations period there was no provision for the deposit of dec-
larations), holding that it had subsequently given notice of its declaration
without changing its text, namely in Iranian instruments relating directly
to the declaration under interpretation. The interpretation of the text
made by the Court in 1952 was also supported by particular considera-
tions drawn from the general treaty practice followed by Iran at the time
with regard to treaties concerning the former régime of capitulations.

219. Nor, in light of the general scheme of the instrument containing
the reservations in question, do the conclusions to be drawn from the
1978 Judgment in the Aegean Sea Continental Shelf case (which was
cited both by the Respondent and by the Applicant in connection with
the interpretation of reservations) confirm the findings of the Judgment
— indeed far from it — on the role of international law in the interpre-
tation of certain words and expressions in the reservation in subpara-
graph (d) of the Canadian declaration; nor do they explain the silence of
the Judgment on the possible effect on the interpretation of that reserva-
tion of the fact that the Canadian declaration contains an objective
reservation (subparagraph (c)) of national jurisdiction, just as did the
Greek instrument of accession to the General Act of 1928. At that
time the Court had, however, drawn certain well known conclusions
from this latter fact for purposes of its interpretation of the expression
“territorial status” in the Greek reservation.

220. The fact remains that the Canadian declaration of 10 May 1994,
in terms of its general scheme, is not in any sense a declaration formu-
lated in “restrictive terms”, as certain passages of the Judgment might,
indirectly, lead one to believe. The Respondent itself recognized this at
the hearings when one of its counsel stated that the scope of the reserva-
tion in subparagraph (d) was very limited, namely to fisheries in a
defined geographic area, and that the Canadian declaration potentially
covered:

“disputes concerning territory, maritime boundaries, investment,
humanitarian law, etc. The list is practically endless, and none of this
is affected in the least by an interpretation giving full effect to the
reservation.” (CR 98/12, p. 23, para. 102; emphasis added.)

It may well be that the Canadian counsel in question is not particularly
familiar with the terminology of the Permanent Court in the Lotus Judg-
ment, where “vessels” of States are assimilated to “territory”. Whether
we are talking of “territory” according to the old terminology or of
“exclusive jurisdiction of the flag State” according to that accepted today,
the present proceedings concern a conflict of jurisdiction between the
Parties over vessels on the high seas. In these circumstances its territorial
or spatial aspect is clear.

237
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 666

4. The legally material intention for the interpretation of Canada’s dec-
laration

221. As I have pointed out all through this opinion, the issue of the
legally material intention for purposes of the interpretation of Canada’s dec-
laration of 10 May 1994 is at the heart of the interpretative dispute which
divides the Parties. This has already manifested itself in a particularly
striking manner with regard to the interpretation of subparagraph 2 (d)
of the declaration.

For the Applicant, the legally material intention for the interpretation
of the declaration is the intention of the declarant State at the date
of deposit as embodied in the declaration itself. The Respondent, for its
part, emphasizes an intention purportedly underlying the declaration or,
in any event, an intention which is not necessarily identical in all respects
with that ascertainable from the terms of the reservation in subpara-
graph (d} read in the context of the declaration. In certain respects it
might well be thought that, for the Respondent, the legally material inten-
tion enjoys an autonomy in relation to the declaration such that it
could undergo change after the deposit without any amendment of the
declaration.

222. The general position of Canada on the legally material intention
for purposes of interpretation of the reservation in paragraph 2 (d) of
the declaration has been criticized over and over again by the Applicant.
Spain’s counsel saw this as an attempt by the Respondent to diminish the
preponderant role which must be played in the interpretation of the res-
ervation by the general rule of interpretation in good faith in accordance
with the ordinary meaning of the terms in their context — subject to any
special meaning attaching to them — in light of the object and purpose of
the declaration. On Spain’s view, in appealing to its subjective intention,
Canada seeks to impose as real or true an intention which does not
accord with the ordinary, current, natural or reasonable meaning of the
words and expressions used in the reservation in subparagraph (d)} in its
context and in the context of the declaration as a whole.

223. I have already explained in detail that the Judgment goes even
further in its subjective approach than the interpretative thesis advanced
by the Respondent. The persuasive force of the Canadian argument was so
strong for the majority with regard to this issue central to the decision that,
for the Judgment, the object and purpose of the interpretative process
in which the Court must engage is not even to ascertain the purported
intention underlying the text of the reservation in subparagraph (d)
invoked by Canada, but in truth the reasons or motives which on
10 May 1994 led Canada to accept the compulsory jurisdiction of the
Court. There is thus a radical divergence between the position taken by
the Judgment and that adopted in this dissenting opinion.

224. In my view, the legally material intention is that embodied in
Canada’s declaration, including the reservation in subparagraph 2 (d),
and that intention must be ascertained by applying the rules for the inter-

238
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 667

pretation of international instruments laid down by international law
and, in particular, all of the interpretative elements accepted by those
rules which are applicable to the circumstances of the case, namely: the
principle of good faith; the rule that words must be given their ordinary
meaning, in their context, in the light of the object and purpose of the
declaration; the relevant rules of international law applicable in the rela-
tions between the parties; together with all relevant circumstances as
supplementary means of interpretation.

225. As the Judgment says, “it is the declaration in existence that
alone constitutes the unity to be interpreted” (paragraph 45 of the Judg-
ment). However, the Judgment does not apply this rule. I too recognize
that the reservation in subparagraph 2 (d) must not be interpreted as
restricting the scope of a prior more general acceptance, for example that
of Canada’s declaration of 10 October 1985. That declaration was abro-
gated and replaced by a new one, that of 1994. However, what I do say is
that the declaration of 10 May 1994, which was in force at the time when
Spain filed its Application, must be interpreted by reference to its text in
accordance with international law and not by reference to such political
or other reasons that Canada may have had when it made the declaration
and deposited it with the Secretary-General of the United Nations.

226. What counts for purposes of the interpretation which we have to
make is not these reasons, or any other motives that the declarant may
have had, nor the unilateral and sovereign nature of the acts of drafting
and deposit, nor even the fact that a particular reservation has or has not
been included, but the intention manifested in solemn written form in the
instrument made, deposited, registered and published, including all of its
reservations and conditions, which is the sole legally material intention
notified to other States, including Spain.

227. For example, in the Phosphates in Morocco case, cited by the
Respondent, in which the titles interpreted were declarations, the Permanent
Court begins by affirming that “this jurisdiction only exists within the limits
within which it has been accepted” (Judgment, 1938, P.C.LJ., Series A/B,
No. 74, pp. 23-24; emphasis added). I have already spoken of the Judgments
of the Court in the Anglo-Iranian Oil Co. and Aegean Sea Continental Shelf
cases. It is clear that, in interpreting declarations under paragraph 2 of Ar-
ticle 36 of the Statute, the Court has not hesitated to attach a certain impor-
tance to the intention of the declarant State. But what “intention” is at
issue? While citing the aforementioned jurisprudence, the present Judgment
comes to what I regard as an unprecedented conclusion: “the Court has not
hesitated to place a certain emphasis on the intention of the depositing
State” (paragraph 48 of the Judgment; emphasis added). This effectively
represents a change of direction in the Court’s jurisprudence in favour of

239
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 668

extreme subjective interpretation, a doctrine with which I cannot associate
myself, either generally or in the context of the optional clause system.

228. Furthermore, the Judgment leaves no possible room for doubt
that the “intention of Canada” that it interprets is not the one expressed
or embodied in the declaration itself, but an intention extrinsic to the
declaration, namely the political reasons alleged to have led Canada to
make and deposit the declaration. A general response to that question is
to be found in a passage of the Judgment in the Temple of Preah Vihear
(Preliminary Objections) case, which reads:

“(the Court] must interpret Thailand’s 1950 Declaration on its own
merits, and without any preconceptions of an a priori kind, in order
to determine what is its real meaning and effect if that Declaration is
read as a whole and in the light of its known purpose, which has
never been in doubt” (Z C.J. Reports 1961, p. 32).

This passage expresses perfectly the legally material intention for pur-
poses of interpretation of a declaration. It is not the position that the
Judgment adopts. It should also be pointed out that the question of res-
ervations did not arise in the Temple of Preah Vihear case. The issue was
quite simply the interpretation of Thailand’s declaration as a whole. Thus
the purpose of which the Judgment speaks is that of the declaration, not
that of any reservation. On the other hand, the present Judgment, after
emphasizing the unity of the Canadian declaration, still seeks to make the
interpretation of the reservation in paragraph 2 (d) of the declaration
stand on its own. The result is a contradiction seldom seen in a Judgment
of the Court between the initial general considerations and the practical
consequences subsequently drawn therefrom in the interpretation of the
reservation.

*%

229. With regard to the evidence of the legally material intention as
I understand it, that is, the intention manifested or embodied in the dec-
laration, it is clear that consideration must be given to all the other inter-
pretative elements present, including international law in so far as it is
relevant and the supplementary means of interpretation concerning the
drafting and deposit of the declaration. But I cannot lend any weight, in
the interpretation of the declaration, to an “intention of Canada” such as
the one adopted by the Judgment in order to interpret the reservation in
question.

To determine the extent of Canada’s consent to compulsory jurisdic-
tion in the present case, it is not the task of the Court to interpret imagi-
nary items, but simply Canada’s declaration of 10 May 1994, including
the reservations. To accept the thesis of the intention as understood by
the Judgment would be tantamount to jeopardizing the entire optional
clause system.

230. Elementary reasons of legal security and logic require that, in

240
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 669

order to interpret the intention of the declarant State, we take as our
starting point the actual text of the instrument in which the obligation is
set forth, rather than seeking out ab initio, as it were, some extrinsic,
indefinable psychological intention supposedly governing the one embod-
ied in the instrument to be interpreted, and prevailing over that intention.
Yet this is what the Judgment does. The following passage from the
Judgment clearly confirms the subjective interpretation which is at the
basis of its conclusions concerning the interpretation of the Canadian
reservation:

“What is required in the first place for a reservation to a declara-
tion made under Article 36, paragraph 2, of the Statute, is that it
should be interpreted in a manner compatible with the effect sought
by the reserving State” (paragraph 52 of the Judgment; emphasis
added).

231. The Court, States in two codification conferences concerning the
law of treaties, the International Law Commission and the Institut de
droit international have rejected the so-called subjective interpretation of
international instruments, endorsing an objective system of interpreta-
tion, a system that must not be confused with purely grammatical or lit-
eral interpretations, but which clearly takes as the starting point for inter-
pretation the text of the instrument, which is presumed to be the authentic
expression of the intention of its author or authors.

232. Contemporary international law also seeks, in the interests of
legal security, to ensure that this objective system of interpretation
involves not only methods, canons and maxims to be freely applied by
the Court, or criteria of purely formal logic, but also a set of rules of
international law that the interpreter is required to apply. The interpre-
tative process has now become a genuinely legal one by virtue of the fact
that it is governed by international law. The Judgment is a far cry from
that conception of interpretation. In my opinion, it is also inconsistent
with the jurisprudence on which it relies. It is truly a “first”, with un-
foreseeable consequences.

233. It is clear that in the case of declarations under the optional
clause system, the task is simply to ascertain the intention embodied in
the instrument by the declarant State, while in the case of treaties it is to
ascertain the “common intention” of the parties. But that does not alter
what I have just said. On the contrary, because we are dealing here with
a single author, the method of objective interpretation has to be particu-
larly strict — regardless of the contra proferentem rule — where legal
interpretation of unilateral declarations is concerned.

241
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 670

5. Interpretation in good faith of the Canadian declaration, including
the reservation in subparagraph (d)

234. I have already had occasion to stress the importance of the prin-
ciples of good faith and mutual trust in the circumstances of the present
case. But hitherto I have considered these principles only in relation to
the question of the admissibility or opposability to Spain of the reserva-
tion contained in paragraph 2 (d) of the Canadian declaration. It now
remains for me to consider the role of good faith as an element in the
interpretation of that declaration.

235. At the level of principles, the Parties agree that Canada’s declara-
tion must be interpreted and applied in good faith. But on the question of
the role of good faith in the process of interpretation of the Canadian
declaration, there is no clear agreement at all between the Parties. Here
too, it is their differences with regard to the subject-matter, rules and
methods of interpretation which predominate.

236. In Canada’s view, good faith in the interpretation of its declara-
tion would require seeking out what it calls its “true intention” (for which
read “subjective reasons”) as alleged by it in these incidental proceedings.
In Spain’s view, good faith would require seeking the intention of Canada
as manifested or embodied in the declaration at the time of its deposit.
This difference as to the role of good faith in the interpretation of the
Canadian declaration is also to be seen, in consequence, in the Parties’
presentation of the role of the rules or particular interpretative criteria
governed by good faith, such as effectiveness and the contra proferentem
rule. It must thus be borne in mind that when Canada or Spain speaks of
the role of good faith, of effectiveness or of the contra proferentem rule,
they are not referring to the same legal realities. For example, in the case
of effectiveness, application of which is governed both by good faith and
by the object and purpose of the declaration, it is clearly not the same
thing to seek that object and purpose in Canada’s purported subjective
or political reasons as it is to seek it in the declaration deposited by the
latter on 10 May 1994.

237. My position on the role of good faith in the interpretation and
application of the Canadian declaration concurs with that assigned to
that role by the rules of interpretation of international law: that is, a role
analogous to the one it plays in the interpretation of treaties. Thus, good
faith has the function of helping to ascertain Canada’s intention as
expressed in the declaration that Canada itself freely drafted, made and
deposited; for the legal obligation assumed by Canada in relation to
other declarant States accepting the same obligation is that to be found in
the declaration, and nowhere else.

238. Canada is solely responsible for the wording of the declaration
deposited by it in 1994 in exercise of its sovereignty. In these circum-
stances, good faith must play a fundamental role in the interpretation

242
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 671

and application of the declaration. Otherwise, faced with an application
by a declarant State, the respondent declarant State could always reply
that its intention consisted in truth not in that expressed in its declara-
tion, but in subjective considerations — political or other — which
might, moreover, change over the course of time.

239. The role of the principle of good faith in the interpretation of
unilateral declarations is not open to question by anyone. It is even more
fundamental than in the case of the interpretation of treaties, precisely
because every declaration is an act solely attributable to the declarant
State. That is what the jurisprudence of the Court states, even in cases
where the declaration in question is governed not by paragraph 2 of
Article 36 of the Statute, but by general international law:

“[Just as the very rule of pacta sunt servanda in the law of treaties]
is based on good faith, so also is the binding character of an inter-
national obligation assumed by unilateral declaration. Thus inter-
ested States may take cognizance of unilateral declarations and place
confidence in them, and are entitled to require that the obligation
thus created be respected.” (Nuclear Tests (Australia v. France),
Judgment, I.C.J. Reports 1974, p. 268, para. 46; Nuclear Tests
(New Zealand v. France), Judgment, 1. C.J. Reports 1974, p. 473,
para. 49; emphasis added.)

The Judgment of the Court of 11 June 1998 in the case concerning the
Land and Maritime Boundary between Cameroon and Nigeria (Prelimi-
nary Objections), which involves declarations under the optional clause
system, also contains a number of statements regarding the principle of
good faith in relation to the question whether there is an obligation to
give advance notification of acceptance of the compulsory jurisdiction of
the Court and of the intention to file an application. In this context, the
Court observed:

“that the principle of good faith is a well-established principle of
international law. It is set forth in Article 2, paragraph 2, of the
Charter of the United Nations; it is also embodied in Article 26 of
the Vienna Convention on the Law of Treaties of 23 May 1969. It
was mentioned as early as the beginning of this century in the Arbi-
tral Award of 7 September 1910 in the North Atlantic Fisheries case
(United Nations, Reports of International Arbitral Awards, Vol. XI,
p. 188). It was moreover upheld in several judgments of the [Perma-
nent] Court...” (ZCJ. Reports 1998, p. 296, para. 38.)

The Court goes on to note that “although the principle of good faith is
‘one of the basic principles governing the creation and performance of
legal obligations . . ., it is not in itself a source of obligation where none
would otherwise exist”. . .” (ibid., p. 297, para. 39; emphasis added).

240. In the present case, we are dealing with a specific obligation on a
declarant State under the optional clause system of the Statute of the
Court: not, indeed, to subscribe to that clause, which is an entirely free

243
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 672

and voluntary sovereign act; but not to do so while concealing its true
intentions or equivocating with regard to the scope of the legal obligation
it appears to be undertaking in the light of the terms of the declaration.
In my view, chicanery, to use the traditional term, has no place in the
optional clause system, which is a means of creating legal obligations
assumed by the declarant State vis-a-vis the other declarant States. This
point would seem to be regarded by the Judgment as irrelevant to the
interpretation of a reservation in a declaration under the optional clause
system.

241. Indeed, reading the reasoning of the Judgment, one is forced to
conclude that good faith plays no role as an element in the interpretation
of Canada’s declaration. The paragraphs of the Judgment devoted to the
interpretation of the reservation in subparagraph 2 (d) do not once men-
tion good faith. Conversely, the Judgment rejects the contra proferentem
rule for purposes of interpreting that reservation (see paragraph 51 of the
Judgment), even though the reservation was drafted by the Canadian
Government and it is necessary to apply the principle of good faith to the
interpretation of unilateral international declarations, a principle that
cannot be reduced to a mere secondary rule of a technical nature. The
Judgment then rejects the general principle of the presumption of the
legality of legal instruments, invoked by the Applicant (paragraphs 53 to
55 of the Judgment) and expressed in the Court’s jurisprudence in the
Right of Passage over Indian Territory case, where it is stated:

“It is a rule of interpretation that a text emanating from a Gov-
ernment must, in principle, be interpreted as producing and as
intended to produce effects in accordance with existing law and not
in violation of it.” (ZC.J. Reports 1957, p. 142; emphasis added.)

The considerations on the basis of which the Judgment rejects this rule
of interpretation are a particularly good illustration of the spirit that
inspires all those paragraphs of the Judgment concerning the interpreta-
tion of the Canadian reservation. These considerations also give an inac-
curate representation of the Applicant’s arguments founded on that rule.

242. Spain has not, as the Judgment claims, confused “the acceptance
by a State of the Court’s jurisdiction and the compatibility of particular
acts with international law” (para. 55). The Applicant did not invoke the
rule in question in order to obtain a decision from the Court on the sub-
stantive issue as to whether or not certain forms of conduct engaged in by
Canada in its regard were compatible with international law. Far from it.
Spain invoked the presumption of the legality of legal instruments ema-
nating from a government exclusively as a rule of interpretation, taking
account of the wording by Canada of the text of the reservation in para-
graph 2 (d) of its declaration. It is for the purposes of such an interpreta-
tion that the Applicant relies on the rule laid down by the Court in the
Right of Passage case.

244
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 673

243. And why is that rule perfectly applicable in the present case?
Because it is contrary to the principle of interpretation in good faith of
declarations that the ambiguities, obscurities or silences in the text of a
reservation or of any other part of a declaration should enable a meaning
or scope at variance with existing law to be attributed to that text by
interpretation. It is in such circumstances that the rule of presumption of
the legality of legal instruments emanating from a government becomes
applicable for purposes of interpretation. And those circumstances are
clearly present in this case. Hence the applicability of the rule relied on by
the Applicant in the present preliminary proceedings.

244. According to the Judgment, there might be situations — as,
apparently, was the case with Canada in 1994, although the Respondent
has never acknowledged it — in which a State wishing to make a declara-
tion under the optional clause system believes that a reservation that it
intends to include in its declaration raises or might raise a problem of
legality under international law (paragraph 54 of the Judgment). What,
in my view, the declarant State ought to do in such situations is to exer-
cise particular caution and care in drafting the text of the reservation in
question, that is, to express itself in the declaration in a manner consist-
ent with such an intention, so that, if one day it requires interpretation,
the rule of the presumption of the lawfulness of legal instruments will not
be brought into play. To assert the contrary is to derogate from the prin-
ciple of interpretation in good faith. However, bad faith on the part of a
State is not to be presumed, even in the case of interpretation of a reser-
vation in a declaration under Article 36, paragraph 2, of the Statute of
the Court. It is not for the interpreter — in this case the Court — to take
it as established fact that the reservation in paragraph 2 (d)}, or the dec-
laration in which it is incorporated, can be interpreted today as though
Canada, when making its declaration, had wished to cause it to produce
effects contrary to existing international law.

245. Furthermore, during consideration of Bill C-29, the Canadian
Minister for Foreign Affairs declared in the Senate that the Bill, “which
contains provisions that enable us to take action, has a solid legal basis”
(Memorial of Spain, Annexes, Vol. I, Ann. 16, p. 271; emphasis added).
Nor did Canada admit (notwithstanding the considerations evoked in the
Judgment), either before or after the institution of the present proceed-
ings, having committed in March-April 1995 acts in relation to Spain
which violated international law. Moreover, on the facts, even an inter-
pretation of the reservation in paragraph 2 (d) based exclusively on the
practice of Canada subsequent to May 1994 would not enable one to
conclude, in the present preliminary proceedings, that its author intended
the reservation to produce from the outset effects contrary to existing
law.

246. The point at issue is neither consent to jurisdiction, nor freedom
to include reservations in declarations, but simply and solely the inter-
pretation in good faith of the reservations in declarations deposited by
declarant States. I therefore dissociate myself wholly from the general

245
FISHERIES JURISDICTION (DISS. OP, TORRES BERNARDEZ) 674

argument of the Judgment that lawfulness does not constitute a potential
yardstick for interpretation of the ambiguities, obscurities or silences of a
declaration, including those in any reservations it might contain. That
said, I cannot give greater weight to a general acceptance of the Court’s juris-
diction than to a reservation, or vice versa. The author of this opinion
is a firm believer in the integrity and unity of declarations. I do not seek
to oppose the declaration to the reservation, or the reservation to the
declaration. That is the course adopted by the Judgment, not by myself.

6. The ordinary meaning of the terms of the reservation in subpara-
graph (d) in their context and in the light of the object and purpose of
Canada’s declaration

247. The entire text of paragraph 2 of Canada’s declaration of 10 May
1994 is reproduced in paragraph 214 above. We may now examine it and
construe the terms of the reservation in subparagraph (d) in the context
of the legal obligation accepted by the declarant State in paragraph 2.

248. The declaration deposited by Canada is an instrument of interna-
tional law. Furthermore, it does not incorporate the Canadian legislation
and regulations in its text. Thus, the reservation in paragraph 2 (d)
speaks of “conservation and management measures” taken by Canada
with respect to vessels fishing in an area of the high seas defined in the
declaration by reference to an international treaty, and of the enforce-
ment of such measures, without further clarification, but it makes no spe-
cific reference for any purpose to any Canadian law or regulation. It
mentions only conservation and management measures taken and
enforced by Canada in an area of the high seas defined by an interna-
tional treaty.

249. It is clear that Canada, like any other State, may take measures
both under its own domestic legal order and under the international legal
order. And it is also clear that the domestic legal order of a given country
is not to be confused with the international legal order, whether in terms
of its sources or of its subjects. It follows, moreover, from the general
scheme of the declaration that it concerns only possible disputes between
Canada and other declarant States under the optional clause system,
namely, international disputes, that is disputes involving international
law, not Canada’s domestic legal order.

250. For an international Court, as the Court’s settled case-law con-
firms, Canada’s legislation and other internal measures are only facts.
Those facts may indeed generate an international dispute, but they are
not ex definitione the law applicable to the settlement of the international
dispute in question. The applicable law is international law, including for
purposes of the interpretation of jurisdictional titles and of the expres-
sions and terms to be found therein, unless otherwise stated in the juris-
dictional title itself.

246
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 675

251. Thus, when viewed — as it must be — from the international per-
spective, the language of the reservation in paragraph 2 (d) of the dec-
laration has a meaning only if interpreted by reference to the categories
and terms of international law. If, on the contrary, as was the case with
certain Canadian interpretations, expressions such as “conservation and
management measures taken by Canada” are interpreted without refer-
ence to international law, the text of the reservation becomes contradic-
tory — indeed, a complete oxymoron — as was rightly stressed by coun-
sel for Spain in the oral proceedings.

Why? Because the measures in the reservation refer to a maritime area
that is part of the high seas and to vessels in that area that may be flying
the flag of other States. However, if a State, including Canada, refers in
an international instrument to measures taken by it concerning the high
seas as “conservation and management measures”, the measures in ques-
tion must be genuine “conservation and management measures” under
the international law of the sea. Otherwise, while still undoubtedly being
“measures taken by Canada”, they would not be “conservation and man-
agement measures taken by Canada”, as stated in the reservation. In the
interpretation of international instruments, the abuse of language, like
the abuse of law, is never presumed. Good faith does indeed have a role
to play here, for declarations give rise to legitimate expectations on the
part of other declarant States.

*

252. In the present case, the fact is that “the Canadian declaration”
and “Canadian legislation” do not refer — far from it in fact — to the
same legal or material realities. They coincide as regards the “geographi-
cal” delimitation of the reservation (the NAFO Regulatory Area), but
not with regard to other elements defining the scope of the reservation
from the “functional” standpoint, to use the terminology employed in the
Counter-Memorial of Canada. For example, the declaration, unlike the
Canadian legislation, makes no mention of “straddling stocks”.

Moreover, the Canadian legislation and regulations give definitions
(indeed, more than one) of the expression “conservation and manage-
ment measures”, while the text of the reservation gives none, either
expressly or by reference. The reservation uses the words “and the
enforcement of such measures”, without further specification. It does not
refer to “enforcement measures”. Conversely, the Canadian legislation
and regulations distinguish between the terms “Act”, “regulations”,
“measures” and “means”. Furthermore, the use of force, so-called less
violent means and the other means provided for in the Canadian legisla-
tion and regulations do not form part of their definitions of “conserva-
tion and management measures”. They are dealt with in provisions dis-
tinct from those that define the measures in question.

247
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 676

253. The Canadian legislation also refers to a continuing pursuit com-
mencing while a foreign fishing vessel is in the NAFO Regulatory Area,
but the reservation in the declaration contains not the slightest reference
to pursuits in that Area, or in any other area of the high seas. In this
regard it should be noted that international law clearly distinguishes
between a right of hot pursuit of foreign vessels — which it does not rec-
ognize if the vessel is on the high seas when the pursuit commences —
and the régime of conservation and management of the living resources
of the sea.

254, The Canadian legislation also deals with the application of Cana-
dian criminal law to acts committed in the NAFO Regulatory Area by
persons on board or by means of a foreign fishing vessel, whereas the res-
ervation makes no mention whatever of any application of Canadian
criminal law. In this connection, it should also be noted that under gen-
eral international law breaches of fisheries regulations will normally
render the perpetrator liable to administrative sanctions. They are cer-
tainly not treated as acts or omissions punishable under criminal law.

255. It is clear that a declarant State may exclude, by means of reser-
vations in its declaration accepting the compulsory jurisdiction of the
Court, any category of matters, irrespective of whether or not they are
covered by national laws or regulations, or of the content or scope of any
such laws or regulations, where these exist. But the question for the
Court is not what Canada might have excluded by means of a reservation
in its declaration at the time when it was drafting it, but what it actually
excluded when it deposited the declaration with the Secretary-General of
the United Nations. .

There is, however, a coincidence of great significance to the present
case between the language of paragraph 2 (d) of Canada’s 1994 declara-
tion and that of the Canadian legislation and regulations: neither the
former nor the latter deals with Canada’s international title to exercise
jurisdiction on the high seas over vessels flying the flag of another State.

*

256. Indeed, the Canadian legislation and regulations are silent on the
question of Canada’s title under international law to exercise its State
jurisdiction over vessels flying the flag of another State in the NAFO
Regulatory Area or in any other place on the high seas; not even in terms
of rights invoked, claimed or exercised de facto by Canada on the high
seas, as in its 1970 declaration (see paragraphs 288 to 293 of this opinion).
On the question of Canada’s international title, there is thus total silence
both in the reservation and in Canadian law.

257. In 1994 Minister Tobin spoke in the Senate of “the authority that
Canada has given to itself domestically to act beyond 200 miles” (Memo-

248
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 677

rial of Spain, Annexes, Vol. I, Ann. 16, p. 271; emphasis added). How-
ever, the subject of Spain’s Application is Canada’s capacity to act inter-
nationally on the high seas against Spanish vessels. Regarding this aspect
of the matter, Minister Tobin explained that the broad-ranging author-
ity, extending beyond 200 miles, that Canada had given itself domesti-
cally was expressly for the purpose of conservation and that Canada
would attempt to resolve the problem of foreign overfishing by agree-
ment, wherever agreement was possible. He mentioned co-operation
within NAFO, but added that Canada would “act by unilateral action”,
though only where that was the only remaining alternative, and that he
“[did] not propose to ask anybody for permission” to adopt the new
legislation (ibid., pp. 271-272). In that connection, the Minister spoke
as follows:

“Neither the Parliament nor the Government of Canada have
asked permission of other nations to enact such a piece of legisla-
tion. It would not be our intention to ask permission of every nation.
If the litmus test to determine our fate with respect to the future of
these resources, not only for ourselves but for the world, was to have
all nations of the world concur in this action, I am afraid this action
would never happen.” (/bid., p. 272.)

It is thus evident that Canada gave itself domestic powers to take action
on the high seas without any concern as to whether it had any interna-
tional title to do so. It put forward possible “justifications” for its uni-
lateral intervention on the high seas founded on doctrines such as “neces-
sity”, “emergency” and even the “vital interests” of Canada, but no
“international titles” serving as a basis for the conduct on the high seas
envisaged by its national legislation. However, these alleged justifications
relate to the substance of the case and not to the present incidental
proceedings. These questions have no bearing on the interpretation of
Canada’s declaration of 10 May 1994.

258. In truth, Canada acted in its sovereign capacity even though the
matter concerned the high seas and, consequently, took risks that it
believed it would be able to deal with through diplomatic channels or
thanks to inaction on the part of other States. Its national self-assurance
was such that it did not even consider it necessary to draft its new dec-
laration of 10 May 1994 so as to take due account of the international
régime governing the high seas. That régime does not concern only fish
and the management or conservation of living resources. It is a great deal
wider than that! And not only the Government of Canada, but all the
States of the world, have a legal interest in it, and their own word to say
on the matter. Canada could have excluded the régime governing the
high seas by means of a reservation in its declaration, but did not do so.
That is the crux of the matter.

As I stated in Chapter III of this opinion, the subject of the dispute
before the Court is precisely Canada’s international title or lack thereof
to act as it did, and as it might again do in the future (as the amended Act

249
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 678

of 12 May 1994 is still in force), against vessels flying the Spanish flag on
the high seas.

#

259. The Judgment mentions the context as a criterion for interpreta-
tion and stresses the unity of the Canadian declaration, but on the prac-
tical level it draws no conclusion from this as regards the interpretation
of the reservation, except to make the reservation prevail over the decla-
ration as a whole. As I have already pointed out, the Judgment’s analysis
of the reservation contained in paragraph 2 (d) for the purposes of
its interpretation actually runs contrary to the unity which it proclaims,
for the Judgment seeks to remove the reservation from its context. For
the Judgment, the context of the reservation is not the declaration (see
paragraph 197 of this opinion). In truth, as far as the Judgment is con-
cerned, the only legal reality to be taken into consideration in the pres-
ent preliminary proceedings is the reservation and its circumstances.
However, the reservation is not the jurisdictional instrument at issue.
There is no such thing as a “declaration” of lack of jurisdiction. There are
declarations containing reservations, which is quite a different matter
for purposes of interpretation. In fact, without acknowledging it expli-
citly, the Judgment replaces the context of the reservation contained
in paragraph 2 (d) by the circumstances surrounding the deposit of the
Canadian declaration, that is, by supplementary means of interpreta-
tion! But, pace the Judgment, it goes without saying that the text of para-
graph 2 of the Canadian declaration, like the declaration as a whole, also
serves as a context for the interpretation of particular provisions, reserva-
tions, conditions, phrases, expressions or terms to be found in that
paragraph, including those in the reservation contained in its subpara-
graph (d).

260. But, furthermore, international law also tells us that in interpret-
ing an international instrument the text of the instrument in question is
not necessarily the only possible context of which account must be taken.
It may be — and this is often the case — that there are instruments or
other elements extrinsic to the text of the instrument to be interpreted
which, for the purposes of the legal process of interpretation, must be
taken into consideration as a context by the interpreter.

The question thus arises whether, for the purposes of interpretation of
the Canadian declaration of 10 May 1994, there are any instruments or
elements extrinsic to the declaration that may serve as a context for its
interpretation. It should be said at the outset that the declaration was not
the subject of any prior debate in either Chamber of Parliament. At any
rate, the Court has not been informed to the contrary. The Court has not
been apprised of any law or act of ratification of the Canadian declara-
tion, or of any official record concerning the deposit or delivery of the
declaration to the Secretary-General of the United Nations.

250
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 679

It goes without saying that the Government of Canada prepared,
drafted, finalized, adopted and deposited the declaration of 10 May 1994
by virtue of its powers under the Canadian constitutional system. But, in
the context of an interpretation under international law, the method
adopted by that Government means that there is no instrument or ele-
ment extrinsic to the declaration that can now serve as a context for pur-
poses of interpretation of the Canadian declaration by the Court. The
situation is thus quite different from those that obtained when the Court
interpreted Iran’s declaration in the Anglo-Iranian Oil Co. case, or
Greece’s reservation in the Aegean Sea Continental Shelf case.

261. As for the reservation in subparagraph 2 (c) of the declaration, it
is a typical example of an objective reservation of national jurisdiction. It
was capable of having an effect on the interpretation of the reservation in
subparagraph 2 (d), as in the Aegean Sea Continental Shelf case, espe-
cially in so far as it is sought to define the expression “conservation and
management measures” without reference to international law. On the
other hand, inasmuch as the Canadian declaration is governed by interna-
tional law — as is the case — then the reservation in subparagraph 2 (d)
must also be interpreted in conformity with international law. The
Respondent’s position on these questions was far from clear. Indeed, the
Respondent said nothing with regard to the reservation in subparagraph
2 (c), or to any relationship between it and the reservation in subpara-
graph 2 (d) as a context for the latter. The Judgment, too, is silent on
this point, even though the Applicant has invoked in these proceedings a
rule of exclusive jurisdiction in respect of its vessels on the high seas.
Thus, no reply is to be found in the Judgment to any of these questions.

262. It only remains to consider the other elements extrinsic to the dec-
laration of which account might need to be taken together with the con-
text. These are elements extrinsic to the instrument interpreted which,
while comprising neither “text” nor “context”, must nevertheless be
taken into account by the interpreter in the interpretative process along
with the context. I am referring to those interpretative elements that some
English-language writers qualify, at the risk of introducing legal ambigui-
ties, as “wide context”, a concept that must not be mistaken or confused
with that of “supplementary means of interpretation” (e.g. travaux pré-
paratoires; circumstances of conclusion or preparation).

These extrinsic elements of which account may have to be taken con-
currently with the context consist of instruments and practices subse-

251
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 680

quent to the adoption of the instrument under interpretation and relevant
to its interpretation or application, and of any relevant rule of interna-
tional law that is applicable as between the parties.

263. In the present case, Canada did not exercise, prior to the filing of
Spain’s Application, the right it reserved to itself in paragraph 3 of its
declaration to add to, amend or withdraw the reservations formulated in
its declaration of 10 May 1994. It did not formulate other reservations,
nor did it make any notification with regard to the interpretation or appli-
cation of the reservations contained in the declaration. There is thus no
such notification by Canada of which account is required to be taken for
purposes of interpretation of the declaration of 10 May 1994. The same is
true as regards subsequent practice concerning the interpretation or
application of the declaration of 10 May 1994. The present dispute is the
first case to come before the Court in which the Canadian declaration of
10 May 1994 is relied upon as the basis for the Court’s jurisdiction.

264. Consequently, there only remain the relevant rules of interna-
tional law applicable in relations between the parties. On this question I
believe, first and foremost, that the Canadian declaration, which is an
international instrument intended, by its object and purpose, to produce
certain effects in international relations, must in general be interpreted
and applied in conformity with the positive international law that the
Court applies. But it is also possible, given certain expressions used in the
text of the declaration, that international law may be invoked in the
interpretative process for much more specific and concrete purposes.

#

265. I have mentioned the important function of the object and pur-
pose in the interpretation of declarations under the optional clause sys-
tem. It is of course the object and purpose of the declaration as such that
are relevant here. In interpreting the Canadian declaration, it is impor-
tant not to confuse, as does the Judgment, that interpretative element (or
indeed the rule of effectiveness) with the purpose or intention of the
declarant State regarding a specific provision, condition or reservation
included in the declaration.

Thus the Judgment speaks only of the effectiveness of the reservation
contained in paragraph 2 (d) and entirely neglects the role of the object
and purpose of the declaration in interpretation of that reservation.
Moreover, in the Judgment the “effectiveness” of the reservation swiftly
becomes the “effect sought” or the “intended effect” of the reservation
(paragraphs 52 and 71 of the Judgment). Here again, the purpose of the
interpretation appears to be not to deprive the reservation of the effect
“sought” or “intended” by the alleged “underlying intention” or motives
of the declarant State. The references to effectiveness are thus simply yet
another mirage.

252
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 681

7. The role of international law in interpretation of the reservation
contained in subparagraph (d) of the Canadian declaration

266. International law has much to say regarding the interpretation of
any given international legal instrument, even when the instrument in
question is a jurisdictional title, as is the case with the 1994 Canadian
declaration. International law has a role to play in the interpretation of
declarations both as regards the words and expressions used in the text
and as regards its silences.

Declarant States themselves normally use terms and expressions of
international law in wording their declarations. The Aegean Sea Judg-
ment is a good example of this, and it has in fact been cited by both
Parties in the present proceedings.

267. That said, we should bear in mind that “any relevant rules of
international law applicable in the relations between the parties” are
among the elements which make up the general rule of interpretation laid
down in the 1969 Vienna Convention on the Law of Treaties (Art. 31,
para. 3 (c}, of the Convention) and that the reservation in paragraph 2 (c)
of the Canadian declaration of 1994 excludes from the Court’s com-
pulsory jurisdiction — jurisdiction which Canada accepted — “disputes
with regard to questions which by international law fall exclusively within
the jurisdiction of Canada” (emphasis added).

268. It follows — inasmuch as the Respondent, directly or indirectly,
maintains that disputes relating to measures taken by Canada in respect
of vessels fishing in the NAFO Regulatory Area are disputes which, for
one reason or another, are subject exclusively to Canadian jurisdiction —
that the reservation in subparagraph 2 (c) of the declaration should be
fully applicable in the present preliminary proceedings. At this point, we
need to see what international law has to say on this subject in order to
determine the resultant consequences for the interpretation of the reser-
vation in subparagraph 2 (d). As the Permanent Court stated:

“it is enough to observe that it may well happen that, in a matter
which, like that of nationality, is not, in principle, regulated by inter-
national law, the right of a State to use its discretion is nevertheless
restricted by obligations which it may have undertaken towards
other States. In such a case, jurisdiction which, in principle, belongs
solely to the State, is limited by rules of international law . . .”
(Nationality Decrees Issued in Tunis and Morocco, Advisory Opin-
ion, 1923, P.CI.J., Series B, No. 4, p. 24.)

269. In point of fact, however, in the oral phase of the present pro-
ceedings Canada did not go that far. In rejecting the Spanish arguments
regarding “automatic” or “self-judging” interpretations of the reserva-
tion in subparagraph (d), counsel for Canada more than once made
statements like the following:

253
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 682

“We have never suggested that anything Canada or Canadian
legislation unilaterally defines as a conservation and management
measure is ipso facto a conservation and management measure
for the purposes of the reservation. We did not include in the text
of the reservation the words ‘in the opinion of Canada’, or ‘as
defined by Canadian legislation’. And, we have never suggested
that the reservation should be interpreted as if those words were
there.” (CR 98/14, p. 39.)

“Canada does not say “These are conservation and management
measures — because we say so.’ We do not define ‘conservation and
management measures’ simply by reference to Canadian law. We
readily concede to the Court the power to decide whether the Cana-
dian measures are conservation and management measures — by
reference to general practice. And we can also concede the Court’s
power to decide whether the Canadian enforcement actions are
‘enforcement’ actions — also by reference to general practice.”
(CR 98/14, p. 11.)

These statements by Canada represent implicit admissions by the
Respondent that international law and international practice have an
important role to play in the interpretation of the reservation in subpara-
graph 2 (d) of the declaration. They also serve to acknowledge the fact
that the reservation is one which requires to be interpreted before it can
be applied. In other words, we are far from Vattel’s “clear meaning”
maxim. And if the reservation has to be interpreted, then it has to be
interpreted within the framework of international law and in accordance
with it. In the present case, the international law in question is the general
international law concerning the interpretation of international instru-
ments and that establishing the legal régime for the high seas, including
the conservation and management of living resources within that mari-
time space.

There are definitely words, expressions and silences in the reservation
in subparagraph (d) of the Canadian declaration which, as we shall see,
require the interpreter to have recourse to international law in order to be
able to establish, by interpretation, the meaning and scope they actually
bear in the reservation.

270. The Court has had to interpret words in international instru-
ments in the light of mternational Jaw on more than one occasion.
Examples of this are the interpretation of the word “dispute” in the
case concerning Rights of Nationals of the United States of America in
Morocco (1952), the expression “sacred trust of civilization” in the
South West Africa cases (1962, 1966) and the term “territorial status”
in reservation (b} to Greece’s instrument of accession to the General Act
of 1928 in the Aegean Sea Continental Shelf case (1978). Recourse to
international law by arbitral tribunals in interpreting international instru-
ments is also very frequent and long-standing. In 1919, for example, in
the North Atlantic Coast Fisheries case, the arbitral tribunal interpreted

254
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 683

the word “bays” in a treaty of 1818 in the light of the international law
of the sea as it stood at the time the treaty was concluded.

271. In the case concerning Maritime Delimitation in the Area between
Greenland and Jan Mayen (1993), the Court interpreted the 1965 Agree-
ment between Denmark and Norway “in its context, in the light of its
object and purpose”, beginning in this respect with a reference to the
definition of “continental shelf” in the 1958 Geneva Convention on the
Continental Shelf (7. C.J. Reports 1993, p. 50, para. 27). International law
is fully evident in the Court’s treatment of other issues of interpretation
which are dealt with in that Judgment, for example, the question of the
relationship between the delimitation of the continental shelf and the
fishery zones of the Parties. On this point, the Judgment mentions the
concept of the exclusive economic zone “as proclaimed by many States
and defined in Article 55 of the 1982 United Nations Convention on the
Law of the Sea” (ibid., p. 59, para. 47).

272. What is the meaning of the expression “conservation and manage-
ment measures” in general international law as it was in 1994 and as it is
today? To reply briefly, but adequately for the present purpose, we must
turn to the new legal order of the sea which States established at the
Third United Nations Conference on the Law of the Sea, by concluding
the United Nations Convention on the Law of the Sea of 10 December
1982.

This Convention gives formal expression to the general rules concern-
ing the conservation and management of the living resources of the high
seas. The Court’s case-law has confirmed on a number of occasions and
in varying contexts that the 1982 Convention reflects the general practice
of States in present-day international relations concerning the law of the
sea, as well as their opinio juris in this respect.

273. The provisions which deal with such measures are Articles 116 to
120 of the Convention, and also, as regards straddling stocks, Article 63
of the Convention. The broad duty laid down in the Convention is that
each State shall take such measures for its respective nationals as may be
necessary for the conservation of the living resources of the high seas,
and co-operate with other States in taking those measures (Art. 117).
This duty is expanded on in Articles 118, 119 and 120. As regards
straddling stocks, Article 63, paragraph 2, provides that:

“the coastal State and the States fishing for such stocks in the
adjacent area shall seek, either directly or through appropriate sub-
regional or regional organizations, to agree upon the measures
necessary for the conservation of these stocks in the adjacent area”.

There is no provision in the 1982 Convention which authorizes a State,
whether coastal or not, to exercise its jurisdiction over a vessel flying the
flag of another State on the high seas, or board such a vessel by force

255
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 684

without the authorization of the flag State, for purposes of the conserva-
tion and management of the living resources of the high seas. In general
international law such purposes do not derogate from the jurisdiction of
the flag State. As Article 92, paragraph 1, of the 1982 Convention puts it:

“Ships shall sail under the flag of one State only and, save in
exceptional cases expressly provided for in international treaties or
in this Convention, shall be subject to its exclusive jurisdiction on the
high seas.” (Emphasis added.)

*

274. The reservation in subparagraph (d) of the Canadian declaration
does not concern every possible and imaginable measure, but one single
category of measures, namely “conservation and management measures”
taken by Canada with respect to vessels fishing in the NAFO Regulatory
Area, and the enforcement of such measures. This is a limitation of the
reservation — expressly intended by the declarant State — which is of
great importance in evaluating the scope of the consent which Canada
expressed in 1994 in its declaration accepting the compulsory jurisdiction
of the Court.

275. Canada might have worded its reservation so as to refer simply to
“measures taken by Canada . . .”, but it did not do so. Why it did not do
so lies outside the task of interpretation which falls to the Court in the
present proceedings. That is a question which concerns the political or
other motives which Canada had in formulating and depositing the dec-
laration of 10 May 1994. The Court is not required to determine or pass
judgment on the motives of a sovereign State where it makes a declara-
tion under Article 36, paragraph 2, of the Statute. Its task is to assess the
extent of the consent which the State has manifested in the declaration in
question, so as to be able to give it effect.

276. In any case, it would be incompatible with the rules of interpreta-
tion generally accepted in international law to hold that the words “con-
servation and management” qualifying the word “measures” in the res-
ervation are totally without purpose or effect. The declarant State must
certainly have had some meaning in view when it used the words “con-
servation and management”, and therefore what it intended to say in this
regard also forms part of the elements which define the scope of the res-
ervation in subparagraph (d) and, consequently, of Canada’s consent to
the compulsory jurisdiction of the Court.

277. Thus in order, to be in a position to determine the scope of the
reservation in subparagraph (d), the Court has to interpret the meaning
of the expression “conservation and management measures” contained in
the reservation, particularly since the Parties cannot agree on it. This
situation very often arises in preliminary proceedings on jurisdiction con-
cerning declarations. How should the Court go about this? In my opinion,
there is only one answer: in the absence in the Canadian declaration of

256
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 685

any definition — direct or indirect — of the “conservation and manage-
ment measures” referred to in subparagraph (d) of its reservation which
gives that expression a special meaning, the interpreter can only construe
it in the light of its ordinary meaning in general international law.

278. Whether or not the interpreter turns to international law always
depends, in the last analysis, on the intention manifested —either expressly
or by necessary implication — by the author or authors of the instrument
to be interpreted or applied, because, as masters of the text, he or they
could have given the legal term in question a meaning different from the
one it possesses in general international law, in other words, a special
meaning. But they must actually have done so. Canada has not done so
in respect of the “conservation and management measures” referred to in
the reservation in paragraph 2 (d) of its 1994 declaration.

Recourse is frequently had to international law in the interpretation of
unilateral or conventional international legal instruments. It happens
very often, even where it is a case of interpreting terms used to describe
certain basic concepts or notions forming part of a body of rules, a
régime or a particular international legal status. Maritime spaces such as
the high seas are a good example of this.

8. The circumstances surrounding the deposit of the Canadian declara-
tion as a supplementary means of interpretation

279. The Court has not been provided with any travaux préparatoires
concerning the declaration which Canada deposited with the United
Nations Secretary-General on 10 May 1994, but there have been avail-
able to it the reports of the debates in the Canadian House of Commons,
and in the Senate immediately afterwards, on Bill C-29 amending the
Canadian Coastal Fisheries Protection Act, and on Bill C-8 amending the
Canadian Criminal Code, both of which became law on 12 May 1994.

280. I have no difficulty in accepting the existence of a relationship
between Canada’s new declaration and the passing of Bills C-29 and C-8.
This arises from the following well-established facts: (a) the Canadian
declaration of 10 May 1994 was deposited only two days before the Act
amending the Canadian Coastal Fisheries Protection Act was assented
to; {b) the 1994 declaration contains a reservation in paragraph 2 (d)
which was not part of the Canadian declaration of 10 September 1985;
(c) the 1985 declaration was revoked by the new declaration of 10 May
1994; and (d) on 12 May 1994, in the Senate, the Canadian Minister of
Foreign Affairs and International Trade, Mr. Ouellet, expressly estab-
lished a relationship between the new 1994 declaration and Bill C-29,
which was then about to be passed. A link also exists between Bill C-8
and the passing of Bill C-29.

257
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 686

The reports of the debate are not of course travaux préparatoires of
the declaration itself, nor are they circumstances “surrounding” the
declaration. As the Respondent has most aptly put it, they are merely
circumstances “surrounding the deposit of the declaration”.

(a) The statements made in the Senate on 12 May 1994 by the Cana-
dian Minister of Foreign Affairs and International Trade

281. I have already referred in various contexts to statements made
by Mr. Tobin during these parliamentary debates. There are also the
statements of Members of Parliament, some of which have been com-
mented on by the Parties, in particular in the Memorial and the Counter-
Memorial. From the point of view, however, of interpreting the Cana-
dian declaration of 10 May 1994, by far the most important, as evidence
of Canada’s intentions regarding this declaration, or as an indication of
them, are the statements made in the Senate on 12 May 1994 by the Cana-
dian Minister of Foreign Affairs and International Trade, Mr. Ouellet.
Let us examine these for a moment.

282. The best way of successfully grasping the meaning and scope of
Mr. Ouellet’s statements (only two sentences of which are reproduced in
the Judgment, in paragraphs 60 and 77) is to read them in the context of
the debate, since the Minister did not make his statements on his own
initiative but in reply to questions put by Senator Beaudoin. These
exchanges are reproduced in the records (Memorial of Spain, Annexes,
Vol. I, Ann. 16, p. 271) as follows:

Senator Beaudoin

“Mr. Minister, I have no problem with the principle of the bill.
I have already voted on second reading. As a jurist I am a little
concerned about the reputation of our country in the international
field.

I have read that some jurists have stated that, strictly speaking,
Canada may be making something that is beyond law; but, of
course, some other jurists will say that, yes, we are in a crisis, and
I agree that we are in a crisis. So they are applying to a certain extent
the doctrine of emergency outside the territory of Canada, and even
over the 200-mile limit.

Do you have any assurance from your legal experts that this is not
unprecedented, that we may have good reasons to do it?”

Minister Ouellet

“I may remind honourable senators that Canada took a similar
approach in the 70s with respect to the Arctic, so there is a precedent.

I may also recall that on a number of occasions, other countries

258
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 687

have passed similar laws to protect what they considered to be the
national interest.

Our bill, which contains provisions that enable us to take action,
has a solid legal basis. As you know, to protect the integrity of this
legislation, we registered a reservation to the International Court of
Justice, explaining that this reservation would of course be tempo-
rary and would apply only during such time as we felt was necessary
to take retaliatory action against those engaged in overfishing.

We have every reason to believe that the legislation gives Canada
the right to take action against these pirate vessels and that other
countries will not challenge Canada’s right to act.” (Emphasis added.)

Senator Beaudoin

“You see this is as a necessarily temporary, extraordinary
measure, to deal with an emergency?”

Minister Ouellet

“Yes. We think that overfishing is a very serious threat to certain
fish species and that unless we intervene quickly, across the board,
we will not be able to save these species.

We have said from the outset, and Canada’s representatives abroad
in our various embassies have explained to our European partners
and other parties, that this measure is directed first of all toward ves-
sels that are unflagged or that operate under so-called flags of con-
venience, and these are the people who act like irresponsible pirates
and must be removed from the Nose and Tail of the Grand Banks.”
(Emphasis added.)

283. Two main conclusions can be drawn from these statements by
Mr. Ouellet as to Canada’s intentions when its Government deposited
the declaration of 10 May 1994. They can be summed up as follows:

(1) There was a connection between the deposit of Canada’s new dec-
laration and the protection of what the Minister called “the integrity of
the legislation”. Yet Bill C-29 (and Bill C-8 too) deal not with the inter-
national title of Canada to exercise its national jurisdiction on the high
seas over foreign vessels, but with what are called conservation and man-
agement measures taken and enforced by Canada on the high seas
against vessels described by the Minister as “pirate” vessels. The question
of international title is not touched upon. This is confirmed in the
statements made by Mr. Tobin. As regards international title, namely
Canada’s right or capacity to act on the high seas under international law,
Mr. Ouellet was counting on the absence of any challenge from other
States, including European States, but that presumed absence does not

259
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 688

form part of the provisions of the Act either. The purpose of the Act is
to establish a title under Canadian law enabling the Government to
act within that legal order. Moreover, the Minister confined himself
to asserting that the bill has “a solid legal basis”. What is more, he said,
it was a necessarily temporary and extraordinary measure.

(2) Bill C-29 concerns fishing activities in a specified area of the high
seas (the NAFO Regulatory Area) for the stated purpose of conservation
and management of the straddling stocks in that area, the vessels con-
templated being primarily “stateless” vessels and vessels flying “flags of
convenience”. The Minister’s description of these vessels as pirate vessels
was very probably designed to seek out some basis for jurisdiction in
international law, even in respect of those vessels, and thus to dispel the
misgivings of certain Members of Parliament. The Minister also spoke of
taking “retaliatory action against those engaged in overfishing”. J shall
come back to the Minister’s use of the term “retaliatory action” [”repré-
sailles”] in connection with the interpretation of the text of the reserva-
tion in paragraph 2 (d) of the declaration, since it is a notion which also
has a precise meaning in international law. Its use by the Minister is sig-
nificant.

(b) The statements by the Canadian Minister of Fisheries and
Oceans

284. The Minister of Fisheries and Oceans, Mr. Tobin, spoke on more
than one occasion in the parliamentary debates on Bill C-29, and to vari-
ous effects. I have already cited some of his statements and the Judgment
cites others too. For example, he expressly excluded Spanish and Portu-
guese fishing vessels from the sphere of application of the new legislation
because Spain and Portugal participated fully as NAFO member States,
and this was confirmed subsequently by the implementing regulations of
28 May 1994. What is more, he also said, on another occasion, that “[t]he
legislation gives Parliament of Canada the authority to designate any
class of vessel for enforcement of conservation measures. The legislation
does not categorize whom we would enforce against” (see Judgment,
para. 77; emphasis added). As regards these new classes of vessels, there-
fore, the Minister was referring to Parliament (and not just the imple-
menting regulations made by the executive); nor did he talk about con-
servation and management measures taken and enforced by Canada
independently of NAFO or in violation of the NAFO Convention; above
all — this was not of course his responsibility as Minister of Fisheries and
Oceans — he expressed no view about the possible relationship between
the new Canadian legislation on protection of coastal fisheries and the
scope of the Canadian declaration of 10 May 1994.

285. Mr. Ouellet was the only person to do that, in the terms I have
indicated, as Minister of Foreign Affairs. And internationally, any state-
ments to be taken into account in the interpretation of the Canadian dec-

260
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 689

laration would undoubtedly be those of the Minister of Foreign Affairs.
Here, as in other contexts, the Judgment overturns the natural order of
things without offering the slightest justification. It quotes just a few lines
from Mr. Ouellet’s statements and links them to certain passages from
one of Mr. Tobin’s!

(c) The news release of 10 May 1994

286. As regards Canada’s intentions, the Judgment seems to ascribe
a certain evidential value to a Canadian news release of 10 May 1994,
which read as follows:

“Canada has today amended its acceptance of the compulsory
jurisdiction of the International Court of Justice in The Hague
to preclude any challenge which might undermine Canada’s ability
to protect the stocks.” (Paragraph 60 of the Judgment; emphasis
added.)

287. I am far less certain than the Judgment that “any challenge” is
the same thing as “any application to the Court”. After all, the news
release speaks of the protection of Canadian stocks, whereas the declara-
tion concerns the NAFO Regulatory Area (the high seas) and makes no
mention of “stocks”, whether Canadian, straddling or any other. At all
events, the news release does nothing to detract from the conclusions
expressed above with regard to the statements made two days later by
Mr. Ouellet in the Senate. By its very nature, the news release cannot be
accorded greater evidential value than the statements in the Senate by
the Minister of Foreign Affairs, just as a Registry press release cannot
take precedence over the contents of a judgment or an order of the
Court. I interpret this news release in the light of those statements by
Mr. Ouellet.

9. Other supplementary means of interpretation
(a) The Canadian declaration of 7 April 1970

288. Decisive proof exists that Canada’s intention when it drafted the
reservation in paragraph 2 (d} of the declaration of 10 May 1994 was
directed not to the question of Canada’s title, jurisdiction or rights on the
high seas, but in fact to the disputes which might arise from the conserva-
tion and management measures which it took and enforced. That proof
lies in the Canadian declaration of 7 April 1970.

Mr. Ouellet cites the 1970 approach as a precedent. In doing so he
acknowledges that when the Canadian Government drew up the declara-
tion of 10 May 1994 it had to hand its declaration of 7 April 1970, which
did in fact contain a reservation ((d) relating to questions then of con-
cern to the Canadian authorities with regard to the creation of exclusive
fishery zones and the pollution of the waters of the Arctic. Here was a

261
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 690

ready-made model for the Canadian Government if its intention was, by
way of a reservation, to exclude disputes concerning Canada’s title, juris-
diction or rights on the high seas. But that ready-made model was not
utilized. In its place came the new text of paragraph 2 (d) of the present
declaration, which relates solely to measures taken and enforced by
Canada. The differences between the two texts are absolutely conclusive.

289. In 1994, the 1970 procedure was adopted but not the text of the
1970 reservation in subparagraph (d). That was deliberately discarded in
1994. The conclusion to be drawn by the interpreter could not be clearer:
the text of the 1970 reservation in subparagraph (d) was not adopted
because the Canadian Government’s intention in 1994 was not the same as
in 1970. Since Canada has not given the Court any satisfactory explana-
tion of the significant difference between the texts of these two reserva-
tions, I consider it demonstrated for the purpose of the present proceedings
that Canada’s intention in drawing up the 1994 reservation was far more
limited in scope than its intention with the 1970 reservation, and that it did
not concern disputes relating to Canada’s title, jurisdiction or rights on the
high seas (in connection with the 1970 declaration, see the separate opinion
of Sir Robert Jennings appended to the Judgment which the Court deliv-
ered in 1984 in the case concerning Military and Paramilitary Activities in
and against Nicaragua (Nicaragua v. United States of America), Jurisdic-
tion and Admissibility, Judgment, I C.J. Reports 1984, p. 551).

290. How then did Canada formulate the reservation in subpara-
graph (d) of the 1970 declaration in order to achieve the political aim
expressed at the time by its Prime Minister? It worded it as follows:

“{d) disputes arising out of or concerning jurisdiction or rights
claimed or exercised by Canada in respect of the conservation,
management or exploitation of the living resources of the sea,
or in respect of the prevention or control of pollution or
contamination of the marine environment in marine areas
adjacent to the coast of Canada” (C.J. Yearbook 1970-1971,
p. 49).

In the 1970 reservation, therefore, the first issue is “jurisdiction” and
“rights claimed or exercised by Canada”, followed by measures “in
respect of the prevention or control of pollution”, whereas in the declara-
tion of 10 May 1994 the reservation in subparagraph (d) is confined to
“measures”, specifically to “conservation and management measures
taken by Canada with respect to vessels . . . and the enforcement of such
measures”. There is not a word in the present declaration about “jurisdic-
tion” or “rights claimed or exercised by Canada”. In this respect no
honest interpretation can attribute the same scope to the reservation in
subparagraph (d) of the 1970 declaration as to that in subparagraph (d)
of the 1994 declaration.

262
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 691

291. The declaration of 10 May 1994 does not exclude from the
Court’s jurisdiction disputes concerning jurisdiction or rights claimed or
exercised by Canada — ultimately, disputes concerning its international
title — in any area of the high seas in regard to matters or activities of
whatever nature, including the conservation and management of living
resources in the NAFO Regulatory Area.

292. The facts thus speak for themselves: the same approach in 1970
and 1994, but not the same intention and consequently different texts for
the reservation in subparagraph (d) of each of the declarations. Canada
made a choice when it drew up its new declaration in 1994. That choice
was surely not the best way of defending itself against an application of
the kind filed by Spain on 28 March 1995. But that is the choice which
Canada made, and in my opinion that choice, as expressed in the declara-
tion of 10 May 1994, represents the consent of Canada to the compulsory
jurisdiction of the Court in regard to the present case.

293. Given the importance of this circumstance as evidence of
Canada’s intentions in May 1994, I cannot understand why the present
Judgment is totally silent with regard to the 1970 declaration, which was
mentioned in the Senate as a precedent by the Minister of Foreign
Affairs, Mr. Ouellet. The Judgment prefers to talk of a news release! My
surprise turns to astonishment at the fact that the Judgment itself
acknowledges that the intentions of the Government concerned can be
ascertained “by comparing the terms of the two instruments” (para-
graph 50 of the Judgment), and the fact that it employs that method in
regard to the 1985 and 1994 declarations (see, for example, paragraph 59
of the Judgment). In my opinion, the comparison between the 1970 and
1994 declarations is of far more decisive importance for ascertaining
Canada’s intention from elements extrinsic to the declaration.

(b) The NAFO Convention of 1978

294, Geographically, the scope of the reservation in paragraph 2 (d)
of the Canadian declaration of 1994 is confined to the NAFO Regulatory
Area, as defined in Article I of the Convention on Future Multilateral
Cooperation in the Northwest Atlantic Fisheries, done at Ottawa on
24 October 1978 (and in force since 1 January 1979). Canada and the
European Community are parties to this Convention (Spain was also a
party before it joined the Community). It should be noted that the geo-
graphical scope of the reservation is defined in terms of an international

_ treaty to which Canada is a party and not, in any respect, by reference to
Canadian national legislation, as could have been the case.

295. The conservation and management measures taken by Canada,
and their enforcement as contemplated in the reservation in subpara-
graph (d) of the Canadian declaration, are therefore deemed to co-exist

263
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 692

in the NAFO Regulatory Area with those taken by an international
organization, the Northwest Atlantic Fisheries Organization (NAFO) set
up by Article II of the Convention, and including a Fisheries Commis-
sion. It is of course this Commission which is responsible for the man-
agement and conservation of the fishery resources of the NAFO Regula-
tory Area (Article XI of the Convention).

296. The dispute referred to the Court by Spain does not concern fish-
eries or the management and conservation of the fishery resources of the
high seas, either in the NAFO Regulatory Area or elsewhere. Neverthe-
less, a question does arise in the present preliminary proceedings as to the
interpretation of a reservation in the Canadian declaration of 1994, a res-
ervation which refers to the 1978 NAFO Convention and its Regulatory
Area. This purpose fully justifies our examining whether the NAFO Con-
vention is of some value as a supplementary means of interpreting the
reservation in paragraph 2 (d) of that declaration.

297. The question arises because of the Respondent’s contention that,
for the purpose of interpreting its reservation, the measures which it took
against the Estai and other vessels flying the Spanish flag and fishing
in March/April 1995 in the NAFO Regulatory Area (on the high seas)
are “conservation and management measures taken by Canada... and
the enforcement of such measures”. It is clear to me that international
law does not take the same view. And a reading of the 1978 NAFO Con-
vention also shows that the measures taken by Canada against Spanish
and Portuguese vessels in 1995 represented neither management and con-
servation measures nor their enforcement as contemplated in the NAFO
treaty régime.

298. This raises a problem which the present Judgment ignores. It con-
cerns good faith. Can we accept an interpretation of certain terms and
expressions in the Canadian reservation which inevitably implies a breach
by Canada of the provisions of an international treaty? Can we accept by
means of interpretation that Canada intended, when it deposited its 1994
declaration, to violate the provisions of the NAFO Convention in the
Regulatory Area in regard to vessels of States which are members of that
Organization? In international law the interpreter cannot presume such a
degree of bad faith on the part of a declarant State which is a party to the
convention in question. Nor is there any evidence of it in the documents.
On the contrary, in May 1994 Canada championed the cause of NAFO
and the management and conservation measures approved by the
organization.

299. The NAFO Convention does not affect the exercise by the flag
State of jurisdiction over its vessels in the Regulatory Area, nor does it
provide any means of control involving the use of force or violence or

264
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 693

coercion by other States, without the consent of the flag State, against the
latter’s fishing vessels and their crews, etc. In a word, the NAFO Conven-
tion deals with the management and conservation of resources in an area
of the high seas in a manner compatible with general international law
and the 1982 Convention on the Law of the Sea, namely through co-op-
eration and agreement among the States concerned and in respect for
their sovereignty. Where for one reason or another States wish to go
further than general international law in controlling fishing on the high
seas, they conclude agreements like the one of April 1995 between Canada
and the European Community, which NAFO subsequently adopted.

300. I therefore put the following question: are we entitled, in the cir-
cumstances of this case, to interpret the expressions “conservation and
management measures” and “enforcement of such measures” in the res-
ervation in paragraph 2 (d) of the 1994 Canadian declaration in a man-
ner running counter to the meaning and scope possessed by those notions
in the NAFO Convention, which in March 1995 applied for the same
purposes and to the same area of the high seas, and to which Canada is
a party and whose cause it championed in May 1994? Can such an
underlying intention be attributed to Canada at that time? It is a serious
matter to ascribe to a State, by means of subjective methods of interpre-
tation, an intention to violate an international treaty in order to be able
to attribute a particular meaning to the present reservation. I shall refrain
from doing so. The Judgment is silent on this point, but its silence is no
answer to a question which inevitably arises in the context of the inter-
pretation it places on the reservation in paragraph 2 (d) of the Canadian
declaration.

10. The interpretation of the reservation in subparagraph (d) of the
Canadian declaration in the light of the rules, elements and methods
of interpretation of international law

301. Paragraphs 61 to 87 of the Judgment set out the considerations
and conclusions of the majority of the Court with regard to the actual
interpretation of the reservation in paragraph 2 (d) of the Canadian dec-
laration of 10 May 1994, which the Spanish Application of 28 March
1995 invokes as a basis for the jurisdiction of the Court. I am in total
disagreement with the whole of these considerations and conclusions as
well.

(a) The “measures” referred to in the reservation

302. The word “measures” appears twice in the reservation in para-
graph 2 (d) of the Canadian declaration and with the same meaning. It
is not defined either in the reservation itself or in any other part of the
declaration. In this reservation the word must therefore be given its ordi-

265
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 694

nary meaning. In its ordinary meaning, or its usual or natural meaning if
one prefers, a “measure” is something which is taken or implemented
with a view to a given result. The reservation specifies the kind of meas-
ures (conservation and management), who is to take the measures
(Canada), the object of the measures taken or enforced by Canada (ves-
sels fishing in the NAFO Regulatory Area) and the maritime space within
which those measures are to apply and be enforced (the area of the high
seas defined by the NAFO Convention as “the Regulatory Area”).

303. I have no problem with the interpretation as such of the word
“measures” in the context of the reservation and the declaration. The
Spanish Memorial dwelt at length on the meaning of “measures” in the
context of Canadian law. Here, however, I am dealing with its meaning
in the reservation in subparagraph (d) of the Canadian declaration,
which is an international instrument, and not with the meaning which the
term has or might have in the internal legal order of Canada.

I agree that, in the reservation, “measures” refers to all the measures
taken by Canada, including legislative measures, such as the amended
Coastal Fisheries Protection Act. This being so, we should be consistent
and acknowledge at the same time that the reservation is not concerned
in any way with title or the question of title, not even as regards the inter-
nal legal order of Canada.

There is no justification for confounding the meaning of “measures”
with that of Canada’s “title” or “right” to take and enforce the measures
contemplated in the reservation in subparagraph (d). This is precisely
why I cannot accept the Canadian argument that “an exclusion of juris-
diction with respect to a measure not only includes but is above all an
exclusion of disputes about the legal right to take those measures”
(CR 98/14, p. 38). In my opinion, it is perfectly possible that where there
is no title “the measures cannot be measures, the rights claimed could not
be rights, the jurisdiction exercised could not be jurisdiction” (ibid., p. 37).

304. In other words, I consider the “measures” of the reservation in
subparagraph (d) to embrace everything connoted by “measures” in the
ordinary or natural meaning of the word in international law, but noth-
ing else. This is an important conclusion because it carries the implication
that the question of title does not fall within the “measures” referred to in
the reservation in paragraph 2 (d) of the Canadian declaration. What-
ever may be said, one thing is certain: the title, jurisdiction and rights of
Canada are not contemplated in the reservation and the ordinary mean-
ing of the word “measures” in international law does not embrace the
notion of title. That is probably why the majority of the Court re-defined
the subject-matter of the dispute referred to it in the Spanish Application
in the way it did, namely by excluding from its definition of it the ques-
tion of Canada’s title or absence of title in international law to take the
measures referred to in its reservation and/or enforce them. This is all
very fine and well if the aim is to exclude the Court’s jurisdiction at all

266
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 695

costs, but does the Court have the power to act in this way? I have
already answered this question in Chapter III of the present opinion.

305. Title is the status, authority or power conferring upon a person a
right, or the ability to exercise that right, or to enforce the performance
of an obligation, or doing of an act, by another person. In other words,
title is the source or basis of the right, or of its exercise, or of the enforce-
ment or other claim, but it is not a measure. Where the “title” exists, it
precedes the “measure”. “Measures” are taken and enforced by virtue of,
in opposition to, or without title. This is the whole point! In every case,
though, whether a “measure” is taken or enforced under, in opposition
to, or without title, it is not a “title” in the ordinary meaning of either of
these words in international law. And the Canadian declaration of 1994
is an international legal instrument.

306. The context of the word “measures” in the reservation lends sup-
port to the ordinary meaning of the term which I have just indicated. The
measures are those of conservation and management taken by Canada
“with respect to vessels fishing . . .” and of the enforcement of such meas-
ures in an area of the high seas, namely the NAFO Regulatory Area.
Clearly, measures intended to apply to vessels fishing in an area of the
high seas have nothing to do with any title or titles that Canada might
possess in regard to other sovereign States to take action against their
vessels in a maritime space which is subject to a régime of res communis.

307. The international régime of the high seas — of the high seas as a
whole — and the kinds of jurisdiction which that régime entitles States to
exercise on the high seas over vessels within that maritime space are ques-
tions of international law, and in the first instance concern relations of
sovereignty between States, their rights and their duties on the high seas.

Where an international text such as that of the reservation in para-
graph 2 (d) of the Canadian declaration speaks simply of “measures”
taken by a single State, concerning not other States but “vessels” within
an area of the high seas, it obviously does not cover the question of the
title or titles of States as sovereigns to act on the high seas or to exercise
any kind of State or national jurisdiction on the high seas with regard to
other sovereign States.

308. It follows that, in the context of the reservation in subparagraph (d)
of the Canadian declaration, the word “measures” does not concern
Canada’s title under international law to take or enforce the measures in
question. This conclusion is confirmed by the supplementary means of
interpretation, that is to say, by the circumstances surrounding the deposit
of the Canadian declaration (including the statements by Mr. Ouellet and
Mr. Tobin in Parliament), and by the wording which Canada employed in
its declaration accepting the compulsory jurisdiction of the Court in 1970,
when it wished to exclude the jurisdiction of the Court with regard to titles
and measures relating to the conservation, management or exploitation of

267
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 696

the living resources of the sea and the prevention or control of pollution of
the marine environment in marine areas adjacent to the Canadian coast.

309. Canada has given the Court no satisfactory explanation of why
the reservation in subparagraph (d) of the 1994 declaration did not fol-
low the model provided by the reservation in subparagraph (d) of the
1970 declaration, despite the reference to the latter as a “precedent” in
Mr. Ouellet’s statements in the Senate. To say, for example, that States
should not be permitted to make broadly worded reservations does not
solve the point. Nor does the assertion that the reservation in the 1994
subparagraph (d) is perfect. That may well be the case, but the conclu-
sion then is that the reservation does not express the same intention or
address the same object as the 1970 reservation does in regard to the con-
servation, management or exploitation of the living resources of the sea.

310. It may also be the case that the reservation in the 1994 subpara-
graph (d) is functional, concrete, specific or precise in relation to its subject-
matter. But that is not the point; the real question is to determine the subject-
matter of the 1994 reservation. If the subject of the reservation adopted in
1994 was intended to be the title, jurisdiction or rights of Canada to take and
enforce the measures, why does it not use wording similar to, or closely
following, that of the 1970 reservation — which was ready to hand — even
though Mr. Ouellet referred to it as a precedent? The Respondent has failed
to answer this question. Its silence speaks volumes about Canada’s real inten-
tions when it deposited its declaration of 10 May 1994. The Judgment for its
part prefers not to consider the point, whether closely or from a distance.
It is clearly more convenient to change the subject of the dispute.

311. The question is nevertheless important, since the 1994 reservation
does not simply talk of “measures”, but of “conservation and manage-
ment measures”. Thus, it refers the reader not to a “factual” or “neutral”
concept, but to a category of measures which are clearly recognized in the
international law of the sea, that is to say to an objective legal category.
It is not sufficient to say that the measures are what they are; they have
to be, and remain to be, something more than this, namely “conservation
and management measures” — an international legal category — since
the declaration fails to provide for its own purposes any specific defini-
tion of such conservation and management measures.

%

312. In Chapter III of the present opinion, I summed up the Court’s
case-law regarding title as a legal category in the law of the sea. The ques-
tion of title can arise in all kinds of matters and contexts, including that
of preliminary proceedings concerning the jurisdiction of the Court. This
is often the case where the Court has to deal with issues raised by way of
defence or objection. Defences of national or exclusive jurisdiction of
States are such a case, but there are other instances too.

268
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 697

313. In this connection, we must remember that paragraph 2 (c) of the
Canadian declaration of 1994 establishes an objective reservation of exclu-
sive jurisdiction, and that the principle of reciprocity of reservations con-
tained in declarations applies to the optional clause system. Furthermore,
Spain has invoked reservation (c) in its Application and arguments. At
all events, the reservation in subparagraph (c} represents a context for the
purpose of interpreting the reservation in subparagraph (d) of the Cana-
dian declaration, although here again the Judgment remains utterly silent
about the relationship between the two reservations.

What conclusions can be drawn from this for purposes of the present
proceedings? Inasmuch as the Respondent claims exclusive jurisdiction in
regard to its title to take or enforce the measures referred to in the res-
ervation in subparagraph (d) on the high seas, irrespective of the vessels
concerned, or to interpret those measures exclusively in the light of its
own internal legal order, it follows that the reservation in subpara-
graph (c) of the Canadian declaration is applicable. In deciding this
point the Court should, according to the terms of the reservation itself,
do so in accordance with international law. That is what the declarant
State intended in its declaration, even though it now takes refuge in its
purported underlying intention.

314. As far back as 1923, the Permanent Court, in its Advisory Opin-
ion No. 4 concerning an aspect of the dispute between France and Great
Britain with regard to the nationality decrees issued in Tunis and Morocco
(French Zone) on 8 November 1921 and their application to British
nationals, had this to say about the objective reservation of exclusive
jurisdiction laid down in Article 15, paragraph 8, of the League of
Nations Covenant:

“It is equally true that the mere fact that one of the parties appeals
to engagements of an international character in order to contest the
exclusive jurisdiction of the other is not enough to render para-
graph 8 inapplicable. But when once it appears that the legal grounds
(titres) relied on are such as to justify the provisional conclusion that
they are of juridical importance for the dispute submitted to the
Council, and that the question whether it is competent for one State
to take certain measures is subordinated to the formation of an
opinion with regard to the validity and construction of these legal
grounds (titres), the provisions contained in paragraph 8 of Article 15
cease to apply and the matter, ceasing to be one solely within the
domestic jurisdiction of the State, enters the domain governed by
international law.

If, in order to reply to a question regarding exclusive jurisdiction,
raised under paragraph 8, it were necessary to give an opinion upon
the merits of the legal grounds (titres) invoked by the Parties in this
respect, this would hardly be in conformity with the system estab-
lished by the Covenant for the pacific settlement of international dis-
putes.

269
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 698

For the foregoing reasons, the Court holds, contrary to the final
conclusions of the French Government, that it is only called upon to
consider the arguments and legal grounds (titres) advanced by the
interested Governments in so far as is necessary in order to form an
opinion upon the nature of the dispute. While it is obvious that these
legal grounds (titres) and arguments cannot extend either the terms
of the request submitted to the Court by the Council or the compe-
tence conferred upon the Court by the Council’s resolution, it is
equally clear that the Court must consider them in order to form an
opinion as to the nature of the dispute referred to in the said resolu-
tion — with regard to which the Court’s opinion has been requested.”
(Nationality Decrees Issued in Tunis and Morocco, P.C.L.J., Series
B, No. 4, p. 26; emphasis added.)

In interpreting the reservation in paragraph 2 (d} of the Canadian
declaration, the majority of the Court has found it more convenient
to refrain from examining the question of Canada’s titles to take the
measures in question.

315. The fact is that the Judgment leaves the reader totally in the dark
about the question of Canada’s title or absence of title to take and/or
enforce the measures contemplated in the reservation. Why this deliber-
ate silence? Why specifically avoid giving this question consideration —
central though it is to Spain’s Application — in determining the Court’s
jurisdiction in the present case? Indeed, the word dispute is the first word
in the reservation in paragraph 2 (d) of the Canadian declaration which
the Court must interpret, and the subject-matter of the dispute is particu-
larly decisive to a determination of the issue of the Court’s jurisdiction in
this case.

316. In the present case, it is quite clear that Canada’s title or absence
of title in international law.to take and/or enforce the measures in ques-
tion is also a matter of decisive relevance for the present preliminary pro-
ceedings concerning the Court’s jurisdiction, whatever the Judgment may
say. It therefore permeates my entire interpretation of the reservation in
subparagraph (d) of the Canadian declaration.

(b) The “vessels fishing” referred to in the reservation

317. The reservation in subparagraph (d) of the declaration concerns
measures taken and enforced by Canada “with respect to vessels fishing”
in the NAFO Regulatory Area. It is therefore confined geographically to
that area. The text says so and the Parties agree. It is an area clearly
delimited by the NAFO Convention of 1978 and it lies outside the Cana-
dian 200-mile limit, that is to say on the high seas.

318. The Spanish Application relates to the entire high seas as a mari-
time space subject to its own legal régime, and not just to the NAFO
Regulatory Area. That point should not be overlooked in the decision on
the Court’s jurisdiction, since the subject-matter of the dispute referred to

270
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 699

it in the Spanish Application concerns not only the Regulations of
3 March 1995 implementing the amended Coastal Fisheries Protection
Act, or the boarding of the Estai three days later (matters which do in
fact involve the NAFO Regulatory Area), but the existence of Canadian
legislation which seeks to ignore Spain’s international title to the exclu-
sive exercise of its jurisdiction over its vessels on the high seas and is also
capable of being extended, on the initiative of Canada alone, so as to
encompass areas of the high seas other than the Regulatory Area.

319. Quite apart from the matter of whether, as a result of a decision
by Canada, its legislation becomes applicable in the future to other areas
of the high seas adjacent to Canada’s exclusive maritime zones, there is
also the fact that the Estai, for example, was pursued by Canadian coast-
guard vessels or patrol boats while it was fishing in the NAFO Regula-
tory Area, and that this pursuit could have been extended towards other
areas of the high seas lying outside the Regulatory Area. In point of fact,
as it stands at present the Canadian legislation could already, in a par-
ticular instance of pursuit, apply in practice to areas of the high seas situ-
ated well beyond the NAFO Regulatory Area. The Judgment provides
no answer to this question which the Spanish Application raises.

*

320. In May 1994, when the Canadian Parliament debated Bill C-29,
the Canadian Government stated that the measure was aimed at stateless
vessels and those flying flags of convenience. In his statement to the Sen-
ate on 12 May 1994, Minister Ouellet described such vessels as pirate ves-
sels. Addressing Parliament, Minister Tobin moreover expressly excluded
Spanish and Portuguese vessels. And the fact remains that the initial
implementing regulations to Canada’s amended Coastal Fisheries Protec-
tion Act, those of 25 May 1994, concerned only stateless and flag-of-con-
venience vessels. Yet these were the precisely the circumstances surround-
ing the deposit of the declaration of 10 May 1994, It is not acceptable, for
purposes of interpretation under international law of the reservations
contained in subparagraph (d), to take account of the circumstances
obtaining in March 1995! So, how do those who hold that the subject-
matter of the interpretation is Canada’s purported underlying intention,
and not the actual wording of the reservation contained in subpara-
graph (d), answer this question? They do so by claiming that, by means
of internal legislative devices inserted in the Canadian Act, the latter can
be made applicable to other vessels fishing in the NAFO Regulatory
Area through the adoption of regulations (see paragraphs 74-77 of the Judg-
ment). This is true in Canadian law. But how does this contribute to estab-
lishing in international law Canada’s legally material intention for the
purposes of interpreting the reservation contained in subparagraph (d)?

271
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 700

321. Moreover, the least that can be said in this regard, notwithstand-
ing the contrary position taken by the Judgment, is that in May 1994 the
Canadian Ministers’ statements to Parliament were equivocal and mis-
leading, since they appeared to restrict the application of the Canadian
legislation in question to “pirate vessels” alone. The underlying inten-
tion evidenced by the Canadian Ministers was neither plain nor clear.
Mr. Tobin himself referred to Parliament’s authority to designate new
prescribed classes of vessels which might subsequently be brought within
the terms of the amended Act (paragraph 77 of the Judgment).

322. The principle of good faith must come fully into play here in rela-
tion to the interpretation of any “underlying” intention on Canada’s
part. Yet, as we know, the Judgment quite simply ignores good faith in
its interpretation of the reservation contained in subparagraph (d). For
the Judgment, there is accordingly no inconsistency with the require-
ments of conduct in good faith. In this opinion, however, I base my inter-
pretation of the Canadian reservation on the objective rules and methods
of interpretation, which require that the terms of the instrument be inter-
preted in good faith. In any event, whether the interpretation be objective
or subjective, it is unreasonable to conclude, in light of the supplemen-
tary means of interpretation put forward by the Parties, that the inten-
tion expressed in the regulations adopted on 3 March 1995 — almost one
year after the declaration under interpretation —- may be considered as a
circumstance surrounding the deposit of the Canadian declaration of
10 May 1994. For the purposes of interpretation, this intention clearly
came into being far too long after the deposit of the declaration.

*

323. Since it is clear that a subjective interpretation of the underlying
intention of May 1994 does not enable it to achieve its ends regarding the
interpretation of the words “vessels fishing”, the Respondent doggedly
insists on a literal interpretation here, going so far as to declare, in reply
to Spain’s arguments, that the rules of grammar must be respected!
Canada’s interpretation of the passage on the intention of the declarant
State in the Judgment in the Anglo-Iranian Oil Co. case, quoted by it ad
nauseam, was somewhat played down in this context. And what does the
Judgment do? Once again it adopts the Respondent’s position, changing
its method of interpretation according to the point to be interpreted.

324, For Canada, as for the Judgment, the words “vessels fishing”, in
the reservation contained in subparagraph (d) of the declaration, refer to
vessels fishing in the NAFO Regulatory Area, since this is what the text
of the reservation says. Hence, the statement to the House of Commons
on 11 May 1994 by the Minister of Fisheries and Oceans, Mr. Tobin, in
which he says, inter alia, that there are no exceptions, serves only to con-
firm the meaning of the text. Yet there is also the statement to the Senate
on 12 May 1994 by the Minister of Foreign Affairs and International

272
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 701

Trade, Mr. Ouellet, which raises serious doubts as to that interpretation
of the text of the reservation in subparagraph (d). How then do Canada
and the Judgment resolve this aspect of the matter? Quite simply by
relying on a few selected sentences from Mr. Ouellet’s statement and
forgetting the rest.

325. While the text of the amended Act of 12 May 1994 refers in gen-
eral to “foreign fishing vessels” which continue to fish for stocks in the
NAFO Regulatory Area in a manner that undermines the effectiveness of
“sound” conservation and management measures, and in particular the
measures taken under the 1978 NAFO Convention (Memorial of Spain,
Annexes, Vol. I, Ann. 14, p. 70), the implementing Regulations of
25 May 1994 specifically state that the classes of vessel to which the
Regulations apply are vessels without nationality and foreign fishing ves-
sels flying under the flag of a State set out in Table III to Section 21 of the
Regulations, namely Belize, Cayman Islands, Honduras, Panama,
Saint Vincent and the Grenadines, and Sierra Leone (ibid, Ann. 17,
pp. 297-298). It was only in the Regulations of 3 March 1995 that the
Canadian Government (and not Parliament) added to the above-
mentioned classes of foreign fishing vessels “foreign fishing vessels that fly
the flag of any state set out in Table IV to this Section”, namely Portugal
and Spain (ibid., Ann. 19, pp. 309 and 311).

326. These facts are conclusive on one point, namely that
between May 1994 and March 1995 the amended Act did not apply to
Spanish and Portuguese vessels, nor did it apply to vessels from any other
NAFO State. It must also be said that the legally material intention in
this case is that relating to Canada’s declaration of acceptance of the
compulsory jurisdiction of the Court, not the intention of Canadian Min-
isters and Parliamentarians concerning the scope of the future amended
Act and its possible future evolution; an evolution which might, more-
over, broaden or restrict the scope of the Act since, following the agree-
ment of April 1995 between Canada and the European Community, the
situation obtaining between May 1994 and March 1995 has been restored.
At present the amended Act once again applies solely to the “pirate” ves-
sels of May 1994. And yet the Canadian declaration of 10 May 1994
remains the same!

327. Does this mean that the reservation in subparagraph (d) of the
1994 declaration now lacks effectiveness, as Canada would have us
believe when it rejects this or that aspect of Spain’s interpretation of the
reservation? This is a question we are entitled to ask, in view of the
Respondent’s readiness to rely on effet utile in its interpretation of the
reservation. For Canada has argued that if vessels flying the Spanish or
Portuguese flag, or that of some other State fishing in the NAFO Regu-
latory Area, were to be excluded from the scope of the reservation, then
the reservation would cease to have any effet utile. Once again, I have to
say, Canada puts forward two diametrically opposed arguments.

328. The overall intention behind the debates on Bill C-29 in May

273
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 702

1994 and on the implementing Regulations of 25 May 1994, although
somewhat obscure, was not, however, that these provisions of Canadian
law should apply to vessels of member States of the European Union
fishing in the NAFO Regulatory Area. For those countries, Canadian
diplomacy would be called into play if need be. The statement to the Sen-
ate on 12 May 1994 by the Minister for Foreign Affairs, Mr. Ouellet, was
conclusive in this respect. Yet it was on 10 May 1994 that Canada depos-
ited its declaration with the Secretary-General of the United Nations, not
in March 1995.

329. Canada’s intention in May 1994 was thus far from what was done
in March 1995. Yet, as far as the underlying intention is concerned, the
only intention which may be taken into consideration is that underlying
the deposit of the declaration, not some intention which came into exist-
ence after that deposit. It is doubtless in order to avoid this flagrant con-
tradiction that, at this point, Canada and the Judgment abandon their
general line of argument with regard to the interpretation of the intention
and this time turn to the text of the reservation contained in subpara-
graph (d) of Canada’s declaration.

*

330. For my part, I interpret Canada’s declaration objectively, apply-
ing the rules and methods of interpretation based on the text of the
instrument being interpreted, yet without excluding factors relating to the
determination of the intention in the light of international law and for
purposes which are accepted in international law. In this connection,
I note that the text as such is applicable to all vessels. Canada’s under-
lying intention is less clear. A reasonable doubt is permitted. It is within
the confines of such doubt that good faith should come into play in the
interpretation.

In any event, in 1995 Canada did not change the language in which it
consented to the Court’s compulsory jurisdiction in 1994. It did not avail
itself of the right of amendment which it had reserved in paragraph 3 of
the declaration. Amending its declaration by interpretation after the
filing of Spain’s application is compatible neither with the optional
clause system, nor with an interpretation in good faith.

Moreover, in international law an interpretation in good faith cannot
restrict itself to the text of the declaration on some points, and on others
refer either to Canada’s underlying intention — an intention which,
moreover, apparently changes over the months — or to the reasons
which Canada might have had when it made and deposited the declara-
tion of 10 May 1994. A choice has to be made.

*

331. The conclusion that the words “with respect to vessels fishing” in
the reservation contained in subparagraph (d) of the Canadian declara-

274
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 703

tion apply to all vessels nevertheless has a negative implication for
Canada’s argument based on the effectiveness of the reservation, since
“Canadian vessels” therefore also fall within the possible scope of the
reservation.

What does this mean? Quite simply that if one day Canada were uni-
laterally to take measures “described” as conservation and management
measures in the NAFO Regulatory Area, but which are in fact measures
favouring Canadian vessels to the detriment of vessels belonging to other
States or certain other States (for example in the allocation of TAC
quotas), any resultant disputes between States would be excluded from
Canada’s consent to the jurisdiction to the Court expressed in the 1994
declaration.

332. Canada, on the other hand, remains silent on this possible, by no
means insignificant, effet utile of the words in the reservation “with
respect to vessels fishing”. Clearly, interpreting these words literally,
Canadian vessels fishing in the NAFO Regulatory Area would be cov-
ered by the reservation. This conclusion is by no means absurd. For what
the reservation would exclude from the Court’s jurisdiction would not be
relations between Canada and Canadian vessels, but relations between
Canada and another State with regard to measures taken or enforced by
Canada in respect of Canadian vessels, which might well discriminate
against vessels flying the flag of another State or run counter to the inter-
est of that State in the fisheries concerned. If, to this, we then add state-
less and flag-of-convenience vessels, it can easily be seen that the exclu-
sion of other vessels from the reservation contained in subparagraph (d)
would in no way deprive the reservation of effectiveness. In fact, this is
the situation which existed before 3 March 1995 and which has existed
since early May 1995, i.e., the current situation.

(c) The “conservation and management measures” of the reservation
and the failure to define such measures in the declaration

333. As I have already mentioned, Canada could have formulated the
reservation contained in subparagraph (d) of its 1994 declaration by
referring quite simply to “measures taken by Canada . . .”. This wording
would then have covered all possible and conceivable measures taken by
Canada. Yet Canada, in the exercise of its sovereignty, did not do so. For
my part, in the context of the interpretation of the reservation, I refuse to
enter into the debate as to why Canada did not do so. This is a matter for
Canada’s domestic political choices, as is the fact of making a declaration
accepting the Court’s compulsory jurisdiction or not making such a dec-
laration. I cannot accept this kind of subjective approach to interpreta-
tion in the context of the optional clause system. It is the intention
expressed in the declaration which I interpret in this opinion.

334. Moreover, we are dealing here with an objective limitation of the

275
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 704

reservation, one which was specifically sought by the declarant State and
which forms part of the text of the reservation itself. The measures in the
reservation must be “conservation and management measures”. We are
not dealing with the reasons for the reservation or even with some under-
lying intention, but clearly and simply with an intention expressed in the
actual wording of the text. Moreover, there is no definition — direct or
indirect — of the expression “conservation and management measures”,
either in the reservation in subparagraph (d) or in any other part of the
Canadian declaration; nor is any particular meaning there given to the
expression, or to any of the words used.

335. In the absence of any specific definition — direct or indirect —
provided by Canada, the expression “conservation and management
measures” used in the reservation in subparagraph (d) can only be inter-
preted in the light of general international law. The qualification in the
text of the reservation of the term “measures” by the words “conserva-
tion and management”, together with the failure to define this expression
in the declaration itself, reflects the objective intention of the declarant
State to give this term the meaning it has in international law, the legal
frame of reference for declarations under the optional clause system.
Moreover, the application of the rules of interpretation leads to the same
conclusion, since the relevant rules of international law applicable in rela-
tions between the Parties are one of the accepted elements of interpreta-
tion which must be taken into account “together with the context”.

336. Furthermore, at the hearings Canada itself emphasized the generic
character of the expression “conservation and management measures” in
the reservation in subparagraph (d) of its declaration, invoking the juris-
prudence of the Aegean Sea Continental Shelf case. It thus recognized, in
the context of these preliminary proceedings, the role of international law
in the interpretation of the expression “conservation and management
measures” in the reservation, since the point at issue in the Aegean Sea
case was the meaning in international law of certain terms embodied in
an international legal instrument. That Judgment interpreted the expres-
sion “territorial status” in accordance with international law and the evo-
lution it has undergone.

337. Hence, we must look to international law in order to determine
whether the measures taken by Canada in March 1995 against vessels fly-
ing the Spanish flag were “conservation and management measures”
within the meaning of the reservation contained in subparagraph (d) of
the Canadian declaration of 10 May 1994. And we are obliged to do this
by virtue of the terms of the declaration itself and of the rules of inter-
pretation of international law.

*
338. The Judgment itself accepts that the Court must interpret the res-
ervation in subparagraph (d) of paragraph 2 of the Canadian declara-

tion by ascertaining the meaning attaching “in the light of international

276
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 705

law” to the expression “conservation and management measures” as used
in that reservation (paragraph 69 of the Judgment). It might have been
thought that the Judgment was now finally to fall into line with interna-
tional law, yet this was not at all the case. For the following paragraph of
the Judgment states: “According to international law, in order for a
measure to be characterized as a “conservation and management meas-
ure’, it is sufficient that its purpose is to conserve and manage living
resources and that, . . ., it satisfies various technical requirements.”
(Emphasis added.) For the Judgment, the authority taking such meas-
ures, the maritime areas affected by them, and/or the way in which they
are to be enforced are not elements belonging to the definition of “con-
servation and management measures” in international law. These latter
elements are taken into consideration only for the purpose of determin-
ing the legality of such measures under international law (paragraph 70
of the Judgment).

339. The author of this opinion disagrees totally with this conclusion
of the Judgment. “Conservation and management” measures are defined
in international law by reference to legal criteria and not solely or exclu-
sively technical ones. The Judgment, on the other hand, belatedly asserts:
“International law thus characterizes ‘conservation and management
measures’ by reference to factual and scientific criteria” (paragraph 70 of
the Judgment), without however providing evidence of international prac-
tice nor of the opinio juris of States. Here, the Judgment in effect con-
founds general international law with the implementing regulations and
annexes to Canada’s Coastal Fisheries Protection Act, or even with the
domestic legislation of other countries, which it refers to but without any
form of analysis! It will be seen below that both general international
law, as embodied in the 1982 Convention on the Law of the Sea, and
recently concluded international agreements relating to this Convention
take a different stand: for example, the FAO “Agreement to Promote
Compliance with International Conservation and Management Measures
by Fishing Vessels on the High Seas” of November 1993, and the United
Nations “Agreement for the Implementation of the Provisions of the
United Nations Conference on the Law of the Sea of 10 December 1982
Relating to the Conservation and Management of Straddling Fish Stocks
and Highly Migratory Fish Stocks” of 4 December 1995. I therefore
agree entirely with the criticism in other dissenting opinions of the major-
ity conclusion as to the meaning in international law of the expression
“conservation and management measures” of the living resources of the
high seas. The references in the Judgment to Article 62 of the 1982 Con-
vention on the Law of the Sea to certain other agreements and conven-
tions and to certain European Union and NAFO texts cannot be accepted
as evidence of international practice, nor as a record of the opinio juris of
States in this matter.

277
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 706

340. In reaching its conclusion on the meaning of this concept in inter-
national law — and also in the reservation contained in subpara-
graph (d) of the Canadian declaration, bearing in mind that the latter is
silent on this point — the Judgment once again refers to the question of
the legality of the measures (see paragraph 70). It accepts, however, that the
question of the existence and the content of the concept in international
law is a question of definition, while at the same time maintaining that
whether a particular action covered by the concept violates the normative
requirements of that legal order remains a question of legality. While it is
indeed the definition of the notion in question that must form the basis
for an interpretation of the expression under consideration in these pre-
liminary proceedings on jurisdiction, it nonetheless often happens — as
with the definition of “conservation and management measures” in the
international law of the sea — that such definition includes legal criteria,
not merely technical, factual or scientific ones. And it is also the case that
the notion of legality may form an integral part of the definition of a par-
ticular legal concept. In such circumstances, the Court in preliminary
proceedings might well conclude that a given objection does not possess
an exclusively preliminary character. And it is in fact to eliminate this
possibility that the Judgment seeks to exclude any legal criterion from the
elements relating to the existence or content of the notion of “conserva-
tion and management measures”, that is to say, from its definition.

*

341. Let me recapitulate my own views on this issue. Recourse to
international law to interpret the expression “conservation and manage-
ment measures” is encouraged in this case by the context of that expres-
sion in the reservation contained in subparagraph (d) of the Canadian
declaration, which tells us that we are dealing here with conservation and
management measures taken by Canada against vessels fishing in the
NAFO Regulatory Area, together with the enforcement of such meas-
ures. The context thus places the interpreter within a specific field of
international law, namely the law of the sea, and, within that field, in the
legal régime applicable to a single, precisely defined maritime space,
namely the NAFO Regulatory Area of the high seas.

342. We are not dealing with a reservation which refers to two or more
maritime areas. For example, the reservation contained in subpara-
graph (d) does not exclude from the Court’s compulsory jurisdiction
disputes concerning conservation and management measures taken by
Canada within its exclusive economic zone. This, too, greatly facilitates
the interpreter’s task, since, contrary to what is claimed by Canada
and by the Judgment, conservation and management measures affecting
the living resources of the sea are not defined in the same way in all
the maritime areas recognized by international law. And why is this so?

278
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 707

Because in this regard international law takes into account the general
legal régime governing the maritime area concerned, the author of the
measures in question and the nature of the measures adopted.

343. Admittedly, there are conservation and management measures on
the high seas, but they are not defined in the same way as, for example,
those applicable within a State’s exclusive economic zone. The conserva-
tion and management of living resources is one of the aims of the law of
the sea, a social value, protected by the international legal order and
applicable to the various recognized maritime areas, but “conservation
and management measures” have neither the same nature nor the same
content in all of these areas, precisely because of the differences in the
latter’s respective legal régimes. A measure which international law con-
siders to be a conservation and management measure within an exclusive
economic zone may well not be one on the high seas. The Judgment dis-
regards what to me is clear and self-evident, without producing any real
evidence of the international practice of States and of their opinio juris.

344, International law — like municipal legal systems — is a coherent
system. For example, were a Canadian agency to take a measure not rec-
ognized under Canadian law as a conservation and management meas-
ure, could that measure be described as a conservation and management
measure within that legal system? In these proceedings, Canada says not,
for example in its response to the arguments on the extraterritorial appli-
cation of its criminal code or on the use of force. Mutatis mutandis, the
same applies in international law. In defining “conservation and manage-
ment measures” affecting the living resources of the sea, international law
takes into account the authority responsible for the measure, the mari-
time area concerned, the purpose and nature of the measure and the
manner in which it is enforced.

345. Let us take a few more examples to illustrate the matter. When an
individual is deprived of his liberty by a police officer of a given State or
by a terrorist, does not the capacity or status of the author of that meas-
ure have some role to play, and can this always be described as a “police
measure”? And when the said police officer pursues and arrests an
offender in the territory of a neighbouring State, do such acts still fall
within definition of a “police measure”? In defining a particular type of
accepted measure, legal systems take into account not merely its factual
or material object, or even its purpose. They also rely for their definition
on other criteria, which are thus equally relevant for purposes of the legal
definition of the measures concerned. International law does the same.

%

346. Let us now examine the Parties’ respective interpretations of the
expression “conservation and management measures” in the Canadian

279
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 708

reservation in subparagraph (d), beginning with that of the Applicant. In
the first place Spain contends that the conservation and management of
resources is not a matter relevant to the subject of the dispute which it
has brought before the Court, namely Canada’s international title to
exercise its jurisdiction on the high seas against Spanish vessels and their
crews. In Spain’s view a claim by a coastal State unilaterally to exercise
jurisdiction over the high seas, an international maritime space, or against
foreign vessels on the high seas, cannot shelter behind the pretext of the
conservation and management of resources. The reservation in subpara-
graph (d) of the Canadian declaration refers to “conservation and man-
agement measures with respect to vessels fishing” and not to Canada’s
jurisdiction or rights on the high seas against other States or against ves-
sels flying other flags on the high seas.

347. For Spain, the Canadian coastal fisheries protection legislation is
a cover for a claim to extend its sovereignty over the international space
of the high seas, to the detriment of the rights of other sovereign States,
even to the extent of enforcing its criminal law outside its territory and
authorizing the use of force.

348. For Spain, the legal régime of the high seas precludes the posses-
sion by Canada of an international title allowing it to exercise jurisdiction
against Spanish vessels on the high seas. No such title can derive from the
general law of the sea or from the 1978 NAFO Convention, and there is
no bilateral agreement between Spain and Canada allowing such Cana-
dian activities against Spanish vessels in international waters. True,
Canada relies on its national legislation, but this is not opposable to
other States, including Spain, since it is not based on a title valid in inter-
national law.

349. Spain also points out that the text of the reservation in subpara-
graph (d) excludes the compulsory jurisdiction of the Court in respect of
a single category of measures: “conservation and management meas-
ures”. However, Spain does not accept that this expression may be taken
to include other acts lawful or unlawful, or other possible categories of
measures, for example “enforcement measures”.

350. Spain also considers that, being formulated in terms of an objec-
tive category not otherwise defined in the declaration (for example by ref-
erence to Canadian legislation), the measures concerned must be genuine
“conservation and management measures” in international law in order
to fall within the scope of the reservation in subparagraph (d). From the
standpoint of international law and international practice, in Spain’s
view the various measures taken and enforced by Canada in this case
were not true “conservation and management measures”. Consequently
they are not covered by the reservation in subparagraph (d). They
merely constitute acts, indeed internationally unlawful acts.

280
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 709

351. Canada’s amended Coastal Fisheries Protection Act, with its
claim that Canadian jurisdiction may be exercised against foreign vessels
on the high seas, the extension of Canadian criminal law to the crews of
foreign vessels on the high seas, and the authorization of the use of force
against such crews and vessels cannot be described as a “conservation
and management measure” in the international law of the high seas. Even
Article 73 of the 1982 Convention on the Law of the Sea, concerning the
enforcement of the laws and regulations of the coastal State in its exclu-
sive economic zone, does not envisage the enforcement of criminal law
against foreign vessels and their crews in that zone.

352. Spain draws two main conclusions from the use of the expression
“conservation and management measures” in the text of the reservation
in subparagraph 2 (d) of the Canadian declaration: (a) the effet utile of
the reservation is more limited than Canada claims; (b) the reservation is
not capable of being applied to the dispute which Spain has brought
before the Court as a result of the events of March 1995. Had Canada’s
intention in 1994 been as it claimed in these preliminary proceedings,
then, in Spain’s view, Canada would have been inconsistent or mistaken
in the wording of its reservation, since, on an objective view, the reserva-
tion cannot apply to events such as those of March/April 1995. The res-
ervation was not capable of being applied to those events. Its own text
would prevent this. Counsel for Spain described the reservation as lame.
Canada must now take responsibility for the consequences of its actions
in 1994, when it drafted and deposited its declaration. It is not for other
declarant States, such as Spain, to bear the brunt of consequences result-
ing from action by Canada alone.

353. As to Canada’s insistence on the content or factual object of the
measures as the decisive criterion for interpreting the expression “conser-
vation and management measures”, Spain has pointed out that the Cana-
dian position ignored the principle of integrality in the interpretation of
the declaration, since the instrument which was the subject of the inter-
pretation was the declaration and not merely the reservation in subpara-
graph (d). In other words, the reservation cannot be interpreted without
regard for the declaration as a whole, for the statements in 1994 by the
relevant Ministers during the parliamentary debates on Bill C-29 (refer-
ences to so-called “pirate” vessels), and to the subject of the dispute
brought before the Court by Spain (Canada’s “title’”).

354. Lastly, for Spain, legal categories cannot be arbitrary, and any
capacity for evolution which they may possess must not be confused with
volatility in regard to the meaning and scope of the terms employed.
Terms, including generic terms, adapt themselves to circumstances, but
they cannot change the nature of the legal categories concerned. Thus
any generic character claimed by Canada for the expression in the reser-
vation cannot turn that reservation into a black hole, all the more so in

281
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 710

that the measures taken by Canada in March 1995 were not even “con-
servation and management measures” under the NAFO Convention.

*

355. On the basis that the word “measures” is a broad term encom-
passing all kinds of acts, including legislative acts done with a specific
aim or purpose in view, Canada has claimed a broad, all-encompassing
meaning for the words “conservation and management” in the reserva-
tion contained in subparagraph (d). It is said that these words are not
subject to any particular restriction, except that the measures must clearly
concern fisheries resources and their rational exploitation. The qualifying
terms “conservation and management” are said to cover all measures
taken by the Canadian State (whether legislative, regulatory or adminis-
trative) in respect of the living resources of the sea (protection of resources,
conservation properly so-called, management of fisheries).

356. This broad conception of the expression “conservation and man-
agement measures” in the reservation in subparagraph (d) leads Canada
in practice to equate such measures to some extent with measures for or
concerning conservation and management. For Canada, a measure is a
conservation and management measure if it has been devised for the pur-
pose of conserving and managing fisheries, or if it might be concluded
that, by reason of its content or object, the measure concerns the conser-
vation and management of fisheries. The measures taken by Canada are
said to be not at all unusual in the conservation and management of fish-
eries and to be found both in international agreements and in national
legislation on fisheries, making them “conservation and management
measures” for the purposes of the reservation in subparagraph (d). It is
claimed that, in effect, it is the factual content and subject, and the aim
pursued, that are the elements to be taken into consideration in defining
the “conservation and management measures” of the reservation.

Canada has, however, accepted that the expression “conservation and
management measures” in the reservation refers to a generic category of
measures, one moreover which might be subject to future change, after
criticizing Spain for restricting the scope of the expression to what was
done in the past. Canada also spoke of the “nature” of the measures con-
cerned.

357. Canada also contends that the expression “conservation and
management measures” in the reservation in subparagraph (d) encom-
passes both measures which are in conformity with international law and
those which are contrary to it, since — so it claims — a measure is a
measure whether it be lawful or not (see, for example, CR 98/12, pp. 11-
14, 16). A measure, even if it is unlawful, is a conservation and manage-
ment measure if it concerns conservation and management, for the res-
ervation does not speak of authorized measures or internationally lawful
measures or even of measures taken pursuant to a valid title (there is an

282
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 711

attempt here to overturn the rule of interpretation that legal instruments
are presumed to be lawful if nothing is said in the instrument under inter-
pretation, a rule [ have already mentioned in this opinion). Thus, accord-
ing to Canada, Spain’s contention that the measures cannot be consid-
ered to be “conservation and management measures” in the absence of a
title is contradicted by the wording of the Canadian reservation.

358. In Canada’s view, the existence or lack of title, and the legality or
illegality of the measures taken, provide no answer to the question
whether the reservation is applicable in this case, since this is a question
for the Court to deal with at the merits stage. According to Canada,
it would be absurd to deal with the merits before jurisdiction. This
argument by Canada is only a partial response to the Spanish thesis,
since this is based not only on the illegality of the measures taken by
Canada but also on the contention that, in terms of the international
law of the high seas, they cannot exist as “conservation and management
measures”.

*

359. It is quite clear that, in its arguments on the definition of the
expression, Canada sought to overcome the considerable obstacle repre-
sented — in view of the wording of the reservation — by the legal régime
applicable to the high seas. It was for this reason that counsel for Canada
found themselves obliged to repeat again and again that it was the con-
tent or the factual object of the measures which was important rather
than legal régimes or categories. In the verbatim records of the hearings,
for example, we read that the measures taken and enforced in 1995
against Spanish vessels were quite ordinary conservation and manage-
ment measures except for the fact that they were applied on the high seas
or, further, that the only thing that made them different is where Canada
applied them. Hence there is an element which distinguishes the said
measures of 1995 from ordinary conservation and management meas-
ures, and Canada does accept this, albeit discreetly.

360. Having accepted the inevitable, Canada did its best to minimize
the effects of this admission as regards the interpretation of the expres-
sion “conservation and management measures” in the reservation in sub-
paragraph (d). It was at this point that it accused Spain of confusing
what was essential and what was merely incidental. The geographical
area or the place of enforcement, even the authority responsible for the
measure, were said not to appertain to the essence of conservation and
management measures. They were thus mere incidental elements. The
Judgment follows this Canadian argument almost word for word (see para-
graph 338 of this opinion). The distinction made by the majority between
the “concept” and the “essence of the concept” (or the “[essential] char-
acteristics of the concept”) has been lifted from Canada’s oral arguments
and not from international law.

283
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 712

361. For Canada, the legal régime governing the maritime area in
which the measures apply, the authority taking the measures, those
affected by the measures, or the way in which the measures are enforced
are all said to be unimportant in defining the “conservation and manage-
ment measures” referred to in the reservation. Yet one has only to read
the 1982 Convention on the Law of the Sea (or the other agreements
referred to above) to be convinced otherwise. But for Canada and for the
Judgment, legal criteria are not to be taken into account for purposes of the
interpretation and application of the reservation in subparagraph (d).
Accordingly to counsel for Canada, they are not “sufficiently objec-
tive elements”! For Canada and for the Judgment, whether the measures
are applied inside or outside the 200-mile limit is accordingly of no
importance, for the purposes of interpreting the expression “conservation
and management measures” in the reservation.

362. However, it has to be said that the reservation in subpara-
graph (d) of the Canadian declaration in no way defines the expression
“conservation and management measures” by reference to the content or
factual object of the measures taken or enforced by Canada. These notions
are found only in the arguments put forward by Canada in these prelimi-
nary proceedings. Thus Canada characterizes the amended Act and its
implementing regulations as conservation and management measures, on
the basis of arguments concerning their content or factual object and
their purpose. However, these words are not in the text of the reservation
contained in the declaration, nor can they be found in the supplementary
means of interpretation of the declaration submitted by the Parties to the
Court. Nowhere in the records of the parliamentary debates on Bill C-29
could I find any definition by those responsible of the expression “con-
servation and management measures” as used in the reservation in sub-
paragraph (d). Canada has admitted that the amended Coastal Fisheries
Protection Act provides penalties for violations of the Act and that it
contains provisions for the enforcement of Canadian criminal law within
the NAFO Regulatory Area, although it is claimed that such provisions
are strictly limited to cases where offences are committed in the course of
enforcing this legislation. Hence, being directly linked to the enforcement
of conservation and management measures taken by Canada, the provi-
sions concerned would accordingly be covered by the reservation.

363. The initial Canadian arguments about the definition of the meas-
ures specified in the reservation in subparagraph (d) were to shift their
ground during the oral phase. At the hearings, counsel for Canada
sought more objective terms of reference in order to show that the meas-
ures taken and enforced by Canada in March 1995 against Spanish ves-
sels in the NAFO Regulatory Area really were “conservation and man-
agement measures” for purposes of the interpretation of the reservation.
Thus various subparagraphs of Article 62, paragraph 4, of the 1982 Con-
vention on the Law of the Sea were mentioned (as also in the Judgment)
in support of the contention that the measures taken against the Spanish
vessels — measures set out in Table V of the Regulations of 3 March

284
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 713

1995 — were conservation and management measures. This provision
relates of course to the exclusive economic zone and not to the high seas,
as do Articles 61 and 73 of the Convention, which counsel for Canada
also mentioned. They further pointed out that the 1995 Agreement on
Straddlmg Stocks uses the expression “conservation and management
measures”, that the entire Agreement concerns the high seas and that the
NAFO conservation and management measures apply in an area of the
high seas. But they overlooked the essential point, namely that these are
measures applied in areas of the high seas pursuant to international
agreements concluded between the States concerned! This is a far cry
from the measures taken and enforced by Canada in 1995 against vessels
on the high seas flying the Spanish flag. The majority set themselves to
putting the finishing touches to Canada’s endeavours by means of addi-
tional research which produced nothing new, but which the Judgment
presents as though it were genuine evidence of the international practice
of States and their opinio juris in regard to the definition of “conservation
and management measures”.

364. Finally, I should mention one further Canadian ambiguity of this
kind, which relates to Canada’s position in the present proceedings as
regards the 1978 NAFO Convention and its régime. Here we have treaty
commitments by Canada applicable to the area of the high seas in which
the March/April 1995 events took place. Yet counsel for Canada never-
theless objected to the “conservation and management measures” of the
reservation in subparagraph (d) being defined by reference to the NAFO
Convention, despite the references in the amended Coastal Fisheries Pro-
tection Act to NAFO and to the measures adopted by that body. Is it
that these provisions do not form part of the integrity of the legislation
which, according to Mr. Ouellet, the reservation was designed to protect?

*

365. What are the meaning and the scope of the expression “conserva-
tion and management measures” in today’s international law of the high
seas? To answer this question, we must turn to certain principles of the
new legal order of the sea which States themselves created at the Third
United Nations Conference on the Law of the Sea, by signing the United
Nations Convention on the Law of the Sea of 10 December 1982. It is
this Convention which gave formal expression to the most recent general
principles of conservation and management of the living resources of the
high seas.

366. The Court’s case-law has confirmed on a number of occasions
and in varying contexts that the 1982 Convention reflects in general the
practice of States in present-day international relations concerning the
law of the sea, as well as their opinio juris in this respect. Moreover,
Canada’s declaration was deposited on 10 May 1994, that is, approxi-

285
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 714

mately 12 years after the signature of the Convention on the Law of the
Sea, and Canada was among the most active States at the Third Confer-
ence. What is more, by virtue of the new legal order of the sea accepted
by Spain and other States, Canada has a 200-mile exclusive economic
zone and possesses other rights as a coastal State. During the present
incidental proceedings, both Spain and Canada cited provisions of the
1982 Convention on the Law of the Sea in support of their respective
arguments on the interpretation of the reservation in subparagraph (d)
of the Canadian declaration.

367. Today, as in the past, international law proclaims the freedom of
the high seas and enjoins that no State may validly purport to subject any
part of the high seas to its sovereignty. This freedom of the high seas
gives States a whole series of rights, including freedom of navigation and
freedom of fishing. Freedom of the high seas is exercised under the con-
ditions laid down by the provisions of the 1982 Convention and other
rules of international law; that is to say, it is not exercised under condi-
tions stipulated in the national legislation of any State whatsoever.
Furthermore, every State must exercise the freedoms conferred on it
by the freedom of the high seas with due regard for the interests which
that freedom implies for other States (Articles 87 and 89 of the 1982 Con-
vention).

368. Conscious of the need to protect all the nghts and interests which
the various recognized maritime spaces involve, international law even
requires that the “laws and regulations of the coastal State” in regard to
conservation applicable in its own exclusive economic zone shall be con-
sistent with the 1982 Convention on the Law of the Sea (Art. 62, para. 4).
Thus the nature of “conservation and management measures” is far from
indifferent either to their author or to the general régime governing the
maritime space in which they are intended to operate. To assert other-
wise, as the Judgment does, seems tn me to conflict with the law of the
sea. What is more, the so-called “technical” or “factual” meaning which
the Judgment ascribes to the measures specified in the reservation in sub-
paragraph (d) cannot be ascertained by interpreting the text of the res-
ervation. To reach such a conclusion, the interpreter would have to
qualify the text by the addition of words which are not there and also, in
my view, disregard international law in interpreting the reservation.

369. Every State has the right to sail ships flying its flag on the high
seas. Ships have the nationality of the State whose flag they are entitled
to fly. There must exist a genuine link between the State and the ship, and
every State must fix the conditions for the granting of its nationality to
ships, for the registration of ships in its territory and for the right to fly
its flag. Ships must sail under the flag of one State only and, save in
exceptional cases expressly provided for in international treaties or in the
1982 Convention, are subject to its exclusive jurisdiction on the high seas.
A ship which sails under the flags of two or more States, using them
according to convenience, may not, however, claim any of the nationali-

286
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 715

ties in question with respect to any other State, and may be assimilated to
a ship without nationality (Articles 90, 91 and 92 of the 1982 Conven-
tion).

370. Every State must effectively exercise its jurisdiction and control
over ships flying its flag and, in taking the necessary measures in relation
to such ships, must conform to generally accepted international regula-
tions, procedures and practices and take any steps which may be neces-
sary to secure their observance. A State which has clear grounds to
believe that proper jurisdiction and control with respect to a ship on the
high seas have not been exercised may report the facts to the flag State.
Upon receiving such a report the flag State must investigate the matter
and, if appropriate, take any action necessary to remedy the situation.
Each State must cause an enquiry to be held into every instance of con-
duct at sea involving a ship flying its flag and causing loss of life or seri-
ous injury to nationals of another State or serious damage to ships or
installations of another State or to the marine environment. The flag
State and the other State shall co-operate in the conduct of the enquiry
(Article 94 of the 1982 Convention). Even in the event of a collision or
any other incident of navigation concerning a ship on the high seas,
the penal or disciplinary jurisdiction is that of the State of which the
person concerned is a national (Article 97 of the 1982 Convention).

*

371. The body of general provisions constituting the international
legal régime applicable to the high seas is based on two fundamental
principles: that of the exclusive jurisdiction of the flag State over its ves-
sels on the high seas and that of co-operation among States on a series of
matters of common interest concerning the high seas (assistance at sea;
transport of slaves; repression of piracy; illicit traffic in narcotic drugs;
unauthorized broadcasting; protection of submarine cables and pipe-
lines). The seizure, right of visit and right of hot pursuit of a vessel on the
high seas by a State other than the flag State are thus exceptions which
are strictly regulated by the general international law of the high seas
(Articles 105, 110 and 111 of the 1982 Convention).

372. The same principles and general considerations govern the conser-
vation and management of the living resources of the high seas. In the new
legal order of the sea, freedom of fishing is of course subject to the con-
ditions laid down in Part VII, section 2, of the 1982 Convention (Arts.
116-120), including States’ treaty obligations and the rights and duties, as
well as the interests, of coastal States laid down in Articles 63-67 of the
Convention with regard to the exclusive economic zone, and especially in
Article 63, paragraph 2, on straddling stocks. But what is the duty of
States in these matters in general? To take, or to co-operate with other

287
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 716

States in taking, such measures for their respective nationals as may
be necessary for the conservation of the living resources of the high seas
(Article 117 of the 1982 Convention).

373. By their nature, measures for the conservation and management
of the living resources of the high seas are representative of that general
duty. Thus Article 118 of the Convention provides that:

“States whose nationals exploit identical living resources, or dif-
ferent living resources in the same area, shall enter into negotiations
with a view to taking the measures necessary for the conservation of
the living resources concerned. They shall, as appropriate, co-
operate to establish subregional or regional fisheries organizations to
this end.”

NAFO is precisely such an organization.

374. Article 119 of the 1982 Convention lays down detailed rules on
the organization of co-operation among States concerned in the conser-
vation and management of the resources of the high seas, including rules
concerning the allowable catch and other conservation measures, as well
as objective criteria, including scientific criteria, on which such measures
are to be based. In addition, the Article ends with a paragraph 3 which is
of the utmost interest in connection with the principle of non-discrimina-
tion. The paragraph is worded as follows:

“States concerned shall ensure that conservation measures and
their implementation do not discriminate in form or in fact against
the fishermen of any State.”

The requirement of non-discrimination in “conservation and manage-
ment measures” taken in respect of an area or region of the high seas is
not of course new. It already exists in the 1958 Convention on Fishing
and Conservation of the Living Resources of the High Seas (see
Articles 5 and 7 of the Convention). It is a requirement which necessarily
flows from the régime of res communis governing the high seas.

*

375. Two recently concluded agreements specifically concerning the
conservation and management of the living resources of the high seas
define conservation and management measures with due regard for legal
criteria, and in particular the pertinent rules of the 1982 United Nations
Convention on the Law of the Sea. For example under Article 1 (Defi-
nitions), paragraph (b), of the FAO Agreement to Promote Compliance
with International Conservation and Management Measures by Fishing
Vessels on the High Seas, for the purposes of the Agreement:

“international conservation and management measures’ means

288
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 717

measures to conserve or manage one or more species of living
marine resources that are adopted and applied in accordance with the
relevant rules of international law as reflected in the 1982 United
Nations Convention on the Law of the Sea. Such measures may be
adopted either by global, regional or subregional fisheries organiza-
tions subject to the rights and obligations of their members, or by
treaties or other international agreements.” (Emphasis added.)

Canada accepted this agreement on 20 May 1994 (ten days after the
deposit of its declaration), and the European Community on 6 August 1996.

376. The Agreement for the Implementation of the Provisions of the
United Nations Convention on the Law of the Sea of 10 December 1982
relating to the Conservation and Management of Straddling Fish Stocks
and Highly Migratory Fish Stocks of 4 December 1995 is also perfectly in
line, as regards the definition of “conservation and management meas-
ures”, with the pertinent provisions of the international law of the sea as
codified in the 1982 Convention on the Law of the Sea. Although the
Agreement is not yet in force, the Parties referred to it in the present inci-
dental proceedings in certain contexts and the Judgment does so as well.

377. The Judgment contends that Article I (1) (b) of the 1995 Agree-
ment cited above does nothing to invalidate its conclusion regarding the
meaning of “conservation and management measures” because, it says,
that provision does not itself define conservation and management meas-
ures (any more than the FAO Agreement of 1993). I take precisely the
opposite view, since I read in this provision that, for the purposes of the
1995 Agreement:

“‘conservation and management measures’ means measures to
conserve and manage one or more species of living marine resources
that are adopted and applied consistent with the relevant rules of
international law as reflected in the Convention [on the Law of the
Sea of 1982] and this Agreement” (A/CONF.164/37; emphasis
added).

That is wholly compatible with the definition of those measures which
results from the general international law of the sea and which this
opinion upholds. The definition in the 1995 Agreement demonstrates just
as much as the 1982 Convention on the Law of the Sea (and the 1993
FAO Agreement) that, in current international law, the criterion of com-
patibility of the measures in question with the pertinent rules of interna-
tional law applicable to the maritime space concerned is an element
which is a sine qua non of the definition of “conservation and manage-
ment measures” for the living resources of the sea which the international
legal order contemplates. Moreover, Article 4 of the 1995 Agreement
provides that:

289
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 718

“Nothing in [the 1995] Agreement shall prejudice the rights, juris-
diction and duties of States under the [1982] Convention. This
Agreement shall be interpreted and applied in the context of and in
a manner consistent with the [1982] Convention.”

378. Furthermore, Article 5 of the 1995 Agreement, entitled “General
principles”, states that in order to conserve and manage the stocks cov-
ered by the Agreement “coastal States and States fishing on the high seas
shall, in giving effect to their duty to co-operate in accordance with the
[1982] Convention: (a) adopt measures . . .” (emphasis added); and
Article 3 makes the distinction which the international law of the sea
requires between, on the one hand, “areas under national jurisdiction”
and, on the other, “areas beyond national jurisdiction”. Furthermore, in
both the 1995 Agreement and the 1982 Convention, no “conservation
and management measures” can be taken by a coastal State on the high
seas against vessels in that maritime space flying the flag of another State
except by agreement between the States concerned.

379. The majority does its best in paragraph 70 of the Judgment to
evade the conclusions stated above regarding the meaning of “conserva-
tion and management measures” on the high seas as understood in gen-
eral international law and international agreements; however, legal defi-
nitions are hard to kill. No considerations of the kind evoked justify the
Judgment in altering or overturning the existing positive international
law on this subject. The author of the measures, the maritime space they
concern, their nature and so on — and not just their content or factual
object — are all elements inherent in the very definition of “conservation
and management measures” in respect of the living resources of the sea
under international law, and hence of the measures referred to in the
reservation contained in subparagraph (d) of the Canadian declaration.
Canada itself has admitted, in the present preliminary proceedings, that
the conservation and management measures contemplated in the reserva-
tion are not necessarily the same as those stated by it to be measures of
that kind. For Canada, this was a way out of its difficulty, leaving it to
the Court to speak on its behalf. And, once again, the majority followed.

However, the Judgment’s demonstration of what it considers to be the
meaning and scope of the expression “conservation and management
measures” in international law is totally inadequate. This is another seri-
ous weakness of the Judgment, one which could have consequences
extending well beyond the present preliminary proceedings. In effect, in
order to reach the conclusion that the Court has no jurisdiction, the
majority have, one might say, adjusted the international law on the sub-
ject to suit Canada’s purported underlying intention or purported reasons
for the reservation in subparagraph (d) of its declaration; for, as
paragraph 71 of the Judgment expressly states, “any other interpretation
of that expression would deprive the reservation of its intended effect”!

ea

290
FISHERIES JURISDICTION (DISS. OP, TORRES BERNARDEZ) 719

380. In the present incidental phase, it is not a question of the Court
adjudicating upon a particular aspect of illegality or responsibility in con-
nection with the merits of the case, or on the defences which Canada
might in due course plead on the merits, but quite simply of it interpret-
ing the declaration by virtue of its power to determine its own jurisdic-
tion (Article 36, paragraph 6, of the Statute), since Canada challenges the
Court’s jurisdiction in reliance on the reservation in subparagraph (d) of
its declaration. It is thus in connection with the subject of the present
incidental proceedings that I conclude, in the light of the above consid-
erations, that:

(a) the meaning to be given to the expression “conservation and man-
agement measures” in the reservation in paragraph 2 (d) of the
Canadian declaration, because it is the meaning which it bears
under the general international law of the high seas, cannot be deter-
mined solely by reference to the content or the factual or material
object of those measures, which itself has to be ascertained in light
of the particular circumstances of the case“:

(b) the measures concerned in the present case, which Canada took on
the basis of its internal legislation, are not “conservation and man-
agement measures” under the general international law of the high
seas: they do not exist as such in the international law governing that
maritime space.

381. The latter conclusion is based on considerations which are per-
fectly compatible with the exercise by the Court of its power to determine
its own jurisdiction. The measures taken in the present case by Canada
are not “conservation and management measures” under the general law
of the high seas — nor therefore under the terms of the reservation in
subparagraph (d) — for very simple reasons:

(a) they were taken in regard to vessels on the high seas having a genu-
ine nationality and flag, not of Canada but of other sovereign States
such as Spain;

(b) they were taken unilaterally, regardless of the principle of co-opera-
tion between the States concerned, and were not the outcome of
any negotiations or any understanding or agreement between those
States (including Spain);

(c) they were taken despite the pertinent treaty functions exercised by
NAFO in regard to vessels of States fishing in its Regulatory Area
(including Canada and Spain); and, in addition,

4] mentioned earlier that the measures taken and enforced by Canada in the circum-
stances of the present case in March 1995 against Spanish and Portuguese vessels fishing
in the NAFO Regulatory Area were not directed towards “conservation”, their factual
object and purpose being to procure a change in the position of the European Union and
the attribution by it to Canada of certain preferential rights in that area.

291
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 720

(d) im this particular case they constituted an act of discrimination
against Spain and Portugal and Spanish and Portuguese fishermen.

The discriminatory nature of the measures taken by Canada in March/
April 1995 against Spanish vessels is a proven fact in the present inciden-
tal proceedings, since it is embodied in the Canadian Coastal Fisheries
Protection Regulations of 3 March 1995, which are before the Court
(Memorial of Spain, Annexes, Vol. I, Ann. 19, p. 311). This fact alone
makes it quite impossible legally for the measures taken in the present
case by Canada to enjoy consideration in international law as “conserva-
tion and management measures” for the living resources of the high seas,
and thus, for the reasons indicated, precludes them from being accorded
that meaning in the interpretation of the reservation in paragraph 2 (d)
of the Canadian declaration.

Ed

382. These conclusions can be no more or no less restrictive than the
actual text of the reservation in subparagraph (d) of the Canadian dec-
laration of 10 May 1994. Nor do they prevent the expression “conserva-
tion and management measures” from being interpreted in a given dec-
laration as having a different meaning or a different scope; for example,
that contained in a national law or regulations. That might perfectly well
happen, since consent to the Court’s jurisdiction is not to be confused
with the principles and rules of the pertinent international law. And it
could also happen that the Court is required to give effect to a jurisdic-
tional instrument without reference to international law because of the
terms themselves in which the State concerned gave its consent to juris-
diction (see, for example, paragraphs 66-68 of the Judgment). But neither
of these eventualities is at issue here, since the declarant State did not,
either directly or indirectly, give any particular definition of the measures
in question, either in the reservation or in the declaration as a whole or
elsewhere, before the proceedings were instituted.

383. The principal ground invoked in the Judgment for its finding on
the present point would seem to be no more than a single — and supple-
mentary — element of interpretation, namely the reference which
Mr. Ouellet made in his statement in the Senate to the protection of the
integrity of Canadian legislation; the fact that the Canadian Minister of
Foreign Affairs and International Trade emphasized other factors as
well, such as the sound legal basis of that legislation, is overlooked. If this
kind of supplementary means of interpretation is adduced as proof of
an underlying intention, it should at least be taken in its entirety.
Nor should we forget Mr. Ouellet’s reference to what he called “pirate”
vessels, or the precedent represented by the Canadian declaration
of 1970.

384. I agree that the question of the “conformity” of an act with inter-

292
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 72)

national law is one of “legality” (paragraph 68 of the Judgment), and
therefore a matter for the merits. Of course the word is being used in a
double sense — the reference being to the “legality” or “illegality” of the
act concerned — and the present proceedings are indeed only preliminary
incidental proceedings. However, the separate question of the “existence”
or “non-existence” of the measure concerned — its reality as a “conserva-
tion and management measure” under international law (since it is not
defined in the text of the declaration) — is not a question going to the
merits. I do not consider that the measures with which the Applicant
charges the Respondent in the present case, and which the Respondent
admits, have any existence, any legal reality in the general international
law of the sea as “conservation and management measures”, and there-
fore they cannot, in my view, be characterized in the particular circum-
stances of this case as measures of “conservation and management”,
which is how the Judgment describes them for the purpose of interpreting
the reservation in paragraph 2 (d) of the Canadian declaration.

385. My purpose in taking account, in the present context, of the
international law of the sea has nothing to do with the merits of the case,
namely the conformity or non-conformity of the Canadian measures with
that law. The interpretation of the reservation and its silence on the sub-
ject are my sole reason for having turned to general international law,
where I find that that law does not recognize measures such as those
taken by Canada in this case in 1995 against Spanish vessels in the
NAFO Regulatory Area as “conservation and management measures”.

386. General international law also tells us that the content or factual
object of the measures is not the only criterion to be taken into account
in determining the existence of a “conservation and management meas-
ure” under international law. Other criteria come into play here, namely
the maritime space concerned, whether or not the measures are unilat-
eral, whether or not they are discriminatory, whether or not the specific
measures taken aim at conservation, and so on. The FAO and United
Nations Agreements referred to above simply serve to confirm the gen-
eral international law of the sea on this subject.

387. I cannot therefore accept the conclusions of the Judgment on this
issue as representing a natural and reasonable manner of construing the
text of the reservation in the context of the declaration, having regard
also to the intention of the declarant State as reflected in the supplemen-
tary means of interpretation submitted to the Court by the Parties.

(d) The words “the enforcement of such measures” in the reservation
and the silence on the use of force in respect of the matters
reserved by the declaration

388. Having concluded that the “measures” taken by Canada in the
present instance were not “conservation and management measures”
within the meaning of paragraph 2 (d} of the Canadian declaration of

293
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 722

10 May 1994, it is clear to the author of this opinion that the enforcement
of such measures by Canada is, too, an aspect of the dispute which does
not fall within the scope of the reservation. However, since the Judgment
gives a different interpretation of the expression “conservation and man-
agement measures”, I must also state my view on the interpretation of the
words “the enforcement of such measures” as used in the Canadian res-
ervation, that is to say, independently of the interpretation of the meas-
ures taken by Canada in the present case and of their characterization as
conservation and management measures under international law.

389. In interpreting the words “the enforcement of such measures”,
the first thing to bear in mind is the distinction between “measures” and
their “enforcement”. The reservation in paragraph 2 (d) of the Canadian
declaration deals with only a single category of measures, namely the
“conservation and management measures” taken by Canada in regard to
vessels fishing in the NAFO Regulatory Area. In the reservation, “enforce-
ment” is not a measure or a separate category of measures; it simply
relates to the implementation of the “conservation and management
measures” in question. The Judgment on the other hand, aligning itself
yet again with the Canadian position, arrives at the opposite conclusion,
talking of “measures in enforcement of conservation” (see, for example,
paragraph 82 of the Judgment).

390. The author of this opinion, however, believes that the word
“enforcement” cannot be interpreted in the reservation in subpara-
graph (d) independently of the “conservation and management measures”
which govern it. Without the existence of this latter category of measures,
there can be no “enforcement” within the meaning of the reservation to
the Canadian declaration. Accordingly, once it is established that the
measures taken by Canada in the case are of a different kind, then the
enforcement of that different kind of measure does not fall within the
scope of the reservation, whether as the “taking” or as the “enforcement”
of measures.

*

391. Spain stressed on a number of occasions the distinction which
I have drawn above. This distinction is what underlies its second main
argument in favour of the Court’s jurisdiction in this case, namely that
the use of force by Canada against vessels on the high seas flying the
Spanish flag cannot reasonably be regarded as the enforcement of meas-
ures relating to the conservation and management of fish stocks. In
Spain’s view, since international law has prohibited the use of force, its
use cannot be covered by the reservation in subparagraph (d), bearing in
mind that the text of Canada’s reservation and declaration as a whole
is silent on the use of force in relation to the matters excluded by the
reservations contained in the declaration.

392. In Spain’s view, the use of force is clearly not covered by the res-
ervation in subparagraph (d), because the reservation does not mention

294
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 723

it, and because the use of force for which the Canadian legislation pro-
vides in respect of foreign vessels on the high seas constitutes conduct
contrary to international law, that being the law which governs the inter-
pretation of declarations made under the optional clause system estab-
lishing the Court’s jurisdiction. Thus the boarding of the Estai by force
on the high seas on 9 March 1995 was not in itself an act of enforcement
of a conservation and management measure under international law, but
something altogether different.

393. According to Spain, the force whose use is prohibited by interna-
tional law is not confined to actual armed aggression. What is prohibited
is the use of armed force by a State against another State, whether in rela-
tion to territory, persons or objects, including those on the high seas, fall-
ing under the sovereignty or exclusive jurisdiction of that latter State.
The use of force on the high seas against a vessel flying the flag of another
State is, Spain maintains, contrary to the United Nations Charter, to gen-
eral international law and to the law of the high seas and, as such, can-
not be covered by an interpretation of the reservation in paragraph 2 (d)
of the Canadian declaration unless the text of the declaration as a
whole, or of the reservation relied on by Canada, makes explicit reference
to it.

394. As far as the facts are concerned, Spain placed particular empha-
sis on the provision in Canada’s current relevant legislation for the use of
force against vessels flying the flag of another State on the high seas; on
the magnitude of the 1995 conflict; on the gravity of the incidents; on the
degree of force employed by the Canadian patrol boats in their pursuit
and boarding of the Estai some 245 miles from the Canadian coast; in
the harassment, over the following days, of other Spanish fishing vessels
in the NAFO Regulatory Area; and on the despatch to the area of units
of the Spanish Navy.

395. As regards the Canadian legislation, Spain laid particular stress
on the extension of Canadian criminal law to the NAFO Regulatory
Area, permitting Canadian peace officers to use force on the high seas
against foreign vessels at the risk of causing death or serious bodily harm.
Spain thus rejected the Canadian arguments in this regard that the use of
force was intended to be confined to serious cases and to situations of
self-defence. Spain also emphasized the fact that the Canadian legislation
complained of, and the theatre of the Canadian actions, concerned the
high seas (the NAFO Regulatory Area) and that relations between States
on the high seas are governed by the international law of the high seas,
and not by the rules of the law of the sea relating to coastal States’ exclu-
sive economic zones, or by their national legislation. It thus rejected the
notion that the legal régime governing national maritime areas could be
applied to the high seas so as to justify the exercise of certain powers of
coercion of the coastal State against foreign vessels on the high seas.

396. In Spain’s view, Canada has no international title to use force

295
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 724

against vessels fiving the Spanish flag in the NAFO Regulatory Area, or
in any other area of the high seas. In this connection, Spain asked where
was the practice, whether customary, traditional or well known, that per-
mitted the use of force on the high seas against foreign vessels, in defiance
of the restrictive provisions imposed by Articles 110 and 111 of the 1982
United Nations Convention on the Law of the Sea. Finally, it reminded
the Court that the 1995 United Nations Agreement on Straddling Stocks
is not in force and not binding on any State and that Canada is not yet a
party to the 1982 Convention on the Law of the Sea, the former being
intended to implement certain provisions of the latter.

*

397. Canada had difficulty in answering these Spanish arguments. It
endeavoured to do so indirectly, trying first to get round the link created
in the reservation in subparagraph (d) between “conservation and man-
agement measures . .. and the enforcement of such measures” by con-
structing a new category of measures, namely, “enforcement measures”,
not found in the text of the reservation. This approach is that of the
Canadian Counter-Memorial in general, and the same can be said of
some of the Canadian statements at the hearings. For example, Canada’s
counsel argued that the expression “enforcement measures” used in the
reservation (sic!) cannot mean anything less than the powers and pro-
cedures that are expressly set out in the amended Coastal Fisheries Pro-
tection Act of 1994. But the reservation says nothing about enforce-
ment “measures”.

398. Occasionally, Canada avoided using the word “enforcement” or
referred to its ordinary meaning in a manner isolating it from its context
in the reservation. Sometimes its counsel talked of “disputed measures”,
meaning both the “conservation and management measures” mentioned
in the reservation and “the enforcement of such measures”, or else they
resorted to descriptive formulae, such as “measures such as those neces-
sary to effect .. .”. These various presentations of the issue by Canada
sought to eliminate or reduce, in the interpretation of the reservation, the
effectiveness of the word “such” or to isolate it from the context of “con-
servation and management measures” which precedes it in the reserva-
tion. Canada went so far as to say that, if the use of force is not specifi-
cally excluded, it must be included in any reasonable and logical definition
of the word “enforcement”. In other words, it tried to overturn the gen-
eral principle of law and of the Court’s jurisprudence to which I have
already referred to the effect that juridical instruments are to be pre-
sumed to conform to the law (Right of Passage Judgment).

399. Canada maintained that the use of force against the Estai on
9 March 1995 on the high seas (no mention was made of the harassment
at that time of other Spanish fishing vessels in the NAFO Regulatory

296
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 725

Area) is “enforcement” of the “conservation and management measures”
taken by it in regard to vessels fishing in the NAFO Regulatory Area
under the 1995 regulations implementing its amended Coastal Fisheries
Protection Act. Consequently, all of these actions by Canada, it was con-
tended, came within the scope of the reservation. However, this did not
prevent Canada’s counsel from referring also to certain defences on the
merits, such as the need for urgent action in 1995 because of overfishing
by Spanish fishermen and the normal and customary nature of the action
taken, although they acknowledged that, in the present preliminary pro-
ceedings concerning jurisdiction, the Court could not rule on the question
of the degree of force employed in this particular case.

400. Canadian counsel emphasized that the measures taken by Canada
in 1995 against Spanish and Portuguese vessels were “traditional” con-
servation and management measures; in this respect they compared the
Canadian measures with those provided for in Article 61, paragraph 4, of
the 1982 Convention on the Law of the Sea concerning the “exclusive
economic zone”, in keeping with Canada’s general thesis in the present
incidental proceedings that the nature of maritime space in question is
quite irrelevant. According to their statements at the hearings, the only
difference was where these measures were applied by Canada: the NAFO
Regulatory Area which is so precisely designated in the reservation!
Canada’s counsel also mentioned other countries’ legislation but gave no
specific examples of it.

401. Canada accused Spain of dramatizing the degree of force used by
Canadian coastguard vessels against the Estai when it was boarded on
9 March 1995. No shots had been fired at the vessel, and the boarding
had taken place without loss of life or serious bodily harm. The force was
reasonable force, employed for the sole purpose of arresting a fishing ves-
sel which offered resistance and was suspected of having violated conser-
vation and management measures prescribed by Canadian law. In other
words, it was force used solely to enforce Canadian law, and plain com-
mon sense required that force needs to be used in enforcing the law. The
fact that the vessel was Spanish, the law Canadian and the maritime
space an area of the high seas were mere details, neither relevant nor of any
value for the purpose of interpreting the reservation in paragraph 2 (d)
of the Canadian declaration.

402. Canada asserted that the measures taken against the Estai had
nothing to do with the use of force in relations between States as con-
templated in the United Nations Charter, adding, however, that it recog-
nized that the prohibition of the use of force laid down in Article 2,
paragraph 4, of the United Nations Charter was a peremptory norm (jus
cogens). At the same time Canada’s counsel pointed out that, as far as
the interpretation of the reservation was concerned, the legality or ille-
gality of the “enforcement” of the measures was immaterial, but they

297
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 726

refrained from characterizing Canada’s own acts in this regard (adoption
of the Regulations of 3 March 1995; boarding of the Estai; harassment
of other Spanish fishing vessels).

403. The Canadian legislation permitted the use of force to board the
Estai, but only as a last resort and in the most limited way possible, since
Canadian criminal legislation was general law having “an entirely humani-
tarian and commendable purpose . . . force likely to cause death or seri-
ous injury is not justified unless it is necessary for self-preservation or the
preservation of any other person — in brief, self-defence” (CR 98/14,
pp. 46-47; emphasis added). Who then attacked the Canadian coastguard
vessels or patrol boats that boarded the Estai? Who was it that placed
these coastguard vessels and patrol boats in a situation of “self-defence”?
Canada failed to answer these questions and therefore its argument based
on self-defence does not hold water. Despite invoking Canadian legisla-
tion (which for the Court is simply a fact in the present proceedings and
not the applicable law), Canada’s counsel nevertheless sought recourse,
as far as they were able, in international law in order to attempt to justify
the use of force provided for in the Canadian legislation and its applica-
tion on the high seas to the Spanish vessel Estai on 9 March 1995.

*

404. Canada’s arguments concerning the use of force provided for in
its legislation and/or the force used against the Estai have no basis either
in the text of the reservation in subparagraph (d) of its declaration or in
its purported underlying intention. As far as the text of the reservation is
concerned, the word “enforcement”, taken in its ordinary or natural
sense, does not cover “coercive measures”. What is more, enforcement is
not to be confused with “enforcement action”. It is highly significant in
this respect that the statements by Canada’s counsel talked of enforce-
ment and enforcement action as though they were the same thing. These
Canadian arguments thus add words to the text of the reservation which
are not in it. This is the time to ask ourselves whether the application of
grammar is to be confined to the interpretation of the words “vessels fish-
ing” in the reservation. Even more significant is the fact that Canada,
while certainly speaking of its national legislation, makes no mention of
those matters really relevant to the interpretation of the reservation from
the point of view of the “underlying intention”, so frequently referred to
in other contexts. Not a word, for example, of the statements of Mr.
Ouellet or Mr. Tobin. This is somewhat surprising, since Mr. Ouellet
spoke of reprisals (“retaliatory action”) in his statement to the Senate on
12 May 1995, and reprisals is a term which in international law has a very
precise and generally accepted meaning.

405. As to the facts, Canada, as we have just said, presents them as
so-called conservation and management measures as provided for in its

298
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 727

national legislation, or as the enforcement of such measures. But the issue
calls for a far more detailed study of the “facts which are the source” of
the present dispute submitted to the Court by Spain on 28 March 1995
(see Chapter II of this opinion). On an examination of these facts, it
emerges clearly that neither the adoption of the Regulations of 3 March
1995 nor the boarding by force of the Estai are acts which genuinely con-
cern the conservation of the living resources of the sea, but acts of retalia-
tion directed against measures adopted in respect of the NAFO Regula-
tory Area by a third party, the European Union.

*

406. And what line. does the Judgment take as regards the interpreta-
tion of the words “and the enforcement of such measures” in the reserva-
tion in subparagraph (d) of Canada’s declaration? In paragraphs 78 to
84, it identifies and rejects one by one the Spanish arguments, namely:
enforcement contrary to international law; the extra-territorial applica-
tion of Canadian criminal law; the silence of the declaration and the res-
ervation in subparagraph (d) on the use of force; and the illegality,
under international law, of the relevant provisions of the Canadian
legislation.

407. Notwithstanding the provisions of the 1982 Convention on the
Law of the Sea, the Judgment apparently sees nothing abnormal in the
Canadian domestic legislation, at least for purposes of the interpretation
of the reservation in the Canadian declaration with which we are con-
cerned. Indeed, it asserts that the use of a certain degree of force against
foreign vessels on the high seas is permissible in relations between sov-
ereign States where the conservation and management of the living
resources of the high seas are concerned. This again represents a shift of
direction by the Judgment in the Court’s jurisprudence, both general in
scope and unforeseeable in its consequences, to which I cannot subscribe,
except in regard to cases of agreement between the States concerned.

408. What evidence does the Judgment put forward about the practice
of States and their opinio juris in this respect? The same as Canada,
namely Canada’s own legislation, unidentified and unanalysed legislation
of other countries, and Article 22, paragraph 1 (c), of the Convention
of December 1995 on Straddling Stocks (paragraph 81 of the Judgment).
The author of this opinion cannot agree, in the absence of specific evi-
dence about the practice of States and their opinio juris, that the provi-
sion of the Convention on Straddling Stocks cited by the Judgment is “a
general practice accepted as law” (Article 38, paragraph 1 (b), of the
Court’s Statute), either in March 1995 or today. Neither can I share the
astonishing conclusion in paragraph 84 of the Judgment that the use of
force on the high seas as contemplated by the Canadian legislation
against vessels flying the flag of a foreign State is today “commonly
understood as enforcement of conservation and management measures”,

299
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 728

thus enabling certain conduct by Canada with regard to Spain to be
brought willy-nilly within the sphere of application of the reservation in
paragraph 2 (d) of the Canadian declaration of 10 May 1994.

409. I find it neither “natural” nor “reasonable” to assert, as the Judg-
ment does, that in general international law the notion of “enforcement”
of conservation and management measures relating to the living resources
of the high seas now includes the use of force (whether minimal or not)
against foreign vessels on the high seas. In my opinion, for such force to
be used, general international law still requires the agreement of the
States concerned. In this connection, it is of interest to reproduce here
point 6 of the interpretative declarations concerning the signing by the
European Community and its member States of the 1995 United Nations
Agreement on Straddling Stocks:

“The European Community and its member States reiterate that
all States shall refrain in their relations from the threat or use of
force in accordance with general principles of international law, the
United Nations Charter and the United Nations Convention on the
Law of the Sea.

Moreover, the European Community and its member States
emphasize that the use of force contemplated in Article 22 [of the
Agreement on Straddling Stocks] is an exceptional measure, to be
based on the most rigorous respect for the principle of proportion-
ality, and that any abuse will engage the international responsibility
of the inspecting State. Any case of non-compliance shall be settled
by peaceful means, in accordance with the relevant procedures for
dispute settlement.

Furthermore, the European Community and its member States
consider that the relevant terms and conditions for boarding and
inspection should be elaborated in accordance with the relevant
principles of international law in the framework of the appropriate
regional and sub-regional fisheries management organizations and
arrangements.” (European Union, extract from the draft Minutes of
the 1935th session of the Fisheries Council, held at Luxembourg on
10 June 1996, Annex I, point (ii), to the extract from the record; the
United Kingdom made an interpretative declaration in this respect.)

oe

410. It is also clear, at least to me, that, in the legal and factual cir-
cumstances of the present case, the Judgment broaches an important
issue which divides the Parties on the merits of the matter. In its presenta-
tion of the issue, the Judgment effectively prejudges the merits to an
extent unacceptable in preliminary proceedings concerning the Court’s
jurisdiction. Article 79, paragraph 7, of the Rules of Court, might thus be

300
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 729

one more victim of the present Judgment. As we have seen, the Judgment
brings the use of force under the Canadian legislation within the defini-
tion of what are “commonly” understood as “enforcement of conserva-
tion and management measures”, but the Parties are divided on the mer-
its as to the degree of force used by Canada in this case, and this also
raises the question of how Canada’s specific acts should be characterized.
The Judgment does not deal with this latter issue. And of course it also
remains utterly silent on the question whether the use of force which it
accepts can be reconciled with the rule of the exclusive jurisdiction of the
flag State over its vessels on the high seas.

411. The Judgment also fails to deal with the question of the adoption
of the Canadian Regulations of 3 March 1995; throughout, its sights
are set, either exclusively or in the main, on the acts of enforcement
involved in the forcible boarding of the Estai. Yet the first request in the
Spanish Application concerns precisely the non-opposability of the
Canadian legislation, and thus above all the adoption of the Regulations
of 3 March 1995. The acts concerning the Estai are simply a conse-
quence of the adoption of the Regulations. It is this measure first and
foremost which should be the focus of the present incidental proceedings
for purposes of interpretation of the Canadian reservation.

*

412. As regards the use of force, as with the other aspects of the dis-
pute, the task of the present incidental proceedings should be to deter-
mine whether such a form of enforcement of conservation and manage-
ment measures is or is not excluded by the reservation in the Canadian
declaration, the declaration being totally silent about force and its use.
The declaration as a whole also tells us that in 1994 Canada gave its con-
sent to the jurisdiction in regard to all disputes other than those enumer-
ated in the reservations contained in the declaration itself (paras. 2 (a)

to (d)).

413. In these circumstances, the use of force to enforce the measures
contemplated in the reservation in subparagraph (d) cannot simply be
taken for granted, since the international legal order contains a general
prohibition on the use of force by States in international relations. One
formulation of this general prohibition of the use of force, recognized by
Canada itself as a peremptory norm, is to be found in the Advisory Opin-
ion on the Legality of the Threat or Use of Nuclear Weapons (LCJ.
Reports 1996, p. 247, para. 48). The Respondent has given no adequate
explanation of why its declaration of 10 May 1994, including the reserva-
tion in subparagraph (d), is silent about the use of force.

414. To this initial contribution to the interpretation of the Canadian
reservation, international law adds another which follows directly from
the general law of the sea. The high seas are a maritime area reserved for

301
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 730

peaceful purposes (Article 88 of the Montego Bay Convention), where no
State is entitled to use force in order to enforce measures of conservation
and management of living resources against vessels in that area flying the
flag of another State. There is not a single provision in the Convention
which permits any conclusion to the contrary. And these are rules of
international law which, as customary or general law, are applicable
between Canada and Spain.

415. A declarant State may, by way of reservation, exclude principles
and rules of international law in any sphere of international relations in
connection with its consent to the jurisdiction of the Court, but, clearly,
it must say so in its declaration, either expressly or by necessary implica-
tion, since the silence of the declaration deposited operates not against,
but in favour of, the international law in force, notwithstanding the con-
clusions to the contrary in this respect in the present Judgment.

In the present case, there also exists in relation to the area of the high
seas in question a multilateral treaty régime concerning the management
and conservation of the living resources of the area, that of the NAFO
Convention of 1978, to which the fishing vessels of the two Parties are
subject — a convention which the Canadian reservation expressly men-
tions for the purpose of delimiting its geographical scope. Under this par-
ticular treaty régime too, force may not be used in order to enforce
measures of conservation and management of resources against foreign
vessels, in the absence of agreement between the parties concerned (this is
the position set out in document NAFO/FC Doc. 96.1 mentioned in para-
graph 70 of the Judgment).

416. Moreover, declarations under Article 36, paragraph 2, of the
Statute must be made, interpreted and applied in good faith. Within the
framework of the optional clause system — which is a system in the pub-
lic domain — declarant States are entitled to know the extent of the con-
sent to the compulsory jurisdiction of the Court which each of them has
given, as well as any changes which take place in that consent after the
deposit of the original declaration. Silences, equivocations, false pre-
tences, etc., represent neither the letter nor the spirit of the optional
clause system and the Court should not encourage them when it inter-
prets declarations. This is particularly so inasmuch as in the present case
there are a number of declarations in force expressly excluding by way of
reservation disputes or situations involving the use of force.

The Court has stated time and again, and in different contexts, that the
entire optional clause system is based on good faith and mutual trust
among declarant States. I have said and repeated this in the present
opinion. Moreover, reciprocity in the application of reservations con-
tained in declarations is also part of the system. All of this militates
against any automatic conclusions being drawn, in the interpretation of
declarations, from the silence or mental reservations of the declarant
State with regard to the use of force.

302
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 731

417. Where a declarant State makes and deposits a declaration relat-
ing to all disputes other than those specifically excluded from the Court’s
jurisdiction, as is the case with the Canadian declaration, and where none
of the reservations in the declaration specifically excludes the use of force
in its text, it is neither acceptable nor in conformity with international
law to contend subsequently that, by. virtue of internal domestic legisla-
tion, the silence of the text with regard to the use of force is to be inter-
preted as excluding from the jurisdiction which the State has accepted a
dispute (or an aspect of a dispute) with another declarant State concern-
ing the use of force.

*

418. Let us now take a closer look at what Minister Ouellet said in the
Senate on 12 May 1994. He undoubtedly stated that Canada, in order to
protect its amended Coastal Fisheries Protection Act, had made a reser-
vation in its new declaration of 10 May 1994, but he did not discuss the
text of the reservation as such. Nor was the text read out or commented
on in the Senate. Furthermore, he stated that the reservation would apply
“only during such time as we felt was necessary to take retaliatory action
[‘représailles’ ] against those engaged in overfishing” and that the vessels
concerned were irresponsible “pirate” vessels (Stateless vessels and vessels
flying a flag of convenience). This latter aspect of the matter has already
been discussed in the present opinion, but not as yet the mention by the
Minister of taking “retaliatory action”.

419. The context readily lends itself to this, because from the concep-
tual point of view Mr. Ouellet’s words refer the reader to the notion of
“enforcement” of measures. Yet it is highly pertinent to note that the
Minister himself refers us in this regard to international law, since “repri-
sals” are an institution of customary international law, called counter-
measures in Article 30 of the International Law Commission’s draft
articles on State responsibility (LC Yearbook, 1979, Vol. IE, Part Two,
pp. 128-135).

420. Whether reprisals are armed or not, and regardless of the ques-
tion of the relationship between “armed” reprisals and the rule in
Article 2, paragraph 4, of the United Nations Charter, there is clearly
unanimity about the definition of reprisals or countermeasures. This
definition was formulated in the following terms in the Arbitral
Award of 31 July 1928 in the responsibility case between Germany
and Portugal with regard to the Naulilaa Incident:

“Reprisals are an act of self-redress (Selbsthilfehandlung) of the
injured State, an act done in reply — after giving notice and not
receiving satisfaction — to an act contrary to the law of nations by
the offending State. Their effect 1s temporarily to suspend, in the
relations between the two States, the observance of one or another
rule of the law of nations. They are limited by humanitarian experi-
ence and by the rules of good faith applicable in relations between

303
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 732

States. They would be unlawful if a prior act contrary to the law of
nations had not furnished the cause for them.” (United Nations,
Reports of International Arbitral Awards, Vol. IL p. 1026 /transla-
tion by the Registry ]; the emphasis is that of the original text of the
arbitral award.)

Thus Mr. Ouellet himself refers us, quite rightly, to international law,
and not to Canadian legislation or its implementing regulations, in
regard to the definition of “enforcement” of the measures contemplated
by the reservation in subparagraph (d} of the Canadian declaration. But
if we accept, in interpreting the Minister’s remarks, that in fact even
armed retaliation is covered by the reservation, inasmuch as it constitutes
enforcement of the measures adopted, we must immediately ask our-
selves, what prior act contrary to the law of nations on the high seas was
being charged against Spain by Canada when it adopted the Regulations
of 3 March 1995 and boarded the Estai on 9 March 1995? In the present
incidental proceedings the Respondent has not argued, far less proved,
the existence of a prior internationally wrongful act imputable to Spain.
It has merely spoken in general teams of overfishing in an area of
the high seas. That is insufficient in international law for the taking of
reprisals.

421. The conclusion could not therefore be clearer. In the circum-
stances of the present case the supplementary means of interpretation
invoked by the Respondent serve only to confirm my interpretation of
the words “enforcement of such measures” in the Canadian reservation,
an interpretation reached on the basis of good faith, the text, the context
and the international law applicable between the Parties. Accordingly,
the Court also has jurisdiction — in the view of the author of this opinion
— to deal with this aspect of the Spanish Application, whether or not the
specific measures taken by Canada are “conservation and management
measures” under international law.

*

422. Finally, it should be noted that the Judgment remains totally
silent with regard to the harassment, by Canadian coastguard vessels in
particular, of Spanish fishing vessels other than the Estai. Nor does it
breathe a single word about the question whether the “threat” of military
force by the Canadian Government, after the boarding of the Estai, so as
to induce all Spanish fishing vessels to cease their activities in the NAFO
Regulatory Area is, as such, to be considered as having its origin in the
enforcement of conservation and management measures within the mean-
ing of the reservation in paragraph 2 (d) of the Canadian declaration of
10 May 1994. Is such threat of force also commonly included in the
notion of enforcement of measures of conservation and management of
the living resources of the high seas in international law? The Judgment
fails to answer this question.

304
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 733

(e) The expression “disputes arising out of or concerning ... measures” in
the reservation and the subject of the dispute submitted by Spain

423. As I have made clear throughout this opinion, in particular in
Chapter III, the subject of the dispute submitted by Spain to the Court
concerns Canada’s title or lack of title to exercise certain jurisdiction,
rights or claims on the high seas in regard to vessels in that maritime
space flying the Spanish flag; accordingly, this dispute does not fall out-
side the consent to the jurisdiction of the Court expressed by Canada in
its 1994 declaration, despite the reservation in paragraph 2 (d) included
in that declaration. The reservation refers only to “conservation and
management measures” taken by Canada and “the enforcement of such
measures”, and not to Canada’s entitlement under international law to
take and enforce the measures in question against Spain and its vessels on
the high seas. The reservation in the existing Canadian declaration does
not deprive the Court of jurisdiction with regard to the title and meas-
ures, as was the case with the reservation in paragraph 2 (d) of the 1970
declaration.

424. It follows, in my view, that the taking and enforcement by Canada
of conservation and management measures — even if it were compatible
with the facts and the law — could not give rise to a dispute whose sub-
ject is precisely Canada’s title or lack of title to take and/or enforce the
measures in question. Law and logic require that the issue of Canada’s
title or lack thereof be treated as a pre-condition for the measures taken
and/or enforced by Canada.

425. This initial conclusion alone would dispose of the objection to the
Court’s jurisdiction which Canada founds on the reservation in subpara-
graph (d) of its 1994 declaration. In other words, a dispute of the kind
submitted to the Court by the Spanish Application of 28 March 1995
could not be a dispute arising out of or concerning the measures to which
the reservation refers. Thus it is clear from the outset that the words used
in the reservation cannot operate so as to exclude jurisdiction in the cir-
cumstances of the present case. It should be noted that, in Canada’s 1970
declaration, the reservation in subparagraph (d) contained the same
words, but those which followed them referred also to the jurisdiction,
rights and claims of Canada as well as to the measures taken by Canada.
This is not the case with the present reservation, in which the phrase fol-
lowing the words in question relates solely to measures taken and enforced
by Canada.

426. The foregoing conclusion represents what Spain has argued
throughout the present preliminary incidental proceedings. At first, as
I said, Canada’s position on this point was that the subject of the dispute
was identical with the subject-matter of the reservation in subpara-
graph (d) of its declaration. At the oral stage of the proceedings, that argu-
ment was replaced by the contention that the subject of the dispute
was also the conservation and management of fisheries. From then on,

305
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 734

all Canada’s efforts were directed towards showing that the disputes to
which the reservation referred related to a notion wider than that of dis-
putes whose subject was “conservation and management measures”. In
Canada’s view, therefore, certain aspects or elements common to the dis-
pute and the reservation were sufficient to bring the dispute within the
sphere of application of the reservation. This was the context in which
Canada invoked the expression “disputes arising out of or concerning . . .
measures”. Thus any issue raised by the measures adopted by Canada,
directly or indirectly, in relation to any matter, such as title, necessity,
appropriateness, method of enforcement etc. (arising out of or concern-
ing) would be covered by the reservation. Arising out of looked to the
origin and concerning to the subject of the dispute.

427. At first sight, that interpretation by Canada would appear to find
support in the text of the reservation in subparagraph (d). However, this
is pure illusion. Apart from the fact that the words “directly or indi-
rectly” do not appear in the text of the reservation, the Canadian argu-
ments quickly abandoned the French and English versions of the text of
the reservation in favour of others. This amounts to an admission that
the text of the reservation does not support Canada’s “also” argument.
Canada’s counsel then considered the expression “relating to” in the
Greek reservation in the case concerning the Aegean Sea Continental
Shelf (C.J. Reports 1978, p. 3).

428. The Respondent thus immediately took liberties with the text of
its own reservation. Canada’s arguments at the hearings featured a whole
spate of substitutes for the expression “arising out of or concerning” used
in the reservation. And they didn’t just stop at “relating to”. Sometimes
that expression was joined by another, “refer to”. And there were many
others, despite the soothing assertions that the text was clear and the
intention behind it no less so. For example, I noted the following: “also
concerns’; “for it to have been caused by”; “for it to relate to” ; “involve” ;
“regard”; “give rise to”; and so on.

429. From all this, it is obvious, yet again, that in Canada’s eyes the
reservation has no text or, at the very least, that Canada considers itself
entitled to amend the text to suit the moment or the needs of the argu-
ment. The issue is no longer the interpretation of a declaration under the
optional clause system. That has to be said. The initial reliance on the
expression “arising out of or concerning” was clearly no more than a pro-
cedural ploy. The whole discourse remains centred on and governed by
Canada’s underlying intention.

430. The Judgment takes the view that the terms used in the reserva-
tion in subparagraph (d) confer a broader and more comprehensive
character on the exclusion established by the reservation. The Judgment
accordingly espouses the Canadian argument and, like Canada, proceeds
to utilize other forms of words to explain what would otherwise be per-

306
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 735

fectly clear (see paragraphs 62 and 63 of the Judgment). At this point in its
reasoning the Judgment had already been careful to eliminate the ques-
tion of Canada’s title or lack of title as a subject of the present dispute.
The Judgment thus did not deem it necessary to express an opinion on
the pre-condition, that is to say, the legal and logical contradiction men-
tioned above. Moreover, it did not even bother at this point to compare
the expressions in the two declarations, a procedure which it accepts and
employs for other purposes in paragraph 50 and elsewhere. As I have
already pointed out, nowhere in the Judgment is there any mention of the
reservation in paragraph 2 (d) of the Canadian declaration of 1970, but
only of the 1985 reservation.

431. Let it be said in conclusion that the matter of the words used in
subparagraph (d) of the reservation in the 1994 Canadian declaration
seems to play a quite secondary role in the reasoning of the Judgment,
and for the same reasons as in the present dissenting opinion, although
different conclusions are reached as to the existence of jurisdiction. Once
one has concluded, as I have done, that the measures adopted and
enforced by Canada in March/April 1995 against Spanish vessels were
not conservation and management measures, or the enforcement of such
measures, within the meaning which these expressions bear in the reser-
vation, the words of the reservation no longer have a major part to play
in its interpretation. This conclusion accordingly reinforces that which
I reached in the opening paragraphs of the present section. Thus neither
the word “disputes”, which precedes the phrase in question, nor the
expression “conservation and management measures”, which follows it,
do anything to alter the interpretation which this opinion attributes to
the Canadian reservation in the light of my observations and conclusions
with regard to that word and that expression.

CHAPTER V. OTHER ISSUES

1. The Court’s Power to Determine Its Own Jurisdiction

432. In replying to Spain’s arguments, counsel for Canada stated
repeatedly that this or that issue was a matter for the “merits” and not
the “jurisdiction”, thereby overlooking the “preliminary” character of the
present incidental proceedings. For to assert that “jurisdiction/merits” is
synonymous with “preliminary/non-preliminary” is erroneous. The ques-
tion of jurisdiction must always be decided first, but that can occur both
in the preliminary incidental phase and at the merits phase. The fact that
a defence or objection is put forward in a preliminary form, as was done
by Canada, does not mean that it is genuinely preliminary or that it can
be settled in a preliminary incidental phase.

As the case-law confirms, by categorizing certain objections as prelimi-
nary, Article 79 of the Rules of Court makes it quite clear that:

307
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 736

“when they are exclusively of that character they will have to be
decided upon immediately, but if they are not, especially when the
character of the objections is not exclusively preliminary because
they contain both preliminary aspects and other aspects relating to
the merits, they will have to be dealt with at the stage of the merits.
This approach also tends to discourage the unnecessary prolonga-
tion of proceedings at the jurisdictional stage.” (Military and Para-
military Activities in and against Nicaragua {Nicaragua v. United
States of America), C.J. Reports 1986, p. 31, para. 41.)

Thus in declaring, for example, that Canada’s objection founded on the
reservation in subparagraph (d) did not, in the circumstances of the case,
possess an exclusively preliminary character, the Court would in no way
be ruling upon the legality of the conservation and management meas-
ures referred to in the reservation, or of their enforcement. Such a dec-
laration would simply mean that the Court would decide those issues
only at the merits stage. The Judgment seems to proceed from considera-
tions of a different kind, namely the famous “underlying intention” of
Canada that the reservation should exclude any consideration of merits,
whether at the jurisdiction phase or subsequently.

2. Objections Which Do Not Possess an Exclusively Preliminary
Character

433. Article 79, paragraph 7, of the Rules of Court provides that, after
hearing the parties, the Court shall give its decision in the form of a judg-
ment, by which it shall either uphold the objection, reject it, or declare
that the objection does not possess, in the circumstances of the case, an
exclusively preliminary character. In its Memorial and in the hearings,
Spain invoked this provision of the Rules with regard to certain interpre-
tations of the Canadian reservation put forward by the Respondent. The
Judgment avoids making any declaration to the effect that the objection
does not have an exclusively preliminary character. It does this by draw-
ing a distinction between the interpretation of the reservation and the
question of the legality of the acts referred to in paragraph 2 (d) of the
Canadian declaration (paragraph 85 of the Judgment).

434. For the Judgment, that is possible even when interpreting ambi-
guities, uncertainties and silences in reservations contained in declara-
tions. Paragraphs 54 and 79 of the Judgment — which I reject — are
absolutely clear on this point. Good faith, it seems, has no part to play
in the interpretation of reservations! The Judgment appears to take
pleasure in stressing this point, for example when it states:

“Nowhere in the Court’s case-law has it been suggested that inter-
pretation in accordance with the legality under international law of
the matters exempted from the jurisdiction of the Court is a rule that
governs the interpretation of such reservations.” (Paragraph 54 of
the Judgment.)

308
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 737

435. However, even this extraordinary conclusion of the Judgment
seems to me insufficient to justify the exclusion, from the interpretation
of a reservation, of a declaration that a particular objection is not of an
exclusively preliminary character. Despite the Judgment’s having rede-
fined the subject of the dispute (for example, by excluding Canada’s title
or lack of title or the opposability or non-opposability of the Canadian
legislation to Spain), I find it quite impossible to agree with its conclusion
that, in the present case, not one of the issues which it addresses is other
than of an exclusively preliminary character, in particular the meaning of
the expressions “conservation and management measures” and “the
enforcement of such measures” in the reservation, as well as the matter of
Canada’s use of force in the circumstances against Spanish vessels and its
subsequent threatening acts on the high seas. At all events, the Judgment
ignores the third alternative which Article 79, paragraph 7, of the Rules
of Court offers in regard to incidental proceedings on preliminary objec-
tions.

3. The Extent to Which the Present Judgment
Constitutes Res Judicata

436. All the Court’s judgments, including therefore the present one,
are binding on the parties, final and without appeal (Articles 59 and 60 of
the Statute), without prejudice of course to requests for interpretation or
applications for revision as provided in Articles 60 and 61 of the Statute
respectively. Self-evidently, the present Judgment is res judicata only as
far as the preliminary question of the Court’s jurisdiction to decide the
dispute is concerned, the subject of the dispute as submitted in the Appli-
cation having moreover been reformulated by the Judgment itself. What
is more, having been delivered in preliminary incidental proceedings, the
Judgment cannot by its very nature decide or prejudge any question
whatsoever relating to the merits of the dispute between the Parties,
whatever its reasoning may say on that subject. Consequently, all the
questions concerning the merits of the dispute between Spain and Canada
submitted to the Court in the Spanish Application of 28 March 1995 fall
entirely outside the scope of the res judicata of the present Judgment on
Jurisdiction.

GENERAL CONCLUSIONS

437. In the light of all of the foregoing considerations, I conclude that
the Court has full jurisdiction to adjudicate upon the dispute brought
before it by the Application filed by Spain on 28 March 1995.

There are three principal grounds on which this dissenting opinion is
based. First of all, the fundamental role of the rule of good faith both in
the modus operandi of the optional clause system and in the interpreta-

309
FISHERIES JURISDICTION (DISS. OP. TORRES BERNARDEZ) 738

tion and application by the Court of declarations made by States under
Article 36, paragraph 2, of its Statute. Secondly, the equally fundamental
distinction which must always be made between, on the one hand, the
principle of the consent to the Court’s jurisdiction of the States involved
and, on the other, the interpretation, in accordance with the rules of
interpretation laid down by international law, of the consent objectively
manifested in declarations at the time of their deposit with the United
Nations Secretary-General. Lastly, the no less fundamental requirement
of international proceedings that, in the interest of the principle of the
equality of the parties, the sovereign right of the applicant State to define
the subject of the dispute which it submits to the Court should be
respected just as much as that of the sovereign right of the respondent
State to challenge the Court’s jurisdiction by presenting preliminary
objections or filing a counter-claim.

Each of these fundamental grounds is sufficient in itself to prevent me
from subscribing to a Judgment which I fear may have particularly nega-
tive consequences, extending well beyond the present case, for the devel-
opment of the optional clause system as a means whereby States accept
the compulsory jurisdiction of the Court pursuant to Article 36 of its
Statute.

(Signed) Santiago TORRES BERNARDEZ.

310
